Exhibit 10.2

 

1997 EDITION

 

AIA DOCUMENT A111-1997

 

Standard Form of Agreement Between Owner and Contractor

where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed

Maximum Price

 

AGREEMENT made as of the

in the year

(In words, indicate day, month and year)

  day of   This document has important legal consequences. Consultation with an
attorney is encouraged with respect to its completion or modification.

BETWEEN the Owner:

(Name, address and other information)

PNK (LAKE CHARLES), L.L.C.

3800 Howard Hughes Partway, Suite 1800

Las Vegas, NV 89109

      This document is not intended for use in competitive bidding.

and the Contractor:

(Name, address and other information)

Manhattan Construction Company

2120 Montrose Boulevard

Houston, Texas 77006

      AIA Document A201-1997, General Conditions of the Contract for
Construction, as amended and attached hereto, is adopted in this document by
reference.

The Project is:

(Name and address)

      This document has been
approved and endorsed by
The Associated General
Contractors of America.

Pinnacle Casino Hotel & Resort

Lake Charles, LA

       

The Architect is:

(Name, address and other information)

Borman, Walls & Associates

2965 South Jones Boulevard, Suite C

Las Vegas, NV 89146

     

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

The Owner and Contractor agree as follows.  

The American Institute of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

Copyright 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, © 1997 by
The American Institute of Architects. Reproduction of the material herein or
substantial quotation of its provisions without written permission of the AIA
violates the copyright laws of the United States and will subject the violator
to legal prosecution.    

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

1



--------------------------------------------------------------------------------

ARTICLE 1    THE CONTRACT DOCUMENTS

 

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern, except for the General Conditions, Supplementary General
Conditions and as otherwise may be expressly provided.

 

ARTICLE 2    THE WORK OF THIS CONTRACT

 

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.

 

ARTICLE 3    RELATIONSHIP OF THE PARTIES

 

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with Architect, Owner
and Owner’s consultants and exercise the Contractor’s best skill and judgment in
furthering the interests of the Owner; to furnish efficient business
administration and supervision; to furnish at all times an adequate supply of
workers and materials; and to perform the Work in an expeditious and economical
manner consistent with the Owner’s interests and in accordance with the
professional standards prevailing for contractors in the region where the
Project is located. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor pursuant to this Agreement, and to make
payments to the Contractor in accordance with the requirements of the Contract
Documents.

 

ARTICLE 4    DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

 

4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner. The date of commencement will
be fixed in a notice to proceed issued by Owner.

(Insert the date of commencement; if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)

 

If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows: to be determined by Owner.

 

4.2 The Contract Time shall be measured from the date of commencement.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

2



--------------------------------------------------------------------------------

4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than 585 calendar days from the date of commencement, or as follows:

 

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)

 

subject to adjustments of this Contract Time as provided in the Contract
Documents.

 

(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)

 

ARTICLE 5    BASIS FOR PAYMENT

 

5.1 CONTRACT SUM

 

5.1.1 The Owner shall pay the Contract or the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.

 

5.1.2 The Contractor’s Fee is: 3.25% of the Cost of the Work.

 

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee, and describe the method of adjustment of the
Contractor’s Fee for changes in the Work.)

 

5.2 GUARANTEED MAXIMUM PRICE

 

5.2.1 The sum of the Cost of the Work and the Contractor’s Fee for complete
performance of all Work and the Contract, and completion of the entire Project,
including all labor and materials, all services of Contractor under the Contract
and all compensation to Contractor is guaranteed by the Contractor not to exceed
One Hundred forty five million Dollars ($145,000,000), subject to additions and
deductions by Change Order as provided in the Contract Documents. Such maximum
sum is referred to in the Contract Documents as the Guaranteed Maximum Price.
Costs which would cause the Guaranteed Maximum Price to be exceeded shall be
paid by the Contractor without reimbursement by the Owner. Subject to additions
or deductions which may be made in accordance with the Contract Documents,
solely Contractor shall be liable and responsible for and shall pay any and all
costs, fees and other expenditures in excess of the Guaranteed Maximum Price for
and/or relating to the Work, without entitlement to reimbursement from Owner.
Contractor is not entitled to any fee, payment, compensation or reimbursement
under this Agreement or relating to the Work or Project other than as expressly
provided in this Article 5.

(Insert specific provisions if the Contractor is to participate in any savings.)

 

5.2.2 The Guaranteed Maximum Price is based on the following alternates, if any,
which are described in the Contract Documents and are hereby accepted by the
Owner: n/a

 

(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

3



--------------------------------------------------------------------------------

5.2.3 Unit prices, if any, are as follows:

 

N/A

 

5.2.4 Allowances, if any, are as follows:

 

(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

 

See Exhibit B attached hereto and incorporated herein by this reference.

 

5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are as
follows: n/a

 

See Exhibit “D” attached hereto and incorporated herein by this reference.

 

5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, which, if required, shall be
incorporated by Change Order.

 

5.2.7 If at any time or from time to time Owner reasonably believes that based
on the progress of the Work and Cost of the Work that at any point the Work
cannot be completed for the Guaranteed Maximum Price, Owner shall have the right
to require Contractor to provide Owner with satisfactory evidence of funds
available to Contractor to pay any anticipated overage.

 

5.2.8 Contractor agrees that the scope of the Guaranteed Maximum Price includes
Work not expressly indicated on the Contract Documents, but which is reasonably
inferable from the Contract Documents, or consistent therewith, and such Work
shall be performed by Contractor without any increase in the Guaranteed Maximum
Price.

 

ARTICLE 6    CHANGES IN THE WORK

 

6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work be determined as set forth in the General and Supplementary General
Conditions. Adjustments to subcontracts awarded with the Owner’s prior consent
on the basis of cost plus a fee shall be calculated in accordance with the terms
of those subcontracts.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

4



--------------------------------------------------------------------------------

6.4 If no specific provision is made in Paragraph 5.1 for adjustment of the
Contractor’s Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Paragraph 5.1 will cause substantial inequity to the Owner or Contractor, the
Contractor’s Fee shall be equitably adjusted on the basis of the Fee established
for the original Work, and the Guaranteed Maximum Price shall be adjusted
accordingly.

 

ARTICLE 7    COSTS TO BE REIMBURSED

 

7.1 COST OF THE WORK

 

The term Cost of the Work shall mean all costs chargeable to Owner and actually
and necessarily incurred by the Contractor in the proper performance of the
Work, without mark-up or add on of any kind by or at the request of Contractor,
and less all discounts, rebates and salvages. Such costs shall be at rates not
higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7. All amounts paid or payable as Cost of the Work shall
be subject to verification and audit by Owner.

 

7.2 LABOR COSTS

 

7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s approval,
at off-site workshops.

 

7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the site with the Owner’s approval.

 

(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)

 

7.2.3 Wages or salaries of the Contractor’s supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work, and only with
Owner’s approval.

 

7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Subparagraphs 7.2.1 through 7.2.3.

 

7.3 SUBCONTRACT COSTS

 

7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.

 

7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

 

7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

7.4.2 Costs of materials described in the preceding Subparagraph 7.4.1 in excess
of those actually installed to allow for reasonable waste and spoilage if
approved in advance by Owner. Unused excess materials, if any, shall become the
Owner’s property at the completion of the Work or, at the Owner’s option, shall
be sold by the Contractor. Any amounts realized from such sales shall be
credited to the Owner as a deduction from the Cost of the Work.

 

7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

 

7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

5



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

fully consumed in the performance of the Work; and cost (less salvage value) of
such items if not fully consumed, whether sold to others or retained by the
Contractor. Cost for items previously used by the Contractor shall mean fair
market value.

 

7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner’s prior approval.

 

7.5.3 Costs of removal of debris from the site.

 

7.5.4 Costs of document reproductions, facsimile transmissions and long-distance
telephone calls, postage and parcel delivery charges, telephone service at the
site and reasonable petty cash expenses of the site office. See 7.7.4.

 

7.5.5 Subject to Owner’s approval, that portion of the reasonable expenses of
the Contractor’s personnel incurred while traveling in discharge of duties
connected with the Work. See 7.7.4.

 

7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.

 

7.6 MISCELLANEOUS COSTS

 

7.6.1 That portion of insurance and bond premiums that can be directly
attributed to this Contract

 

7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work, provided, however, Contractor shall be obligated to use a
resale permit so that Owner shall only be responsible to reimburse one
assessment.

 

7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.

 

7.6.4 Fees of laboratories for tests required by the Contract Documents, except
those related to defective or nonconforming Work for which reimbursement is
excluded by Subparagraph 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Subparagraph
7.7.3.

 

7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; See 7.7.4.

 

7.6.6  Data processing costs related to Work. See 7.7.4.

                                                           

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

6



--------------------------------------------------------------------------------

7.6.9 Expenses incurred in accordance with the Contractor’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.

 

7.7 OTHER COSTS AND EMERGENCIES

 

7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Paragraph 10.6 of AIA Document A201-1997, except to
the extent of Contractor’s negligence or failure to comply with the Contract
Documents.

 

7.7.4 Except to the extent already itemized as reimbursable costs, costs for
general conditions and other job site items as listed in Exhibit A attached to
this Agreement.

 

ARTICLE 8    COSTS NOT TO BE REIMBURSED

 

8.1 The Cost of the Work shall not include:

 

8.1.1 Salaries and other compensation of the Contractor’s personnel stationed at
the Contractor’s principal office or offices other than the site office, except
as specifically provided in Subparagraphs 7.2.2 and 7.2.3 or as may be provided
in Article 14.

 

8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office.

 

8.1.3 Overhead and general expenses.

 

8.1.4 The Contractor’s capital expenses, including interest on the Contractor’s
capital employed for the Work.

 

8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Subparagraph 7.5.2.

 

8.1.6 Costs due to the negligence or failure to fulfill a specific
responsibility of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable.

 

8.1.7 Any cost not specifically and expressly described in Article 7.

 

8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

ARTICLE 9    DISCOUNTS, REBATES AND REFUNDS

 

9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

7



--------------------------------------------------------------------------------

Trade discounts, rebates, refunds, and similar discounts, and amounts received
from sales of surplus materials and equipment, shall accrue to the Owner, and
the Contractor shall make all necessary provisions so that they can be secured.

 

9.2 Amounts that accrue to the Owner in accordance with the provisions of
Paragraph 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work and shall reduce the Guaranteed Maximum Price.

 

ARTICLE 10    SUBCONTRACTS AND OTHER AGREEMENTS

 

10.1 Those portions of the Work that the Contractor does not customarily perform
with the Contractor’s own personnel shall be performed under subcontracts or by
other appropriate agreements with the Contractor. The Owner may designate
specific persons or entities from whom the Contractor shall obtain bids. The
Contractor shall obtain bids from Subcontractors and from suppliers of materials
or equipment fabricated especially for the Work and shall deliver such bids to
the Architect. The Owner shall then determine, with the advice of the Contractor
and the Architect, which bids will be accepted. The Contractor shall not be
required to contract with anyone to whom the Contractor has reasonable
objection.

 

10.2 If a specific bidder among those whose bids are delivered by the Contractor
to the Architect (i) is recommended to the Owner by the Contractor; (2) is
qualified to perform that portion of the Work; and (3) has submitted a bid that
conforms to the requirements of the Contract Documents without reservations or
exceptions, but the Owner requires that another bid be accepted, then the
Contractor may require that a Change Order be issued to adjust the Guaranteed
Maximum Price by the difference between the bid of the person or entity
recommended to the Owner by the Contractor and the amount of the subcontract or
other agreement actually signed with the person or entity designated by the
Owner.

 

10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.

 

ARTICLE 11    ACCOUNTING RECORDS

 

The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner and in
compliance with generally accepted accounting principles. The Owner and the
Owner’s accountants shall be afforded access to, and shall be permitted to audit
and copy, the Contractor’s records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.

 

ARTICLE 12    PAYMENTS

 

12.1 PROGRESS PAYMENTS

 

12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect and approved by
Owner, the Owner shall make progress payments on account of the Contract Sum to
the Contractor as provided below and elsewhere in the Contract Documents.

 

12.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

8



--------------------------------------------------------------------------------

12.1.3 Provided that an Application for Payment and all required information and
documentation is received and certified by the Architect or Owner not later than
the third (3rd) business day of a month and is otherwise in accordance with the
Contract Documents, the Owner shall make payment to the Contractor not later
than the last business day of the same month, less any amounts which may be
returned or withheld pursuant to the Contract. If an Application for Payment is
received by the Architect after the application date fixed above, payment shall
be made by the Owner not later than                          days after the
Architect receives and certifies the Application for Payment.

 

12.1.4 With each Application for Payment, the Contractor shall submit payrolls,
petty cash accounts, receipted invoices or invoices with check vouchers
attached, and as required by the Contract Documents, and any other evidence
required by the Owner or Architect to demonstrate that cash disbursements
already made by the Contractor on account of the Cost of the Work equal or
exceed (l) progress payments already received by the Contractor; less (2) that
portion of those payments attributable to the Contractor’s Fee; plus (3)
payrolls for the period covered by the present Application for Payment.

 

12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor’s Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect or
Owner, shall be used as a basis for reviewing the Contractor’s Applications for
Payment.

 

12.1.6 Applications for Payment shall show the percentage of completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage of completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed; or (2) the
percentage obtained by dividing (a) the expense that has actually been incurred
by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

12.1.7 Subject to other provisions of the Contract Documents, the amount of each
progress payment shall be computed as follows:

 

1       take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Subparagraph 7.3.8 of AIA Document A201-1997;

 

2       add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site with Owner’s
knowledge and consent for subsequent incorporation in the Work, or if approved
in advance by the Owner, suitably stored off the site at a location agreed upon
in writing;

 

3       add the Contractor’s Fee, less retainage of five percent (5%). The
Contractor’s Fee shall be computed upon the Cost of the Work described in the
two preceding Clauses at the rate stated in Subparagraph 5.1.2 or, if the
Contractor’s Fee is stated as a fixed sum in that Subparagraph, shall be an
amount that bears the same ratio to that fixed-sum fee as the Cost of the Work
in the two preceding Clauses bears to a reasonable estimate of the probable Cost
of the Work upon its completion;

 

4       subtract the aggregate of previous payments made by the Owner;

 

5       subtract the shortfall, if any, indicated by the Contractor in the
documentation required by Paragraph 12.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation; and

 

6       subtract amounts, if any, for which the Architect has withheld or
nullified a Certificate for Payment as provided in Paragraph 9.5 of AIA Document
A201-1997.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

9



--------------------------------------------------------------------------------

12.1.8 Except with the Owner’s prior approval, payments to Subcontractors shall
be subject to retainage of not less than five percent (5%). The Owner and the
Contractor shall agree upon a mutually acceptable procedure for review and
approval of payments and retention for Subcontractors.

 

12.2 FINAL PAYMENT

 

12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

1       the Contractor has fully performed the Contract except for the
Contractor’s responsibility to correct Work as provided in Subparagraph 12.2.2
of AIA Document A201-1997, and to satisfy other requirements, if any, which
extend beyond final payment; and

 

2       a final Certificate for Payment has been issued by the Architect.

 

3       all other requirements of the Contract Documents have been satisfied.

 

12.2 2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, and
satisfaction of all requirements under the Contract.

 

12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s accountants report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Subparagraph 12.2.1 have been
met, the Architect will, within seven days after receipt of the written report
of the Owner’s accountants, either issue to the Owner a final Certificate for
Payment with a copy to the Contractor, or notify the Contractor and Owner in
writing of the Architect’s reasons for withholding a certificate as provided in
Subparagraph 9.5.1 of the AIA Document A201-1997. The time periods stated in
this Subparagraph 12.2.3 supersede those stated in Subparagraph 9.4.1 of the AIA
Document A201-1997.

 

12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor’s receipt of a
copy of the Architect’s final Certificate for Payment; failure to demand
arbitration within this 30-day period shall result in the substantiated amount
reported by the Owner’s accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect’s final Certificate for Payment.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

10



--------------------------------------------------------------------------------

ARTICLE 13    TERMINATION OR SUSPENSION

 

13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of the General and Supplementary General
Conditions, except that the Contractor’s Fee shall be calculated as if the Work
had been fully completed by the Contractor, including a reasonable estimate of
the Cost of the Work for Work not actually completed.

 

13.2 The Contract may be terminated by the Owner for cause as provided in the
General and Supplementary General Conditions.

 

13.4 The Work may be suspended by the Owner as provided in the General and
Supplementary General Conditions.

 

ARTICLE 14    MISCELLANEOUS PROVISIONS

 

14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

                                

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

11



--------------------------------------------------------------------------------

(Insert rate of interest agreed upon, if any.)

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

    

14.3 The Owner’s representative is:

(Name, address and other information.)

     

Mr. Cliff Kortman, VP Design and Construction

PNK (Lake Charles) LLC

3800 Howard Hughes Parkway, Suite 1800

Las Vegas, NV 89109

Phone: 702/784-7777

Mobile: 832/527-3598

    

14.4 The Contractor’s representative is:

(Name, address and other information.)

     

Mr. Duane Duffy, Manhattan Construction Company

2120 Montrose Boulevard

Houston, TX 77006

Phone: 713/529-0000

Mobile: 713/858-3330

    

14.5 The Owner’s representative may be changed upon written notice to
Contractor.

 

14.6 Other provisions:

 

ARTICLE 15    ENUMERATION OF CONTRACT DOCUMENTS

 

15.1 The Contract Documents, except for Modifications issued after execution of
this Agreement, are enumerated as follows:

 

15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A111-1997.

 

15.1.2 The General Conditions are the 1997 edition of the General Conditions of
the Contract for Construction, AIA Document A201-1997, as amended and attached
hereto and as supplemented by the Supplementary General Conditions attached
hereto.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

12



--------------------------------------------------------------------------------

15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated                         , and are as
follows:

 

    

Document

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Pages

--------------------------------------------------------------------------------

        

See Supplementary General Conditions of Construction Contract attached hereto
and incorporated herein by this reference

        

15.1.4 The Specifications are those contained in the Project Manual dated as in
Subparagraph

 

15.1.3, and are as follows:

 

(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

 

    

Section

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Pages

--------------------------------------------------------------------------------

        

See Exhibit C attached hereto and incorporated herein by this reference

        

15.1.5 The Drawings are as follows, and are dated                      unless a
different date is shown below:

 

(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)

 

    

Number

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Date

--------------------------------------------------------------------------------

        

See Exhibit C attached hereto and incorporated herein by this reference

      

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

13



--------------------------------------------------------------------------------

15.1.6 The Addenda, if any, are as follows:         

Number

--------------------------------------------------------------------------------

 

Date

--------------------------------------------------------------------------------

 

Pages

--------------------------------------------------------------------------------

        

See Exhibit C attached hereto and incorporated herein by this reference

        

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

 

15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows:

 

(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor’s bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)

 

General Conditions of the Contract for Construction, with Exhibits

Supplementary General Conditions of the Contract for Construction, with Exhibits

 

Exhibit A to A111 (General Conditions Costs) included in previous sections

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

14



--------------------------------------------------------------------------------

ARTICLE 16    INSURANCE AND BONDS

 

(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)

 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

See Attached Signature Page

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    OWNER (Signature)   CONTRACTOR (Signature)    

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    (Printed name and title)   (Printed name and title)     CAUTION: You should
sign an original AIA document or a licensed reproduction. Originals contain the
AIA logo printed in red; licensed reproductions are those produced in accordance
with the Instructions to this document.  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR

AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

15



--------------------------------------------------------------------------------

Signature Page to A111

 

Standard form of Agreement between Owner and Contractor

 

OWNER   CONTRACTOR

PNK (LAKE CHARLES), L.L.C.

 

Manhattan Construction Company

A Louisiana limited liability company

       

By:

 

Pinnacle Entertainment, Inc.

           

Its Sole Member and Manager

       

By:

 

/s/ Clifford D. Kortman

--------------------------------------------------------------------------------

 

By:

 

/s/ Leonard Rejcek

--------------------------------------------------------------------------------

Name:

 

Clifford D. Kortman

 

Name:

 

Leonard Rejcek

--------------------------------------------------------------------------------

Title:

 

Senior Vice President


Construction/Development

 

Title:

 

President, SW Region

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AIA A111

EXHIBIT “B”

ALLOWANCES

 

MANHATTAN CONSTRUCTION COMPANY

PINNACLE ENTERTAINMENT LAKE CHARLES CASINO & HOTEL

ALLOWANCE SUMMARY

DATE:    8/29/2003

 

ITEM
#

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

   AMOUNT


--------------------------------------------------------------------------------

A2.1

   All site hardscaping including but not limited to all pedestrian
sidewalks/pavers, screen walls, landscaping, irrigation, and water feature
fountains. This allowance does not include the lazy river and swimming pool area
on the southwest side of the hotel. This allowance does not include any loose
pottery planters as these are Owner Furnished Owner Installed (OFOI) FF&E items.
   $ 1,277,156

A2.2

   Main themed entry drive screen walls with foundations, arches, planting,
irrigation and lighting. This allowance does not include any loose pottery
planters as these are OFOI FF&E items.    $ 200,000

A2.3

   An allowance has been included for providing an 8” cement stabilized (10% by
Volume) subgrade at fifty percent (50%) of the West surface parking lot per
general note on sheet C-13.    $ 115,730

A2.4

   An allowance has been included for the furnishing and installation of a
pre-cast pump storage yard for the Casino vessel basin pump system located on
the river side of the basin. There has been no design received for this area   
$ 30,000

A5.1

   An allowance has been included for the furnishing and installation of the
pre-manufactured floor, wall and ceiling expansion joint covers outlined in
Specification 05800.    $ 250,000

A8.1

   An allowance has been included for the exterior curtainwall attic stock glass
as none has been specified or shown. (60Pcs x 4’ x 8’x $15/SF)    $ 28,800

A9.1

   The Villa construction complete including the connecting corridor with
back-of-house rooms. This allowance includes all Villa exterior plaza courtyard
foundations/screen walls/paving/private Jacuzzis/irrigation and planting. This
allowance does not include the HVAC, plumbing, fire protection and electrical
systems. The foundations and level one structural slab is included in the base
GMP.    $ 1,188,461

A9.2

   An allowance has been included for 184LF of ceiling high painted interior
drywall partitions with doors/frames/hardware, light switch and convenience
outlets at Low-Rise Second Level Area B Accounting & Marketing Room #B211.    $
25,902

A9.3

   An allowance has been included for 118LF of ceiling high painted interior
drywall partitions with doors/frames/hardware, light switch and convenience/data
outlets at Low-Rise Area N Human Resources Room #N133 and Security Office Room
#N102.    $ 19,104

A10.1

   An allowance has been included for Bird Control as outlined on detail
1/A3.3.9, 5/A4.4.5 & 20/A8.5.4    $ 10,000

A10.2

   An allowance has been included for a custom pre-fabricated Cupola with
needle, reference detail 1,7/A3.4.3; 1, 17/A3.4.4 & 7, 17/A4.3.2    $ 80,000

A10.3

   An allowance has been included for the 5EA fire place specialty inserts,
flues and screens.    $ 75,000

A10.4

   An allowance has been included for the facility interior way finding
graphics.    $ 155,711

A11.1

   All kitchen equipment labor and materials including ANSUL fire protection
systems. The MEP services and branch to connection is included in the base GMP.
This allowance does not include the Casino Vessel kitchen equipment. The
interior finish flooring inside the walk-ins is included in the base GMP.    $
3,750,000

 

Page 1 of 2



--------------------------------------------------------------------------------

AIA A111

EXHIBIT “B”

ALLOWANCES

 

MANHATTAN CONSTRUCTION COMPANY

PINNACLE ENTERTAINMENT LAKE CHARLES CASINO & HOTEL

ALLOWANCE SUMMARY

DATE: 8/29/2003

 

ITEM
#

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

   AMOUNT


--------------------------------------------------------------------------------

A11.2

   All laundry equipment labor and materials including lint traps. This
allowance includes 7,620SF of traffic bearing waterproofing in lieu of a
membrane waterproofing with a concrete topping slab. The MEP branch to
connection services are included in a different allowance.    $ 575,768

A11.3

   An allowance has been included for safety deposit boxes at the Casino Level
Registration offices.    $ 10,000

A13.1

   All swimming pool/ lazy river area earthwork, hardscaping, landscaping,
irrigation, lazy river with rock water falls, swimming pool, swimming pool
swim-up bar, whirlpool, cabanas and ferrous/ ornamental railings. This allowance
includes all MEP services and lighting for these areas.    $ 3,280,441

A14.1

   An allowance has been included for the elevated stage for Stage Room #P105,
handicap lift and landing/ stairs at Storage Room #P106.    $ 22,360

A14.2

   An allowance has been included for a wheel chair lift at the Tex-Mex stage.
   $ 3,000

A15.1

   An allowance has been included for the Villa and connecting corridor/
back-of-house HVAC and plumbing system complete.    $ 230,000

A15.2

   An allowance has been included for the Villa and connecting corridor/
back-of-house fire protection systems complete.    $ 14,520

A15.3

   An allowance has been included for the laundry equipment plumbing and HVAC
branch to connection services located within the laundry room.    $ 40,000

A15.4

   An allowance has been included to utilize No-Hub vent pipe versus the
specified So-Vent system.    $ 230,000

A16.1

   An allowance has been included for the Villa and connecting corridor/
back-of-house electrical systems.    $ 80,205

A16.2

   An allowance has been included for the laundry equipment electrical branch to
connection services including any disconnects and/or combination starters
located within the laundry room. This allowance does not includes any electrical
panel and feeder size changes.    $ 18,000

A16.3

   An allowance has been included for exterior lighting at the Porte Cochere
drop off area per Note #12 on plan sheet E1.1.01    $ 60,000

A16.4

   An allowance has been included for 1EA type L27, 16EA type L28 and 2EA type
L37 specialty lighting fixtures per specialty light fixture schedule on plan
sheet E5.1.04.    $ 91,000

A16.5

   An allowance has been included for drilling existing concrete walls and
floors for revised conduit routing per Note #11 on Plan sheet E5.1.01    $
25,000

A16.6

   An allowance has been included for a one time primary electrical meter
service charge by the local electrical service company.    $ 15,000      TOTAL
ALLOWANCES    $ 11,901,158

 

Page 2 of 2



--------------------------------------------------------------------------------

Pinnacle Entertainment Casino & Hotel

Lake Charles Louisiana

 

AIA A111

EXHIBIT “D”

ASSUMPTIONS AND CLARIFICATIONS

8/29/03

 

1.   All Back of House finishes have been identified per the attached Back of
House finish schedule dated 8/29/2003.

 

2.   The Back of House restrooms have a 6’ ceramic tile wainscot.

 

3.   The twig ceilings in the Buffet dining area are Owner Furnished Contractor
Installed (OFCI).

 

4.   The murals in the Arcade are Owner Furnished Contractor Installed (OFCI).

 

5.   The Ballroom ceiling layout and design is per the Architectural documents
and not the Interior Design documents.

 

6.   The public telephone counters are per the Interior Design documents.

 

7.   The Porte-Cochere Multi-Colored Polychrome Fresco system and finish has
been replaced by GFRC simulated wood finish.

 

8.   The bath tub surrounds have been included as 3/8” stone for the vertical
surfaces and ¾” stone for the horizontal surfaces.

 

9.   Detail 8/A7.5.11D is the typical detail for the job built shower pans.

 

10.   All quarry tile has been included with an abrasive surface utilizing epoxy
gout at all Back-of-House kitchen, food preparation and walk-in-cooler quarry
tile areas and utilizing latex grout at all other quarry tile areas.

 

11.   The Casino Level wood/carpet leveling compound has been replaced with
materials and/or methods previously discussed with and approved by the Owner.

 

12.   The elevator cab floor covering shown on detail 1A/IDL-800 has a ST-200B
border with a ST-207 in-fill area installed in a running bond pattern diagonal
to the border.

 

13.   The carpet installation has been based upon the following methods as
previously discussed and agreed by the owner.

 

  a.   All hotel rooms and suites will have carpet with pad and tack strip

 

  b.   The typical room hallways and door drops will have double glue down
carpet with pad.

 

  c.   The public area promenade and corridors will have double glue down carpet
with pad.

 

  d.   The restaurants, ballroom and meeting areas will have direct glue down
carpet.

 

  e.   All Back of House and administration areas will have direct glue down
carpet.

 

14.   The Suite B(IDY-52C) restroom floor has been included as CT102.

 

15.   The Registration area (IDR- 401) countertops have been included as ST-207.

 

16.   The specified sound reduction underlayment matt is not to be installed on
the project.

 

17.   The fireplace vertical stone cladding beneath the mantle shown on IDR-602
has been included as ST-203. The fireplace mantle is one piece of stone and not
a cladding.

 

1 of 3



--------------------------------------------------------------------------------

Pinnacle Entertainment Casino & Hotel

Lake Charles Louisiana

 

AIA A111

EXHIBIT “D”

ASSUMPTIONS AND CLARIFICATIONS

8/29/03

 

18.   The Back of House and Level Two administration restrooms have standard
ceramic tile floors with standard ceramic tile wainscoat on the walls and the
lavatory countertops are plastic laminate.

 

19.   For all tiles that have been discontinued, the architect will provide an
alternate file to match discontinued tile congruent with specification.

 

20.   The Ice Cream Parlor ST-201 flooring shown on IDU-400 is stained concrete
and the QT-207 base is 8” x 8”.

 

21.   Spa room B119 (IDS-201) has a ST-221 shower ceiling and there are no curbs
in the spa showers as the shower floors will be sloped to drain. The floor tile
in Room #B121/122/123/124 on IDS-401 will have standard ceramic floor tile.

 

22.   The Noodle Bar base shown on IDS-600 is 6” x 3/8”.

 

23.   All interior stone walls are to be synthetic stone (GFRC-205).

 

24.   The Suite A counter tops are stone ST-211.

 

25.   Concrete mixes are based upon the use of Type “C” fly ash in lieu of Type
“F” fly ash.

 

26.   Change specification section 03100, page 5, paragraph D from 7 days to
read “concrete has sufficiently hardened to allow the removal of the forms and
not damage the concrete finish.”

 

27.   Change specification section 03100, page 5, paragraph E from 14 days to
read “after concrete has attained 75% of the design strength and the post
tensioning cables have been stressed.”

 

28.   Delete all the notes with reference to 100%, 100% shoring, and 50%, 50%
shoring @ Detail 7/S5.02.01 “Minimum Shoring Below Freshly Placed Concrete” and
replace with “Concrete formwork, shoring, & reshoring shall be in accordance
with engineered drawings prepared and stamped by a professional engineer
licensed in the State of Louisiana.”

 

29.   The exposed concrete slab and beams surfaces shall be in accordance with
ACI Class “B” finish, in lieu of Class “A”.

 

30.   Specification section 03100 – Concrete Formwork, page 4, Delete paragraph
3.08.B with reference to a maximum of three (3) reuses of the formwork.

 

31.   The recreational floating boat piers (C-35) are not in contract.

 

32.   The steel sheet piles and h-piles have been included with coal tar epoxy
at the top 20’ only.

 

33.   The underground telephone/cable conduits shown on sheet E1.1.01 have not
been included. The incoming utility company telephone and cable services are to
be routed overhead.

 

34.   The elastomeric coating shown being applied over the horizontal EIFS pop
out finish coat details 12, 14, 17/A8.2.51, 11/A8.2.52, 19/A8.2.53 and
11&17/A8.2.55 has not been included.

 

2 of 3



--------------------------------------------------------------------------------

Pinnacle Entertainment Casino & Hotel

Lake Charles Louisiana

 

AIA A111

EXHIBIT “D”

ASSUMPTIONS AND CLARIFICATIONS

8/29/03

 

35.   The ¾” fire treated plywood blocking for the drapery track shown on detail
1,7,5/A8.2.54 is furnished and installed by the FFE drapery track/drape
installer. This plywood will be finish painted by the painter.

 

36.   The cost for epoxy or galvanized coated reinforcing steel, wire mesh and
tie wire has not been included.

 

37.   The beer and soda empty raceway conduits are included in the Kitchen
Equipment allowance.

 

38.   Driven piles, steel H-piles, and steel sheet piling cost are based off
approximated lengths and will be adjusted to purchase and installed lengths as
determined by the piling load test and actual soil conditions.

 

39.   Driven piles, steel H-piles, and steel sheet piling will be driven to pile
tip elevation or point of refusal as defined by the E-N Formula for design load,
which ever comes first.

 

40.   The mass earthwork fills, structural backfill, site utility backfill and
site utility bedding materials are based on utilizing on-site excavated material

 

41.   All planting areas will be backfilled to within +/-3” of finish grade with
existing on site materials.

 

42.   It is mutually understood and agreed that the Owner and Contractor will
consider and accept viable value engineering options in an effort to develop,
enhance and protect the contingency as identified and defined in Article 2.5 of
the Supplementary General Conditions of the construction agreement.

 

43.   Furniture, Fixtures and Equipment (FF&E or FF&A) items are to be supplied
by the owner.

 

44.   The Assumptions and Clarifications are herein provided to present
additional information as to how the Guaranteed Maximum Price (GMP) was
developed. Where discrepancies occur between these Assumptions and
Clarifications and the GMP drawings and specifications, these Assumptions and
Clarifications will govern.

 

45.   The GMP is not based upon an individual line item basis.

 

46.   Builders All Risk (Property) Insurance is to be carried by the Owner and
is not included in the GMP. The cost of deductibles, if required due to a
Builders Risk claim, is reimbursable to the contractor by the owner.

 

3 of 3



--------------------------------------------------------------------------------

AIA DOCUMENT A201-1997

 

General Conditions of the Contract for Construction

 

TABLE OF ARTICLES    This document has important
legal consequences.
Consultation with an attorney is
encouraged with respect to its
completion or modification.

1.

  

GENERAL PROVISIONS

    

2.

  

OWNER

   This document has been

3.

  

CONTRACTOR

   approved and endorsed by

4.

  

ADMINISTRATION OF THE CONTRACT

   The Associated General

5.

  

SUBCONTRACTORS

   Contractors of America.

6.

  

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

    

7.

  

CHANGES IN THE WORK

    

8.

  

TIME

    

9.

  

PAYMENTS AND COMPLETION

    

10.

  

PROTECTION OF PERSONS AND PROPERTY

    

11.

  

INSURANCE AND BONDS

    

12.

  

UNCOVERING AND CORRECTION OF WORK

    

13.

  

MISCELLANEOUS PROVISIONS

    

14.

  

TERMINATION OR SUSPENSION OF THE CONTRACT

    

CAUTION: You should use an original AIA document with the AIA logo printed in
red. An original assures that changes will not be obscured as may occur when
documents are reproduced.

 

Copyright 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967,
1970, 1976, 1987, © 1997 by The American Institute of Architects. Fifteenth
Edition. Reproduction of the material herein or substantial quotation of its
provisions without written permission of the AIA violates the copyright laws of
the United States and will subject the violator to legal prosecution.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

1



--------------------------------------------------------------------------------

ARTICLE 1    GENERAL PROVISIONS

 

1.1 BASIC DEFINITIONS

 

1.1.1 THE CONTRACT DOCUMENTS

 

The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions). Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement, Exhibits and
Schedules to any of the foregoing, and Modifications issued after execution of
the Contract. A Modification is (1) a written amendment to the Contract signed
by both parties, (2) a Change Order when signed by Owner, (3) a Construction
Change Directive when signed by Owner. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor’s bid or portions of Addenda relating to bidding
requirements).

 

1.1.2 THE CONTRACT

 

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or (4)
between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
Contractor’s obligations under the Contract intended to facilitate performance
of the Architect’s duties.

 

1.1.3 THE WORK

 

The term “Work” means all construction and services and other obligations
required imposed by, and/or reasonably inferable from, the Contract Documents,
whether completed or partially completed, and includes all labor, materials,
equipment and services provided or to be provided directly by the Contractor or
through Subcontractors and Vendors to fulfill the Contractor’s obligations and
fully complete the Project. The Work may constitute the whole or a part of the
Project.

 

1.1.4 THE PROJECT

 

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

 

1.1.5 THE DRAWINGS

 

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

1.1.6 THE SPECIFICATIONS

 

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

 

1.1.7 THE PROJECT MANUAL

 

The Project Manual is issued by the Architect and is a volume assembled for the
Work which may include the bidding requirements, sample forms, Conditions of the
Contract and Specifications.

 

1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

 

1.2.1 The intent of the Contract Documents is to include all items necessary for
the proper execution and completion of the Work by the Contractor. The Contract
Documents are

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

9



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

complementary, and what is required by one shall be as binding as if required by
all; performance by the Contractor shall be required only to the extent
consistent with the Contract Documents and reasonably inferable from them as
being necessary to produce the indicated results.

 

1.2.2 Organization of the Specifications into divisions, sections and articles,
and arrangement of Drawings shall not control the Contractor in dividing the
Work among Subcontractors or in establishing the extent of Work to be performed
by any trade, except as may otherwise be provided in the Contract Documents.

 

1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

1.3 CAPITALIZATION

 

1.3.1 Terms capitalized in these General Conditions include those which are (1)
specifically defined, (2) the titles of numbered articles and identified
references to Paragraphs, Subparagraphs and Clauses in the document or (3) the
titles of other documents published by the American Institute of Architects.

 

1.4 INTERPRETATION

 

1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

1.5 EXECUTION OF CONTRACT DOCUMENTS

 

1.5.1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Documents upon request.

 

1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.

 

1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE

 

1.6.1 The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of the Architect’s Service through which the Work to be executed by
the Contractor is described. The Contractor may retain one record set. Neither
the Contractor nor any Subcontractor, Sub-subcontractor or material or equipment
supplier shall own or claim a copyright in the Drawings, Specifications and
other documents prepared by the Architect or the Architect’s consultants. All
copies of such Plans, Drawings, Specifications and other documents, except the
Contractor’s record set, shall be returned or suitably accounted for to the
Architect and Owner on request, upon completion of the Work. The Drawings,
Specifications and other documents and copies thereof furnished to the
Contractor, are for use solely with respect to this Project. They are not to be
used by the Contractor or any Subcontractor, Sub-subcontractor or material or
equipment supplier on other projects or for additions to this Project outside
the scope of the Work without the specific written consent of the Owner,
Architect and the Architect’s consultants. The Contractor, Subcontractors,
Sub-subcontractors and material or equipment suppliers are authorized to use and
reproduce applicable portions of the Drawings, Specifications and other
documents prepared by the Architect and the Architect’s consultants appropriate
to and for use in

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

10



--------------------------------------------------------------------------------

the execution of their Work under the Contract Documents. All copies made under
this authorization shall bear the statutory copyright notice, if any, shown on
the Drawings. Specifications and other documents prepared by the Architect and
the Architect’s consultants. Submittal or distribution to meet official
regulatory requirements or for other purposes in connection with this Project is
not to be construed as publication in derogation of the Architect’s or
Architect’s consultants’ copyrights or other reserved rights.

 

ARTICLE 2    OWNER

 

2.1 GENERAL

 

2.1.1 The Owner is the person or entity identified as such in the Agreement and
is referred to throughout the Contract Documents as if singular in number. The
Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Subparagraph 4.2.1,
the Architect does not have such authority. The term “Owner” means the Owner or
the Owner’s authorized representative.

 

2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

 

2.2.2 Except for permits and fees, including those required under Subparagraph
3.7.1, which are the responsibility of the Contractor under the Contract
Documents, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.

 

2.2.3 The Owner shall furnish surveys describing physical characteristics, and
utility locations for the site of the Project, and a legal description of the
site. The Contractor shall be entitled to rely on the accuracy of the survey
furnished by the Owner but shall exercise proper precautions relating to the
safe performance of the Work.

 

2.2.4 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness.

 

2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.

 

2.3 OWNER’S RIGHT TO STOP THE WORK

 

2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Paragraph 12.2 or
fails to carry out Work in

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

11



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

accordance with the Contract Documents, the Owner may issue a written order to
the Contractor to stop the Work, or any portion thereof, until the cause for
such order has been eliminated; however, the right of the Owner to stop the Work
shall not give rise to a duty on the part of the Owner to exercise this right
for the benefit of the Contractor or any other person or entity.

 

2.4 OWNER’S RIGHT TO CARRY OUT THE WORK

 

2.4.1 If the Contractor defaults or neglects to carry out the Work in accordance
with the Contract Documents and fails within a seven-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the cost of correcting such deficiencies,
including Owner’s expenses and compensation for the Architect’s additional
services made necessary by such default, neglect or failure. If payments then or
thereafter due the Contractor are not sufficient to cover such amounts, the
Contractor shall pay the difference to the Owner.

 

ARTICLE 3    CONTRACTOR

 

3.1 GENERAL

 

3.1.1 The Contractor is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The term “Contractor” means the Contractor or the Contractor’s authorized
representative.

 

3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.

 

3.1.3 The Contractor shall not be relieved of obligations to perform the Work in
accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor or by any review, approval [illegible] by Owner.

 

3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

 

3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information furnished by the Owner pursuant to Subparagraph
2.2.3, shall take field measurements of any existing conditions related to that
portion of the Work and shall observe any conditions at the site affecting it.
These obligations are for the purpose of facilitating construction by the
Contractor and are not for the purpose of discovering errors, omissions, or
inconsistencies in the Contract Documents; however, any errors, inconsistencies
or omissions discovered by the Contractor shall be reported promptly to the
Architect as a request for information in such form as the Architect may
require.

 

3.2.2 Any design errors or omissions noted by the Contractor during this review
shall be reported promptly to the Architect, but it is recognized that the
Contractor’s review is made in the Contractor’s capacity as a contractor and not
as a licensed design professional unless otherwise specifically provided in the
Contract Documents.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

12



--------------------------------------------------------------------------------

3.2.3 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or requests for information pursuant to Subparagraphs
3.2.1 and 3.2.2, the Contractor shall make Claims as provided in Subparagraphs
4.3.6 and 4.3.7. If the Contractor fails to perform the obligations of
Subparagraphs 3.2.1 and 3.2.2, the Contractor shall pay such costs and damages
to the Owner as would have been avoided if the Contractor had performed such
obligations. The Contractor shall not be liable to the Owner or Architect for
damages resulting from errors, inconsistencies or omissions in the Contract
Documents or for differences between field measurements or conditions and the
Contract Documents unless the Contractor recognized such error, inconsistency,
omission or difference and knowingly failed to report it to the Architect.

 

3.3    SUPERVISION AND CONSTRUCTION PROCEDURES

 

3.3.1 The Contractor shall supervise and direct the Work, using the Contractor’s
best skill and attention. The Contractor shall be solely responsible for and
have control over construction means, methods, techniques, sequences and
procedures and for coordinating all portions of the Work under the Contract,
unless the Contract Documents give other specific instructions concerning these
matters. If the Contract Documents give specific instructions concerning
construction means, methods, techniques, sequences or procedures, the Contractor
shall evaluate the jobsite safety thereof and, except as stated below, shall be
fully and solely responsible for the jobsite safety of such means, methods,
techniques, sequences or procedures. If the Contractor determines that such
means, methods, techniques, sequences or procedures may not be safe, the
Contractor shall give timely written notice to the Owner and Architect and shall
not proceed with that portion of the Work without further written instructions
from the Architect. If the Contractor is then instructed to proceed with the
required means, methods, techniques, sequences or procedures, the Owner shall be
solely responsible for any resulting loss or damage.

 

3.3.2 The Contractor shall be responsible to the Owner for acts and omissions of
the Contractor’s employees, Subcontractors and their agents and employees, and
other persons or entities performing portions of the Work for or on behalf of
the Contractor or any of its Subcontractors, or under an agreement with
Contractor, including all Vendors.

 

3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.

 

3.4    LABOR AND MATERIALS

 

3.4.1 Unless otherwise provided in the Contract Documents, the Contractor shall
provide and pay for labor, materials, equipment, tools, construction equipment
and machinery, water, heat, utilities, transportation, and other facilities and
services necessary for proper execution and completion of the Work, whether
temporary or permanent and whether or not incorporated or to be incorporated in
the Work.

 

3.4.2 The Contractor may make substitutions only with the consent of the Owner,
after evaluation by the Architect and in accordance with a Change Order.

 

3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

 

3.5 WARRANTY

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

13



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

3.6 TAXES

 

3.6.1 The Contractor shall pay sales, consumer, use, gross receipts, social
security, unemployment, and all other taxes relating to or arising out of the
Work the Work provided by the Contractor which are legally enacted when bids are
received or negotiations concluded, whether or not yet effective or merely
scheduled to go into effect, or use a resale permit wherever available.

 

3.7 PERMITS, FEES AND NOTICES

 

3.7.1 Unless otherwise provided in the Contract Documents, the Contractor shall
secure and pay for the building permit and other permits and governmental fees,
licenses and inspections necessary for proper execution and completion of the
Work.

 

3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.

 

3.7.3 It is not the Contractor’s responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations. However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification.

 

3.7.4 If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.

 

3.8 ALLOWANCES

 

3.8.1 The Contractor shall include in the Contract Sum all allowances stated in
the Contract Documents. Items covered by allowances shall be supplied for such
amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.

 

3.8.2 Unless otherwise provided in the Contract Documents:

 

1       allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;

 

2       labor, installation costs, overhead, profit and other expenses
contemplated for stated allowance amounts shall be included in the Guaranteed
Maximum Price but not in the allowances;

 

3       whenever costs are more than or less than allowances, the Guaranteed
Maximum Price shall be adjusted accordingly by Change Order. The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Clause 3.8.2.1 and (2) changes in Contractor’s costs under
Clause 3.8.2.2, subject to the terms of the Contract Documents.

 

3.8.3 Materials and equipment under an allowance shall be selected by the Owner
in sufficient time to avoid delay in the Work.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

14



--------------------------------------------------------------------------------

3.9 SUPERINTENDENT

 

3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
Important communications shall be confirmed in writing. Other communications
shall be similarly confirmed on written request in each case.

 

3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES

 

3.10.1 The Contractor, promptly after being awarded the Contract, shall prepare
and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project or at Owner’s request
shall be related to the entire Project, and shall provide for expeditious and
practicable execution of the Work.

 

3.10.2 The Contractor shall prepare and keep current, for the Architect’s
approval, a schedule of submittals which is coordinated with the Contractor’s
construction schedule and allows the Architect reasonable time to review
submittals.

 

3.10.3 The Contractor shall perform the Work in accordance with the most recent
schedules submitted to and approved by the Owner and Architect.

 

3.11 DOCUMENTS AND SAMPLES AT THE SITE

 

3.11.1 The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections made
during construction and indicating all Work as actually installed and built, and
one record copy of approved Shop Drawings, Product Data, Samples and similar
required submittals. These shall be available to the Architect and shall be
delivered to the Owner upon completion of the Work and as a condition to final
payment.

 

3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

 

3.12.1 Shop Drawings are drawings, diagrams, schedules and other data specially
prepared for the Work by the Contractor or a Subcontractor, Sub-subcontractor,
manufacturer, supplier or distributor to illustrate some portion of the Work.

 

3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

 

3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Informational submittals
upon which the Architect is not expected to take responsive action may be so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action.

 

3.12.5 The Contractor shall review, approve and submit to the Architect Shop
Drawings, Product Data, Samples and similar submittals required by

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

15



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

the Contract Documents with reasonable promptness and in such sequence as to
cause no delay in the Work or in the activities of the Owner or of separate
contractors. Submittals which are not marked as reviewed for compliance with the
Contract Documents and approved by the Contractor may be returned by the
Architect without action.

 

3.12.6 By approving and submitting Shop Drawings, Product Data. Samples and
similar submittals, the Contractor represents, that the Contractor has
determined and verified materials, field measurements and field construction
criteria related thereto, or will do so, and has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.

 

3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

 

3.12.8 The Work shall be in accordance with approved submittals except that the
Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval consented to by Owner
to the specific deviation as a minor change in the Work, or (2) a Change Order
or Construction Change Directive has been issued authorizing the deviation. The
Contractor shall not be relieved of responsibility for errors or omissions in
Shop Drawings, Product Data, Samples or similar submittals by the Architect’s or
Owner’s approval thereof.

 

3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.

 

3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contractor all performance and design criteria that such services must satisfy.
Pursuant to this Subparagraph 3.12.10, the Architect will review, approve or
take other appropriate action on submittals only for the limited purpose of
checking for conformance with information given and the design concept expressed
in the Contract Documents.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

16



--------------------------------------------------------------------------------

3.13 USE OF SITE

 

3.13.1 The Contractor shall confine operations at the site to areas permitted by
law, ordinances, permits and the Contract Documents and shall not unreasonably
encumber the site with materials or equipment.

 

3.14 CUTTING AND PATCHING

 

3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.

 

3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with prior written consent of the Owner and of
such separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

3.15 CLEANING UP

 

3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.

 

3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor, and Owner may withhold and deduct such amounts from amounts paid to
Contractor.

 

3.16 ACCESS TO WORK

 

3.16.1 The Contractor shall provide the Owner, Owner’s Lenders and Architect
access to the Work in preparation and progress wherever located.

 

3.17 ROYALTIES, PATENTS AND COPYRIGHTS

 

3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.

 

3.18 INDEMNIFICATION

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

17



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

ARTICLE 4    ADMINISTRATION OF THE CONTRACT

 

4.1 ARCHITECT

 

4.1.1 The Architect is the person lawfully licensed to practice architecture or
an entity lawfully practicing architecture identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The term “Architect” means the Architect or the Architect’s authorized
representative.

 

4.1.2 Duties, responsibilities and limitations of authority of the Architect as
set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner. Consent shall not be unreasonably
withheld.

 

4.1.3 If the employment of the Architect is terminated, the Owner shall employ a
new Architect against whom the Contractor has no reasonable objection and whose
status under the Contract Documents shall be that of the former Architect.

 

4.2 ARCHITECT’S ADMINISTRATION Of THE CONTRACT

 

4.2.1 The Architect subject to Owner’s consent will provide administration of
the Contract as described in the Contract Documents.

 

4.2.2 The Architect, will visit the site at intervals (1) to become familiar
with and to keep the Owner informed about the progress and quality of the Work,
(2) to guard the Owner against defects and deficiencies in the Work, and (3) to
determine if the Work is being performed in a manner indicating that the Work,
when fully completed, will be in accordance with the Contract Documents. The
Architect will neither have control over or charge of, nor be responsible for,
the construction means, methods, techniques, sequences or procedures, or for the
safely precautions and programs in connection with the Work.

 

4.2.3 Notwithstanding Architect’s site visits as provided above, the Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor. Subcontractors, or their agents or employees, or
any other persons or entitles performing portions of the Work.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

18



--------------------------------------------------------------------------------

4.2.4 Communications Facilitating Contract Administration. Except as otherwise
provided in the Contract Documents or when direct communications have been
specially authorized, the Owner and Contractor shall endeavor to communicate
with each other through the Architect about matters arising out of or relating
to the Contract. Communications by and with the Architect’s consultants shall be
through the Architect. Communications by and with Subcontractors and material
suppliers shall be through the Contractor. Communications by and with separate
contractors shall be through the Owner.

 

4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications for
Payment and all other information available, the Architect will review and after
consultation with Owner certify the amounts due the Contractor and will issue
Certificates for Payment in such amounts.

 

4.2.6 The Architect will have authority to reject Work that does not conform to
the Contract Documents. Whenever the Architect considers it necessary or
advisable, the Architect will have authority to require inspection or testing of
the Work in accordance with Subparagraphs 13.5.2. and 13.5.3, whether or not
such Work is fabricated, installed or completed. However, neither this authority
of the Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

 

4.2.7 The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples. The Architect’s action will be taken with such reasonable promptness as
to cause no delay in the Work or in the activities of the Owner, Contractor or
separate contractors, while allowing sufficient time in the Architect’s
professional judgment to permit adequate review. Review of such submittals is
not conducted for the purpose of determining the accuracy and completeness of
other details such as dimensions and quantities, or for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of the Contractor as required by the Contract
Documents. The Architect’s review of the Contractor’s submittals shall not
relieve the Contractor of Contractor’s obligations under the Contract Documents.
The Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.

 

4.2.8 The Architect will prepare Change Orders and Construction Change
Directives.

 

4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive review and
forward to the Owner, for the Owner’s review and approval and records, written
warranties and related documents required by the Contract and assembled by the
Contractor, and will issue a final Certificate for Payment upon compliance with
the requirements of the Contract Documents.

 

4.2.10 If the Owner and Architect agree, the Architect will provide one or more
project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be determined by Owner and
Architect.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

19



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

4.3 CLAIMS AND DISPUTES

 

4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment of Contract terms, payment of money,
extension of time or other relief with respect to the terms of the Contract. The
term “Claim” also includes other disputes between the Owner and Contractor
arising out of or relating to the Contract. Claims must be initialed by written
notice. The responsibility to substantiate Claims shall rest with the party
making the Claim.

 

4.3.2 Time Limits on Claims. Claims by Contractor must be initiated within 21
days after occurrence of the event giving rise to such Claim or within 21 days
after the Contractor first recognizes the condition giving rise to the Claim,
whichever is later. Claims must be initiated by written notice to the Architect
and the Owner.

 

4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
including litigation or arbitration except as otherwise agreed in writing by
Owner or as provided in the Contract Documents the Contractor shall proceed
diligently with performance of the Contract and the Owner shall continue to make
payments not in dispute in accordance with the Contract Documents.

 

4.3.4 Claims for Concealed or Unknown Conditions. If conditions are encountered
at the site which are (1) subsurface or otherwise concealed physical conditions
which differ materially from those indicated in the Contract Documents or from
those of which Contractor was aware of, or should have been aware pursuant to
Contractor’s obligations and representations under the Contract Documents or (2)
unknown physical conditions of an unusual nature, which differ materially from
those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents,
then notice by the observing party shall be given to the other party promptly
before conditions are disturbed and in no event later than 10 days after first
observance of the conditions. The Architect will promptly investigate such
conditions and, if they differ materially and cause an increase or decrease in
the Contractor’s cost of, or time required for, performance of any part of the
Work, will recommend an equitable adjustment in the Contract Sum or Contract
Time, or both. If the Architect determines that no change in the terms of the
Contract is justified, the Architect shall so notify the Owner and Contractor in
writing, stating the reasons. Claims by either party in opposition to such
determination must be made within 21 days after the Architect has given notice
of the decision. If the conditions encountered are materially different, the
Contract Sum and Contract Time shall be equitably adjusted, but if the Owner and
Contractor cannot agree on an adjustment in the Contract Sum or Contract Time,
the adjustment may be referred to the Architect for initial determination,
subject to further proceedings pursuant to Paragraph 4.4.

 

 

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

20



--------------------------------------------------------------------------------

4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for an
increase in the Contract Sum, written notice as provided herein shall be given
before proceeding to execute the Work. Prior notice is not required for Claims
relating to an emergency endangering life or property arising under Paragraph
10.6.

 

4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds. Claim
shall be filed in accordance with this Paragraph 4.3.

 

4.3.7 CLAIMS FOR ADDITIONAL TIME

 

4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary. Any
Claim made is subject to Article 8 hereof.

 

4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data customarily used substantiating
that weather conditions were abnormal for the period of time, could not have
been reasonably anticipated and had an adverse effect on the scheduled
construction.

 

4.3.8 Injury or Damage to Person or Property. Subject to the terms of the
Contract Documents, including Article 11 hereof, if either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.

 

4.4 RESOLUTION OF CLAIMS AND DISPUTES

 

4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Paragraphs 10.3
through 10.5, may be referred initially to the Architect for decision.

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

21



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

4.4.2 The Architect (if the Claim has been referred to the Architect) will
review Claims and within ten days of the receipt of the Claim take one or more
of the following actions: (1) request additional supporting data from the
claimant or a response with supporting data from the other party, (2) reject the
Claim in whole or in part, (3) approve the Claim, (4) suggest a compromise, or
(5) advise the parties that the Architect is unable to resolve the Claim if the
Architect lacks sufficient information to evaluate the merits of the Claim or if
the Architect concludes that, in the Architect’s sole discretion, it would be
inappropriate for the Architect to resolve the Claim.

 

4.4.3 In evaluating Claims, the Architect may, but shall not be obligated to,
consult with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retention of such persons at the
Owner’s expense, if Owner approves such request.

 

4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished. Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.

 

4.4.5 If the Claim has been referred to the Architect, The Architect will
approve or reject Claims by written decision, which shall state the reasons
therefor and which shall notify the parties of any change in the Contract Sum or
Contract Time or both.

 

4.4.7 Upon receipt of a Claim against the Contractor or at any time thereafter,
the Architect or the Owner may, but is not obligated to, notify the surety, if
any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.

 

4.4.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by arbitration.

 

4.5 MEDIATION

 

4.5.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the
Architect or 30 days after submission of the Claim to the Architect, be

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

22



--------------------------------------------------------------------------------

subject to mediation as a condition precedent to arbitration or the institution
of legal or equitable proceedings by either party.

 

4.5.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect. Request for mediation shall be filed in writing with the
other party to the Contract and with the American Arbitration Association. The
request may be made concurrently with the filing of a demand for arbitration
but, in such event, mediation shall proceed in advance of arbitration or legal
or equitable proceedings, which shall be stayed pending mediation for a period
of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order.

 

4.5.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.

 

4.6 ARBITRATION

 

4.6.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5, shall, after decision by the Architect
or 30 days after submission of the Claim to the Architect, be subject to
arbitration. Prior to arbitration, the parties shall endeavor to resolve
disputes by mediation in accordance with the provisions of Paragraph 4.5.

 

4.6.2 Claims not resolved by mediation shall be decided by arbitration which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
currently in effect. The demand for arbitration shall be filed in writing with
the other party to the Contract and with the American Arbitration Association,
and a copy shall be filed with the Architect.

 

4.6.3 A demand for arbitration shall be made within the time limits specified in
Subparagraphs 4.4.6 and 4.6.1 as applicable, and in other cases within a
reasonable time after the Claim has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations as determined
pursuant to Paragraph 13.7.

 

4.6.4 Limitation on Consolidation or Joinder. No arbitration arising out of or
relating to the Contract shall include, by consolidation or joinder or in any
other manner, the Architect, the Architect’s employees or consultants, except by
written consent containing specific reference to the Agreement and signed by the
Architect, Owner, Contractor and any other person or entity sought to be joined.
No arbitration shall include, by consolidation or joinder or in any other
manner, parties other than the Owner, Contractor, a separate contractor as
described in Article 6 and other persons substantially involved in a common
question of fact or law whose presence is required if complete relief is to be
accorded in arbitration. No person or entity other than the Owner, Contractor or
a separate contractor as described in Article 6 shall be included as an original
third party or additional third party to an arbitration whose interest or
responsibility is insubstantial. Consent to arbitration involving an additional
person or entity shall not constitute consent to arbitration of a Claim not
described therein or with a person or entity not named or described therein. The
foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by parties to the Agreement shall
be specifically enforceable under applicable law in any court having
jurisdiction thereof.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

23



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

4.6.5 Claims and Timely Assertion of Claims. The party filing a notice of demand
for arbitration must assert in the demand all Claims then known to that party on
which arbitration is permitted to be demanded.

 

4.6.6 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.

 

ARTICLE 5     SUBCONTRACTORS

 

5.1 DEFINITIONS

 

5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.

 

5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.

 

5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

 

5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect will promptly reply to the Contractor in writing stating
whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity, Failure of the Owner
or Architect to reply promptly shall constitute notice of no reasonable
objection.

 

5.2.2 The Contractor shall not contract with a proposed person or entity to whom
the Owner or Architect has made reasonable and timely objection. The Contractor
shall not be required to contract with anyone to whom the Contractor has made
reasonable objection.

 

5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.

 

5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.

 

5.3 SUBCONTRACTUAL RELATIONS

 

5.3.1 By appropriate written agreement, the Contractor shall require each
Subcontractor, to the extent of the Work to be performed by the Subcontractor,
to be bound to the Contractor by terms of the Contract Documents, and to assume
toward the Contractor all the obligations and responsibilities, including the
responsibility for safety of the

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

24



--------------------------------------------------------------------------------

Subcontractor’s Work, which the Contractor, by these Documents, assumes toward
the Owner and Architect. Each subcontract agreement shall preserve and protect
the rights of the Owner and Architect under the Contract Documents with respect
to the Work to be performed by the Subcontractor so that subcontracting thereof
will not prejudice such rights, and shall allow to the Subcontractor, unless
specifically provided otherwise in the subcontract agreement, the benefit of all
rights, remedies and redress against the Contractor that the Contractor, by the
Contract Documents, has against the Owner. Where appropriate, the Contractor
shall require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors.

 

5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

 

5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:

 

1       assignment is effective only after termination of the Contract by the
Owner for cause pursuant to Paragraph 14.2 and only for those subcontract
agreements which the Owner accepts by notifying the Subcontractor and Contractor
in writing; and

 

2       assignment is subject to the prior rights of the surety, if any,
obligated under bond relating to the Contract.

 

ARTICLE 6    CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

 

6.1.1 The Owner reserves the right to perform construction or operations related
to the Project with the Owner’s own forces, and to award separate contracts in
connection with other portions of the Project or other construction or
operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Paragraph 4.3.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

25



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

6.2 MUTUAL RESPONSIBILITY

 

6.2.1 The Contractor shall afford the Owner and separate contractors reasonable
opportunity for introduction and storage of their materials and equipment and
performance of their activities, and shall connect and coordinate the
Contractor’s construction and operations with theirs as required by the Contract
Documents.

 

6.2.4 The Contractor shall promptly remedy damage caused by the Contractor to
completed or partially completed construction or to property of the Owner or
separate contractors.

 

6.3 OWNER’S RIGHT TO CLEAN UP

 

6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and reasonably allocate the cost among those responsible.

 

ARTICLE 7    CHANGES IN THE WORK

 

7.1 GENERAL

 

7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, only by Change Order, Construction Change
Directive subject to the limitations stated in this Article 7 and elsewhere in
the Contract Documents.

 

7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect.

 

7.1.3 Changes in the Work shall be performed under applicable provisions of the
Contract Documents, and the Contractor shall proceed promptly, unless otherwise
provided in the Change Order, Construction Change Directive.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

26



--------------------------------------------------------------------------------

7.2 CHANGE ORDERS

 

7.2.1 A Change Order is a written instrument signed by the Owner, Contractor and
Architect, stating their agreement upon all of the following:

 

1       change in the Work;

 

2       the amount of the adjustment, if any, in the Contract Sum; and

 

3       the extent of the adjustment, if any, in the Contract Time.

 

7.2.2 Methods used in determining adjustments to the Contract Sum may include
those listed in Subparagraph 7.3.3.

 

7.3 CONSTRUCTION CHANGE DIRECTIVES

 

7.3.1 A Construction Change Directive is a written order signed by the Owner and
Architect, directing a change in the Work prior to agreement on adjustment, if
any, in the Contract Sum or Contract Time, or both. The Owner may by
Construction Change Directive, without invalidating the Contract, order changes
in the Work within the general scope of the Contract consisting of additions,
deletions or other revisions, the Contract Sum and Contract Time being adjusted
accordingly.

 

7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

 

7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

 

1       mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

 

2       unit prices stated in the Contract Documents or subsequently agreed
upon;

 

3       cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee; or

 

4       as provided in Subparagraph 7.3.6.

 

7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
and Owner of the Contractor’s agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.

 

7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.

 

7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Architect and Owner on the basis of reasonable expenditures
and savings of those performing the Work attributable to the change, including,
in case of an increase in the Contract Sum, a reasonable allowance for overhead
and profit. In such case, and also under Clause 7.3.3.3, the Contractor shall
keep and present, in such form as the Architect and Owner may prescribe, an
itemized accounting together with appropriate supporting data. Unless otherwise
provided in the Contract Documents, costs for the purposes of this Subparagraph
7.3.6 shall be limited to the following:

 

1       costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance;

 

2       costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

 

3       reasonable rental costs of machinery and equipment obtained and used
specifically for such Work, exclusive of hand tools, whether rented from the
Contractor or others;

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

27



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

4       costs of premiums for all bonds if any and insurance permit fees, and
sales, use or similar taxes directly attributable to such Work; and

 

5       additional costs of supervision and field office personnel directly
attributable to the change.

 

7.3.7. The amount of credit to be allowed to the Owner for a deletion or change
which results in a net decrease in the Contract Sum shall be actual net cost as
confirmed by the Architect and Owner and shall include a corresponding reduction
in Contractor’s Fee and General Conditions costs, including profit and overhead.
When both additions and credits covering related Work or substitutions are
involved in a change, the allowance for overhead and profit shall be figured on
the basis of net increase, if any, with respect to that change, all subject to
Owner’s approval.

 

7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs.

 

7.3.9 When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.

 

7.4 MINOR CHANGES IN THE WORK

 

7.4.1 The Architect will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the language and intent of the Contract Documents subject
to the approval of Owner in each instance. The Contractor shall carry out such
written orders promptly.

 

ARTICLE 8    TIME

 

8.1. DEFINITIONS

 

8.1.1 Unless otherwise provided, Contract Time is the period of time, including
authorized adjustments, allotted in the Contract Documents for Substantial
Completion of the Work.

 

8.1.2 The date of commencement of the Work is the date established in the
Agreement.

 

8.1.3 The date of Substantial Completion is the date certified by the Architect
in accordance with Paragraph 9.8, and approved by Owner.

 

8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.

 

8.2 PROGRESS AND COMPLETION

 

8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.

 

8.2.2 The Contractor shall not except by agreement or instruction of the Owner
in writing, prematurely commence operations on the site or elsewhere prior to
the effective date of insurance required by Article 11 to be furnished by the
Contractor. The date of commencement of the Work shall not be changed by the
effective date of such insurance. Unless the date of commencement is established
by the Contract Documents or a notice to proceed given

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

28



--------------------------------------------------------------------------------

by the Owner, the Contractor shall notify the Owner in writing not less than
five days or other agreed period before commencing the Work to permit the timely
filing of morgages, mechanic’s liens and other security interests.

 

8.2.3 The Contractor shall proceed expeditiously with adequate forces and shall
achieve Substantial Completion within the Contract Time.

 

8.3 DELAYS AND EXTENSIONS OF TIME

 

8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner (“Owner Delay”), or by
changes ordered in the Work, or by labor disputes, fire, unusual delay in
deliveries, unavoidable casualties or other causes beyond the Contractor’s
control, or by delay authorized by the Owner pending mediation and arbitration,
or by other causes which the Architect determines may justify delay, then the
Contract Time shall be extended by Change Order for such reasonable time as the
Architect may determine.

 

8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Paragraph 4.3.

 

ARTICLE 9    PAYMENTS AND COMPLETION

 

9.1 CONTRACT SUM

 

9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
complete performance of the Work under the Contract Documents and completion of
the Project.

 

9.2 SCHEDULE OF VALUES

 

9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Architect and Owner a schedule of values allocated to various portions of
the Work, prepared in such form and supported by such data to substantiate its
accuracy as the Architect may require. This schedule, unless objected to by the
Architect, shall be used as a basis for reviewing the Contractor’s Applications
for Payment.

 

9.3 APPLICATIONS FOR PAYMENT

 

9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
for operations completed in accordance with the schedule of values. Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Owner’s
Lender’s or Architect may require, such as copies of requisitions from
Subcontractors and material suppliers, and reflecting retainage if provided for
in the Contract Documents.

 

9.3.1.1 As provided in Subparagraph 7.3.8, such applications may include
requests for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, but not yet included in Change
Orders.

 

9.3.1.2 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

29



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

9.3.2 Unless otherwise provided in the Contract Documents, and subject to
Owner’s prior consent, payments shall he made on account of materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the Work. If approved in advance by the Owner, payment may similarly be made
for materials and equipment suitably stored off the site at a location agreed
upon in writing. Payment for materials and equipment stored on or off the site
shall be conditioned upon compliance by the Contractor with procedures
satisfactory to the Owner to establish the Owner’s title to such materials and
equipment or otherwise protect the Owner’s interest, and shall include the costs
of applicable insurance, storage and transportation to the site for such
materials and equipment stored off the site.

 

9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.

 

9.4 CERTIFICATES FOR PAYMENT

 

9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Subparagraph 9.5.1.

 

9.4.2 The issuance of a Certificate for Payment will constitute a representation
by the Architect to the Owner, based on the Architect’s evaluation of the Work
and the data comprising the Application for Payment, that the Work has
progressed to the point indicated and that, information and belief, the quality
of the Work is in accordance with the Contract Documents. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
made examination to ascertain how or for what purpose the Contractor has used
money previously paid on account of the Contract Sum.

 

9.5 DECISIONS TO WITHHOLD CERTIFICATION

 

9.5.1 The Architect after consultation with Owner may withhold a Certificate for
Payment in whole or in part, to the extent reasonably necessary to protect the
Owner, including if in the Architect’s opinion the representations to the Owner
required by Subparagraph 9.4.2 cannot be made. If the Architect is unable to
certify payment in the amount of the Application, the Architect will notify the
Contractor and Owner as provided in Subparagraph 9.4.1. If the Contractor and
Architect cannot agree on a revised amount, the Architect will promptly issue a
Certificate for Payment for the amount for which the Architect is able to make
such representations to the Owner and otherwise approve. The Architect may also
withhold a Certificate for Payment or, because of subsequently discovered
evidence, may nullify the whole or a part of a Certificate for Payment
previously issued, to such extent as may be necessary in the Architect’s

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

30



--------------------------------------------------------------------------------

opinion to protect the Owner from loss for which the Contractor is responsible,
including loss resulting from acts and omissions described in Subparagraph
3.3.2, because of:

 

1       defective Work not remedied;

 

2       third party claims filed or reasonable evidence indicating probable
filing of such claims unless security acceptable to the Owner is provided by the
Contractor;

 

3       failure of the Contractor to make payments to Subcontractors or for
labor, materials or equipment;

 

4       reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Sum;

 

5       damage to the Owner or another contractor;

 

6       reasonable evidence that the Work will not be completed within the
Contract Time, or that the unpaid balance would not be adequate to cover actual
or liquidated damages for the anticipated delay; or

 

7       failure to carry out the Work in accordance with the Contract Documents.

 

9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

9.6 PROGRESS PAYMENTS

 

9.6.1 After the Architect has issued a Certificate for Payment, the Owner shall
make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.

 

9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.

 

9.6.3 The Architect may, on request, furnish to a Subcontractor, if practicable,
information regarding percentages of completion or amounts applied for by the
Contractor and action taken thereon by the Architect and Owner on account of
portions of the Work done by such Subcontractor.

 

9.6.4 Neither the Owner nor Architect shall have an obligation to pay or to see
to the payment of money to a Subcontractor except as may otherwise be required
by law.

 

9.6.5 Payment to material suppliers shall be treated in a manner similar to that
provided in Subparagraphs 9.6.2, 9.6.3 and 9.6.4.

 

9.6.6 A Certificate for Payment, a progress payment, or partial or entire use or
occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.

  

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

31



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA ®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

9.7 FAILURE OF PAYMENT

 

9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days after receipt of the Contractor’s
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’ s reasonable costs of shut-down, delay and start-up,
as provided for in the Contract Documents.

 

9.8 SUBSTANTIAL COMPLETION

 

9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.

 

9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect and Owner a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Contractor to
complete all Work in accordance with the Contract Documents. Contractor shall
promptly proceed to complete and correct all items on such list.

 

9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect or Owner. In
such case, the Contractor shall then submit a request for another inspection by
the Architect to determine Substantial Completion.

 

9.8.4 When the Work or designated portion thereof is substantially complete, the
Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion, or the Contract Documents.

 

9.8.5 The Certificate of Substantial Completion shall be submitted to the Owner
and Contractor for their written acceptance of responsibilities assigned to them
in such Certificate. Upon such acceptance by Owner and consent of surety, if
any, the Owner shall make payment of the amounts due for such Completed Work.

 

9.9 PARTIAL OCCUPANCY OR USE

 

9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is authorized by public
authorities having jurisdiction over the Work. Such partial occupancy or use may
commence whether or not the portion is substantially complete, provided the
Owner and Contractor have accepted in writing the responsibilities assigned to
each of them for payments, retainage, if any, security, maintenance, heat,
utilities, damage to the Work and insurance, and

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

32



--------------------------------------------------------------------------------

have agreed in writing concerning the period for correction of the Work and
commencement of warranties required by the Contract Documents. When the
Contractor considers a portion substantially complete, the Contractor shall
prepare and submit a list to the Architect as provided under Subparagraph 9.8.2.
Consent of the Contractor to partial occupancy or use shall not be unreasonably
withheld. The stage of the progress of the Work shall be determined by written
agreement between the Owner and Contractor or, if no agreement is reached, by
decision of the Architect.

 

9.9.2 Immediately prior to such partial occupancy or use, the Owner, Contractor
and Architect shall jointly inspect the area to be occupied or portion of the
Work to be used in order to determine and record the condition of the Work.

 

9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

 

9.10 FINAL COMPLETION AND FINAL PAYMENT

 

9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect and Owner will promptly make such inspection and, when the
Architect finds the Work acceptable under the Contract Documents and the
Contract fully performed, the Architect will promptly issue a final Certificate
for Payment stating that to the best of the Architect’s knowledge, information
and belief, and on the basis of the Architect’s on-site visits and inspections
and all other available information, the Work has been completed in accordance
with terms and conditions of the Contract Documents and that the entire balance
found to be due the Contractor and noted in the final Certificate is due and
payable. The Architect’s final Certificate for Payment will constitute a further
representation that conditions listed in Subparagraph 9.10.2 and elsewhere in
the Contract Documents as precedent to the Contractor’s being entitled to final
payment have been fulfilled.

 

9.10.2 Neither final payment nor any remaining retained percentage shall become
due until the Contractor submits to the Architect and Owner (1) an affidavit
that payrolls, bills for materials and equipment, and other indebtedness
connected with the Work for which the Owner or the Owner’s property might be
responsible or encumbered (less amounts withheld by Owner) have been paid or
otherwise satisfied, (2) a certificate evidencing that insurance required by the
Contract Documents to remain in force after final payment is currently in effect
and will not be canceled or allowed to expire until at least 30 days’ prior
written notice has been given to the Owner, (3) a written statement that the
Contractor knows of no substantial reason that the insurance will not be
renewable to cover the period required by the Contract Documents, (4) consent of
surety, if any, to final payment and (5), if required by the Owner, other data
establishing payment or satisfaction of obligations, such as receipts, releases
and waivers of liens, claims, security interests or encumbrances arising out of
the Contract, to the extent and in such form as may be designated by the Owner.
If a Subcontractor refuses to furnish a release or waiver required by the Owner,
the Contractor may furnish a bond satisfactory to the Owner to indemnify the
Owner against such lien. If such lien remains unsatisfied after payments are
made, the Contractor shall refund to the Owner all money that the Owner may be
compelled to pay in discharging such lien, including all costs and reasonable
attorneys’ fees.

 

9.10.3 If, after Substantial Completion of the Work, final completion thereof is
materially delayed through no fault of the Contractor or by issuance of Change
Orders affecting final completion, and the Architect so confirms, the Owner
shall, upon application by the Contractor and certification by the Architect,
and without terminating the Contract, make payment of the balance due for that
portion of the Work fully completed and accepted. If the remaining balance for
Work not fully completed or corrected is less than retainage stipulated in the
Contract Documents, and if bonds have been furnished, the written consent of
surety to payment of the balance due for that

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

33



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

portion of the Work fully completed and accepted shall be submitted by the
Contractor to the Architect prior to certification of such payment. Such payment
shall be made under terms and conditions governing final payment, except that it
shall not constitute a waiver of claims.

 

9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

 

ARTICLE 10    PROTECTION OF PERSONS AND PROPERTY

 

10.1 SAFETY PRECAUTIONS AND PROGRAMS

 

10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.

 

10.2 SAFETY OF PERSONS AND PROPERTY

 

10.2.1 The Contractor shall take all necessary precautions for safety of, and
shall provide all necessary protection to prevent damage, injury or loss to:

 

1       employees on the Work and other persons who may be affected thereby;

 

2       the Work and materials and equipment to be incorporated therein, whether
in storage on or off the site, under care, custody or control of the Contractor
or the Contractor’s Subcontractors or Sub-subcontractors; and

 

3       other property at the site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, structures and utilities not designated for
removal, relocation or replacement in the course of construction.

 

10.2.2 The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.

 

10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract; all necessary safeguards for safety
and protection, including posting danger signs and other warnings against
hazards, promulgating safety regulations and notifying owners and users of
adjacent sites and utilities.

 

10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

 

10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Clauses 10.2.1.2 and 10.2.1.3 caused in whole or in part
by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly or
indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Clauses 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Paragraph 3.18.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

34



--------------------------------------------------------------------------------

10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.

 

10.2.7 The Contractor shall not load or permit any part of the construction or
site to be loaded so as to endanger its safety.

 

10.3 HAZARDOUS MATERIALS

 

10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.

 

10.3.2 The Owner shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the names and qualifications of persons or entities who are to perform tests
verifying the presence or absence of such material or substance or who are to
perform the task of removal or safe containment of such material or substance.
The Contractor and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.

 

10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Subparagraph 10.3.1 and has not been rendered harmless, provided that such
claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property (other
than the Work itself) and provided that such damage, loss or expense is not due
to the sole negligence of a party seeking indemnity.

 

10.4 The Owner shall not be responsible under Paragraph 10.3 for materials and
substances brought to the site by the Contractor unless such materials or
substances were required by the Contract Documents.

 

10.5 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnify the Contractor for all cost and expense thereby incurred.

 

10.6 EMERGENCIES

 

10.6.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss. Additional compensation or

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

35



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

extension of time claimed by the Contractor on account of an emergency shall be
determined as provided in Paragraph 4.3 and Article 7, subject to and offset by
Contractor’s responsibility for such emergency.

 

ARTICLE 11    INSURANCE AND BONDS refer to attached: “Revised Insurance Language
AIA A201”

 

11.1 CONTRACTOR’S LIABILITY INSURANCE

 

11.1.1 The Contractor shall purchase from and maintain in a company or companies
lawfully authorized to do business in the jurisdiction in which the Project is
located such insurance that would be purchased by a reasonable contractor in
similar circumstances with such limits as set forth in the Supplement hereto and
as will protect the Contractor from claims set forth below which may arise out
of or result from the Contractor’s operations under the Contract and for which
the Contractor may be legally liable, whether such operations be by the
Contractor or by a Subcontractor or by anyone directly or indirectly employed by
any of them, or by anyone for whose acts any of them may be liable:

 

1       claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;

 

2       claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor’s employees;

 

3       claims for damages because of bodily injury, sickness or disease, or
death of any person other than the Contractor’s employees;

 

4       claims for damages insured by usual personal injury liability coverage;

 

5       claims for damages, other than to the Work itself, because of injury to
or destruction of tangible property;

 

6       claims for damages because of bodily injury, death of a person or
property damage arising out of ownership, maintenance or use of a motor vehicle;

 

7       claims for bodily injury or property damage arising out of completed
operations; and

 

8       claims involving contractual liability insurance applicable to the
Contractor’s obligations under Paragraph 3.18.

 

11.1.2 The insurance required by Subparagraph 11.1.1 shall be written for not
less than limits of liability specified in the Contract Documents or required by
law, whichever coverage is greater. Coverages, shall be written on an occurrence
basis shall be project specific, and shall be maintained without interruption
from date of commencement of the Work until completion of the project with
respect to the commercial general liability and workers’ compensation insurance
and until 5 years after completion of the Project, with respect to the completed
operations coverage.

 

11.1.3 Certificates of insurance acceptable to the Owner shall be filed with the
Owner prior to commencement of the Work and copies of such policies shall be
provided to Owner within 90 days of commencement of the Work. These certificates
and the insurance policies required by this Paragraph 11.1 shall contain a
provision that coverages afforded under the policies will not be canceled,
allowed to expire or limits reduced until at least 30 days’ prior written notice
has been given to the Owner. If any of the foregoing insurance coverages are
required to remain in force after final payment and are reasonably available, an
additional certificate evidencing continuation of such coverage shall be
submitted with the final Application for Payment as required by Subparagraph
9.10.2. Information concerning reduction of coverage on account of revised
limits or claims paid under the General Aggregate, or both, shall be furnished
by the Contractor with reasonable promptness in accordance with the Contractor’s
information and belief.

 

11.2 OWNER’S LIABILITY INSURANCE

 

11.2.1 The Owner shall be responsible for purchasing and maintaining the Owner’s
usual liability insurance

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

36



--------------------------------------------------------------------------------

11.4 PROPERTY INSURANCE

 

11.4.1 Unless otherwise provided, the Owner shall, at a minimum, purchase and
maintain, in a company or companies lawfully authorized to do business in the
jurisdiction in which the Project is located, property insurance written on a
builder’s risk “all-risk” or equivalent policy form in the amount of the initial
Contract Sum, plus value of subsequent Contract modifications and cost of
materials supplied or installed by others, comprising total value for the entire
Project at the site on a replacement cost basis without optional deductibles.
Such insurance shall contain an “Agreed Amount” endorsement deleting or
suspending all coinsurance provisions. Such property insurance shall be
maintained, unless otherwise provided in the Contract Documents or otherwise
agreed in writing by all persons and entities who are beneficiaries of such
insurance, until final payment has been made as provided in Paragraph 9.10 or
until no person or entity other than the Owner has an insurable interest in the
property required by this Paragraph 11.4 to be covered, whichever is later. This
insurance shall include interests of the Owner, the Contractor, Subcontractors,
and Sub-subcontractors in the Project.

 

11.4.1.1 Property insurance shall be on an “all-risk” or equivalent policy form
and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, ordinance or law
coverage, collapse, earthquake, flood, windstorm, falsework, testing and
startup, temporary buildings and debris removal including demolition occasioned
by enforcement of any applicable legal requirements, and shall cover reasonable
compensation for Architect’s and Contractor’s services and expenses required as
a result of such insured loss.

 

11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance which will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs property attributable
thereto.

 

11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles.

 

11.4.1.4 This property insurance shall cover portions of the Work stored off the
site, and also portions of the Work in transit.

 

11.4.1.5 Partial occupancy or use in accordance with Paragraph 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

37



--------------------------------------------------------------------------------

 

 

 

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

occupancy or use by endorsement or otherwise. The Owner and the Contractor shall
take reasonable steps to obtain consent of the insurance company or companies
and shall, without mutual written consent, take no action with respect to
partial occupancy or use that would cause cancellation, lapse or reduction of
insurance.

 

11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors and Sub-subcontractors in the Work, and
the Owner and Contractor shall be named insureds.

 

11.4.3 Intentionally deleted

 

11.4.4 If the Contractor requests in writing that insurance for risks other than
those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if reasonably commercially
available, include such insurance, and the cost thereof shall be charged to the
Contractor by appropriate Change Order.

 

11.4.5 Intentionally deleted

 

11.4.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Paragraph 11.4. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least 30
days’ prior written notice has been given to the Contractor.

 

11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights against
(1) each other and any of their subcontractors, sub-subcontractors, agents and
employees, each of the other, and (2) the Architect, Architect’s consultants,
separate contractors described in Article 6, if any, and any of their
subcontractors, sub-subcontractors, agents and employees, for damages caused by
fire or other causes of loss to the extent covered by property insurance
obtained pursuant to this Paragraph 11.4 except such rights as they have to
proceeds of such insurance held by the Owner as fiduciary. The Owner or
Contractor, as appropriate, shall require of the Architect, Architect’s
consultants, separate contractors described in Article 6, if any, and the
subcontractors, sub-subcontractors, agents and employees of any of them, by
appropriate agreements, written where legally required for validity, similar
waivers each in favor of other parties enumerated herein. The policies shall
provide such waivers of subrogation by endorsement or otherwise. A waiver of
subrogation shall be effective as to a person or entity even though that person
or entity would otherwise have a duty of indemnification, contractual or
otherwise, did not pay the insurance premium directly or indirectly, and whether
or not the person or entity had an insurable interest in the property damaged.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

36



--------------------------------------------------------------------------------

11.4.8 A loss insured under Owner’s property insurance shall be adjusted by the
Owner and made payable to the Owner subject to requirements of any applicable
mortgagee clause and of Subparagraph 11.4.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.

 

11.4.9 If required in writing by a party in interest, the Owner shall, upon
occurrence of an insured loss, give bond for proper performance of the Owner’s
duties. The cost of required bonds shall be charged against proceeds received.
The Owner shall deposit in a separate account proceeds so received, which the
Owner shall distribute in accordance with such agreement as the parties in
interest may reach, or in accordance with an arbitration award in which case the
procedure shall be as provided in Paragraph 4.6. If after such loss no other
special agreement is made and unless the Owner terminates the Contract for
convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with Article
7.

 

11.4.10 The Owner shall have power to adjust and settle a loss with insurers
unless one of the parties in interest shall object in writing within five days
after occurrence of loss to the Owner’s exercise of this power; if such
objection is made, the dispute shall be resolved as provided in Paragraphs 4.5
and 4.6. The Owner shall, in the case of arbitration, make settlement with
insurers in accordance with directions of the arbitrators. If distribution of
insurance proceeds by arbitration is required, the arbitrators will direct such
distribution.

 

11.5 PERFORMANCE BOND AND PAYMENT BOND

 

ARTICLE 12    UNCOVERING AND CORRECTION OF WORK

 

12.1 UNCOVERING Of WORK

 

12.1.1 If a portion of the Work is covered contrary to the Architect’s or
Owner’s request or to requirements specifically expressed in the Contract
Documents, it must, if required in writing by the Architect or Owner, be
uncovered for the Architect’s or Owner’s examination and be replaced at the
Contractor’s expense without change in the Contract Time.

 

12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect or
Owner may request to see such Work and it shall be uncovered by the Contractor.
If such Work is in accordance with the Contract Documents, costs of uncovering
and replacement shall, by appropriate Change Order, be at the Owner’s expense.
If such Work is not in accordance with the Contract Documents, correction shall
be at the Contractor’s expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs.

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

39



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

12.2 CORRECTION OF WORK

 

12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

 

12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect or
Owner or any governmental authority as defective, incomplete or failing to
conform to the requirements of the Contract Documents, whether discovered before
or after Substantial Completion and whether or not fabricated, installed or
completed. Costs of correcting such rejected Work, including additional testing
and inspections and compensation for the Architect’s services and expenses made
necessary thereby, shall be at the Contractor’s expense.

 

12.2.2 AFTER SUBSTANTIAL COMPLETION

 

12.2.2.1 In addition to the Contractor’s obligations under Paragraph 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Subparagraph 9.9.1, or by terms of an applicable special
warranty required by the Contract Documents, any of the Work is found to be not
in accordance with the requirements of the Contract Documents, the Contractor
shall correct it promptly after receipt of written notice from the Owner to do
so unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Paragraph 2.4.

 

12.2.3 The Contractor shall remove from the site portions of the Work which are
defective or otherwise not in accordance with the requirements of the Contract
Documents and are neither corrected by the Contractor nor accepted by the Owner.

 

12.3 ACCEPTANCE OF NONCONFORMING WORK

 

12.3.1 If the Owner prefers to accept Work which is defective or otherwise in
accordance with the requirements of the Contract Documents, the Owner may do so
instead of requiring its removal and correction, in which case the Contract Sum
will be reduced as appropriate an equitable. Such adjustment shall be effected
whether or not final payment has been made.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

40



--------------------------------------------------------------------------------

ARTICLE 13    MISCELLANEOUS PROVISIONS

 

13.1 GOVERNING LAW

 

13.1.1 The Contract shall be governed by the law of the place where the Project
is located.

 

13.2 SUCCESSORS AND ASSIGNS

 

13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Contractor shall not assign the Contract without written consent of
Owner. If Contractor attempts to make such an assignment without such consent.
Contractor shall nevertheless remain legally responsible for all obligations
under the Contract. and such assignment shall be void.

 

13.2.2 The Owner may, without consent of the Contractor, assign the Contract to
an institutional lender providing construction financing for the Project. In
such event, the lender shall assume the Owner’s rights and obligations under the
Contract Documents. The Contractor shall execute all consents reasonably
required to facilitate such assignment.

 

13.3 WRITTEN NOTICE

 

13.3.1 Written notice shall be deemed to have been duly served if delivered in
person to the individual or a member of the firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the last business address known to the party
giving notice.

 

13.4 RIGHTS AND REMEDIES

 

13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law
or in equity or by any other agreement, all such rights and remedies shall
survive the acceptance of the Work and or any termination of the Agreement. Any
obligation or agreement by Contractor or Owner to indemnify the other or any
other party as provided for in the Contract, shall not survive Final Completion,
except to the extent of events, circumstances, occurrences and/or matters
relating to the period prior to Final Completion, and matters arising under
Contractor’s Warranty obligations during the Warranty Period.

 

13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

 

13.5 TESTS AND INSPECTIONS

 

13.5.1 Tests, inspections and approvals of portions of the Work required by the
Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures.

 

13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Subparagraph 13.5.1, the Architect will, upon
written authorization from the Owner, instruct the Contractor to make
arrangements for such additional testing, inspection or approval by an entity
acceptable to the Owner, and the Contractor shall give timely notice to the
Architect and Owner of when and where tests and inspections are to be made so
that the Architect and Owner may be present for such procedures. Such costs,
except as provided in Subparagraph 13.5.3, shall be at the Owner’s expense.

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

41



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

13.5.3 If such procedures for testing, inspection or approval under
Subparagraphs 13.5.1 and 13.5.2 reveal failure of the portions of the Work to
comply with requirements established by the Contract Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect’s services and expenses shall be at the
Contractor’s expense.

 

13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

 

13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

 

13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.

 

13.6 INTEREST

 

ARTICLE 14    TERMINATION OR SUSPENSION OF THE CONTRACT

 

14.1 TERMINATION BY THE CONTRACTOR

 

14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

 

1       issuance of an order of a court or other public authority having
jurisdiction which requires all Work to be stopped;

 

2       an act of government, such as a declaration of national emergency which
requires all Work to be stopped;

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

42



--------------------------------------------------------------------------------

3       because the Architect has not issued a Certificate for Payment and has
not notified the Contractor of the reason for withholding certification as
provided in Subparagraph 9.4.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Contract Documents; or

 

4       the Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Subparagraph 2.2.1.

 

14.1.2 The Contractor may terminate the Contract if, through no act or fault of
the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Paragraph 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.

 

14.1.3 If one of the reasons described in Subparagraph 14.1.1 or 14.1.2 exists,
the Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed and
for proven loss with respect to materials, equipment, tools, and construction
equipment and machinery, including reasonable overhead, profit and damages.

 

14.1.4 If the Work is stopped for a period of 60 consecutive days through no act
or fault of the Contractor or a Subcontractor or their agents or employees or
any other persons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Subparagraph 14.1.3.

 

14.2 TERMINATION BY THE OWNER FOR CAUSE

 

14.2.1 The Owner may terminate the Contract if the Contractor:

 

1       persistently or repeatedly refuses or fails to supply enough properly
skilled workers or proper materials;

 

2       fails to make payment to Subcontractors for materials or labor in
accordance with the respective agreements between the Contractor and the
Subcontractors;

 

3       persistently disregards laws, ordinances, or rules, regulations or
orders of a public authority having jurisdiction; or

 

4       otherwise is guilty of substantial breach of a provision of the Contract
Documents.

 

14.2.2 When any of the above reasons exist, the Owner, upon certification by the
Architect that sufficient cause exists to justify such action, may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor’s surety, if any, seven days’ written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:

 

1       take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

 

2       accept assignment of subcontracts pursuant to Paragraph 5.4; and

 

3       finish the Work by whatever reasonable method the Owner may deem
expedient. Upon request of the Contractor, the Owner shall furnish to the
Contractor a detailed accounting of the costs incurred by the Owner in finishing
the Work.

 

14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Subparagraph 14.2.1, the Contractor shall not be entitled to receive further
payment until the Work is finished.

  

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

43



--------------------------------------------------------------------------------

[LOGO APPEARS HERE]

© 1997 AIA®

AIA DOCUMENT A201-1997

GENERAL CONDITIONS

OF THE CONTRACT FOR

CONSTRUCTION

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

[LOGO APPEARS HERE]

 

14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing the
Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.

 

14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

 

14.3.1 The Owner may, without cause, order the Contractor in writing to suspend,
delay or interrupt the Work in whole or in part for such period of time as the
Owner may determine.

 

14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in the
cost and time caused by suspension, delay or interruption as described in
Subparagraph 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

 

1       that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or

 

2       that an equitable adjustment is made or denied under another provision
of the Contract.

 

14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

 

14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

14.4.2 Upon receipt of written notice from the Owner of such termination for the
Owner’s convenience, the Contractor shall:

 

1       cease operations as directed by the Owner in the notice;

 

2       take actions necessary, or that the Owner may direct, for the protection
and preservation of the Work; and

 

3       except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

 

14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with reasonable overhead and profit on the
Work not executed.

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

44



--------------------------------------------------------------------------------

PNK (LAKE CHARLES), L.L.C.

 

Date: 8/29/03

 

REVISED INSURANCE LANGUAGE AIA A201

 

“Notwithstanding the provisions of 11.1.1 and 11.1.2 of the General Conditions,
and 11.1.1 of the Supplementary General Conditions, Owner and Contractor agree
and acknowledge that Owner and Contractor have decided, in lieu of the
Contractor’s insurance requirements in the foregoing sections 11.1.1 and 11.1.2,
to implement a Contractor Controlled Insurance Program (“CCIP”). Owner and
Contractor have agreed upon the details, terms, coverages, and conditions of the
CCIP. Prior to the commencement of any Work, Contractor shall provide evidence
satisfactory to Owner that the CCIP as agreed upon by Owner is in place and
Contractor agrees to maintain such CCIP (unmodified) in place until the final
completion of all Work. Owner and Contractor agree to promptly amend the
Contract to set forth in more detail the agreed upon terms and conditions of the
CCIP.”



--------------------------------------------------------------------------------

SUPPLEMENTARY GENERAL CONDITIONS OF

CONSTRUCTION CONTRACT

 

These Supplementary General Conditions are intended for use with the Standard
Form of Agreement between Owner and Contractor with a Guaranteed Maximum Price
(AIA A111-1997), between PNK (LAKE CHARLES), LLC (“Owner”) and Manhatten
Construction Company (“Contractor”) as amended and modified hereby) (hereinafter
sometimes referred to as the “Agreement”). The General Conditions of the
Contract for Construction (AIA Document A201, 1997 Edition) referred to herein
as the “General Conditions”, as modified in the form attached hereto and hereby
incorporated herein, are made part of the Contract Documents. These
Supplementary General Conditions contain changes, cross referenced to the
original Article and Section numbers, and additions to General Conditions AIA
Document A201. When any part of General Conditions AIA Document A201 is not
modified or deleted by these Supplementary General Conditions or otherwise
modified or deleted on the face of the document, the unaltered part remains in
effect except to the extent of any inconsistencies in which event these
Supplementary General Conditions shall prevail and govern.

 

ARTICLE 1 - GENERAL PROVISIONS

 

1.1.8   The following is added as Section 1.1.8 of the General Conditions:

 

“Addendum: Shall mean a change to the Contract Documents issued by Architect
with Owner’s approval prior to the execution of the Agreement and specifically
listed in the Agreement.”

 

1.1.9   The following is added as Section 1.1.9 of the General Conditions:

 

“Final Completion: Shall mean the date the Contract has been fully performed,
all the Work has been completed, Contractor shall have obtained and delivered to
Owner a Certificate of Occupancy or its equivalent for the Project, Owner is
able to use the Project for its intended purposes, and a final Certificate for
Payment has been issued by the Architect and approved by the Owner pursuant to
the Contract. Provided, however, if Contractor has complied with and performed
all of its obligations under the Contract and is not in default, but is unable
to obtain a Certificate of Occupancy through no fault of Contractor or any party
for whom Contractor is responsible, including but not limited to any
Subcontractor, such failure to obtain a Certificate of Occupancy shall not alone
be a bar to Final Completion.”

 

1.1.10   The following is added as Section 1.1.10 of the General Conditions:

 

“Vendor: “Vendor” means any person or entity (including employees, agents and
representatives thereof) which has a purchase order or other agreement to
provide materials, supplies, equipment and/or related services for the Work
and/or provide installation services at the site for the Work, through a
contract, purchase order or other arrangement with Contractor or any
Subcontractor at any tier, and includes any party any of them are responsible or
liable for at law or under the Contract Documents.”

 

1.2   EXECUTION, CORRELATION and INTENT

 

1.2.1   The following is added to the end of Section 1.2.1 of the General
Conditions:

 

“The enumeration of particular items in the Specifications and/or Drawings
and/or other Contract Documents shall not be construed to exclude other items.
The Contract Documents are complementary, and what is required by or reasonably
inferable from any one of the Contract Documents (including either a Drawing or
Specification) as being necessary to produce the intended results shall be
binding and required as a part of the Work as if required by all Contract
Documents.”

 

1.4.2   The following is added as Section 1.4.2 of the General Conditions:



--------------------------------------------------------------------------------

“1.4.2 Contractor hereby agrees and accepts that Contractor has a duty to refer
all questions with respect to any doubts or concerns over the intent or
appropriate interpretation of the Contract Documents to Owner for Owner’s
decision. Contractor agrees, accepts and assumes that Owner’s decision may
require implementation of the most stringent requirements among any conflicting
provisions of the Contract Documents as being part of the Work. Contractor
agrees to implement all decisions by Owner regarding conflicting requirements
within the Contract Documents. Any failure by Contractor to seek such
clarifications shall in no way limit Owner’s ability to require implementation,
including replacement of installed Work at a later date at Contractor’s sole
expense, to achieve compliance with the more stringent requirements.

 

  1.4.2.1   The failure of Owner to insist in any one or more instances upon a
strict compliance with any provision of this Contract, or to exercise any option
herein conferred, shall not be construed as a waiver or relinquishment of
Owner’s right thereafter to require compliance with such provision of this
Contract, or as being a waiver of Owner’s right thereafter to exercise such
option, and such provision or option will remain in full force and effect.

 

  1.4.2.2   If there is any inconsistency in the Drawings or any conflict
between the Drawings and Specifications, Contractor shall provide the better
quality or greater quantity of Work or materials, as applicable, unless Owner
directs otherwise in writing.

 

  1.4.2.3   Contractor shall be responsible for dividing the Work among the
appropriate Subcontractors and Vendors. No Claim will be entertained by Owner
based upon the organization or arrangement of the Specifications and/or the
Drawings into areas, sections, subsections or trade disciplines existing as of
the date of this Agreement or made thereafter by Contractor.

 

  1.4.2.4   Detail drawings shall take precedence over scale drawings, and
figured dimensions on the Drawings shall govern the setting out of the Work.

 

  1.4.2.5   Unless the Specifications expressly state otherwise, references to
documents and standards of professional organizations shall mean the latest
editions published prior to the date of the Agreement.

 

  1.4.2.6   Technical words, abbreviations and acronyms in the Contract
Documents shall be used and interpreted in accordance with customary usage in
the construction industry.

 

  1.4.2.7   Whenever consent, permission or approval is required from any party
pursuant to the provisions of the Contract Documents, such consent, permission
or approval shall, unless expressly provided otherwise in this Agreement, be
given or obtained, as applicable, in writing.”

 

1.5.2   The following is added in lieu of Section 1.5.2 of the General
Conditions:

 

“Execution of the Contract by the Contractor is a representation that the
Contract Documents are full and complete for Contractor’s Work, are sufficient
to have enabled the Contractor to determine the cost of the Work therein and to
enter into the Contract, and that the Contract Documents are sufficient to
enable Contractor to construct the Work outlined therein in accordance with all
Laws (as defined in Section 3.2.4) applicable to Contractor’s Work and/or
performance of its obligations under the Contract Documents, and otherwise to
fulfill all of Contractor’s obligations under the Contract Documents, including,
but not limited to, Contractor’s obligation to construct the Work for not more
than the Guaranteed Maximum Price on or before the date for Substantial
Completion established in the Agreement. Further, Contractor recognizes the
extra degree of care required under the urban and water related site
construction circumstances with respect to safety, protection of pedestrians,
cleanliness of the site, health and other laws, and protection of existing
structures, utilities, adjacent streets, and property. In arriving at the
Guaranteed Maximum Price and the Contract Time, Contractor has, as an
experienced and prudent contractor, exercised its best judgment and expertise to
include the impact of such circumstances upon the Guaranteed Maximum Price and
the Contract Time.”

 

2



--------------------------------------------------------------------------------

1.5.3   The following is added as Section 1.5.3 of the General Conditions:

 

“Contractor shall carefully and continually study and compare any Drawings or
Specifications referenced in this Contract and revisions thereto along with
actual conditions, dimensions, elevation lines and grades of the site and the
Work, and shall at once report to Owner and Architect any error, inconsistency,
or omission that it may discover. Owner makes no warranty regarding the
completeness, correctness, or adequacy of any Plans or Specifications, and Owner
expressly disclaims any such warranties. Should Contractor discover any error or
inconsistency in the Contract Documents, Contractor, before proceeding with the
Work, shall inform Owner and Architect. Contractor’s duty to carefully study and
compare Contract Documents with each other and report to Owner and Architect any
errors, inconsistencies or omissions extends for the full term of the Project.
Contractor shall not avail itself of any manifestly unintentional error or
omission should such exist. Contractor is responsible for the intermeshing of
the various parts of the Work so that no parts shall be left in an unfinished or
incomplete condition owing to any disagreement among the various Subcontractors
or Subcontractors and Contractor as to where the Work of one begins and ends
with relation to the Work of the others. Further articulation of the Contract
Documents shall not be the basis for any change to the Guaranteed Maximum Price;
provided, however, if Contractor reasonably believes such articulation
constitutes a change in the Work, Contractor may request a Change Order to be
issued in accordance with the Contract Documents. Any item of Work mentioned in
Specifications but not in Drawings or shown on Drawings but not in the
Specifications shall be provided by Contractor without extra charge as if shown
or mentioned in both. If any provisions of the Contract Documents conflict with
any other provision of the Contract Documents, the provisions requiring the
highest degree of care or performance shall prevail, so long as the provisions
can be construed to be complementary. In the event of any conflict that cannot
be resolved by the preceding rule, the Supplementary General Conditions shall
govern over any conflicting provisions that appear elsewhere in the Contract
Documents, except for handwritten or typewritten provisions appearing in the
General Conditions. When more than one material, brand, or process is specified
for a particular item of Work, the choice shall be Contractor’s subject to
Owner’s approval. Contractor may, after notifying Architect and Owner, select
the one it considers to be the best. Approval by Architect or Owner of
materials, suppliers, processes, or Subcontractors does not imply a waiver of
any Contract requirements including, without limitation, Contractor’s warranty,
nor does such approval imply or constitute any representation or warranty by
Owner or Architect. When only one product and manufacturer is specified, this is
the basis of the Contract, without substitution or exception. All products
and/or materials shall be installed in strict accordance with manufacturer’s
directions. All Work shall conform to the Contract Documents. No change
therefrom shall be made without review and written acceptance by Owner.”

 

ARTICLE 2 - OWNER

 

2.2.2   Section 2.2.2 of the General Conditions is amended by adding the
following after the end of that Paragraph:

 

“In the event any easements are required to be obtained in order for Contractor
to perform any portion of the Work on the Project site, and Owner elects not to
or is unable to obtain such easements, Contractor shall be relieved of its
obligations to perform such affected portion of the Work and an appropriate
Change Order shall be issued.”

 

2.2.3   Section 2.2.3 of the General Conditions is amended by adding the
following after the end of that Paragraph:

 

“To the extent such items are made available to Contractor by Owner or
Architect, such information is furnished solely for the convenience of
Contractor. Contractor shall exercise special care in executing subsurface Work
in proximity of known subsurface utilities, improvements and easements.”

 

3



--------------------------------------------------------------------------------

2.3.1   Section 2.3.1 of the General Conditions is amended as follows:

 

In Line 3 after “Documents,” add “or fails or refuses to provide a sufficient
amount of properly supervised and coordinated labor, materials, or equipment so
as to be able to complete the Work within the Contract Time or fails to remove,
discharge and cancel in accordance with the Contract any lien, Claim, notice or
privilege filed upon the site or any Owner’s property by anyone claiming by,
through, or under Contractor, or disregards the instructions of Architect or
Owner when based on the requirements of the Contract Documents,”. The following
sentence is hereby added to the end of Section 2.3.1: “This right shall be in
addition to, and not in restriction of, the Owner’s rights under the Contract
Documents.”

 

2.5   The following is added as Section 2.5 of the General Conditions:

 

Included within the Guaranteed Maximum Price is a Contractor’s Contingency of up
to $6,400,000 (the “Contingency”) which is for the purpose of protecting the
Contractor’s budget from cost overruns and unforeseen losses due to the status
of the Contract Documents at the time of the agreement upon the Guaranteed
Maximum Price or other causes which may be reasonably required to protect the
Contractor’s construction budget or schedule. The Contingency is not to be
utilized for unforeseen and subsurface site conditions, environmental impacts,
events of Force Majeure, design changes or any other matters which constitute a
change in the scope of the work as it is the parties’ intent that the change
order provisions of this agreement shall govern such change orders. The Owner
must be notified, in advance, of the Contractor’s intent to bill against the
Contingency. All unused Contingency shall revert to Owner and shall not be
considered for the purpose of determining savings. It is further agreed that if,
during the progress of the Work, it appears that the unused Contingency will be
in excess of that amount necessary to protect Contractor’s budget (as
contemplated herein), the parties shall in good faith attempt to equitably
adjust the unused Contingency in which case the Owner may utilize the portion of
the released Contingency as may be necessary to fund Change Orders or for any
other purpose the Owner may desire.

 

ARTICLE 3 - CONTRACTOR

 

3.1.1   The following is added at the end of Section 3.1.1 of the General
Conditions:

 

“Contractor and all Subcontractors are duly authorized and have the necessary
license(s) to practice and perform all Work in the jurisdiction of the Project
and will remain so licensed at all times relevant to the Work and Project.
Contractor shall produce such license(s) to the Owner upon request, and
Contractor shall be responsible to obtain copies of such license(s) from all
Subcontractors prior to allowing them to perform Work on site. Contractor has
substantial experience in performing major projects with scopes of work similar
to the Work defined herein, is familiar with the activities of the governmental
bodies having authority over the Project and has expertise and experience
managing Subcontractors on projects of similar scope within the same area as the
Project. Contractor also represents that such experience includes performing
major projects with stringent time constraints. The standard by which Contractor
shall be judged in its performance of this Agreement and its exercise of
judgement hereunder shall be that of a contractor with the prevailing level of
skill, experience and expertise for the planning and construction of a luxury
resort and casino in the same region as the Project site including the foregoing
qualifications and consistent with such other Contractor representations,
warranties and covenants contained in the Contract Documents.”

 

3.2.3   The following is added as Section 3.2.3 of the General Conditions:

 

  “3.2.3   Contractor represents and warrants to Owner that:

 

  3.2.3.1  

Contractor has had ample time to and has visited and examined the site and has
reviewed the physical conditions affecting the Work, and will continue to do all
of the foregoing, and is familiar with all of the conditions above ground and
affecting the site, as Contractor deemed necessary or desirable based on
Contractor’s skill, experience and

 

4



--------------------------------------------------------------------------------

knowledge and the scope of the Work and terms of the Contract Documents.
Contractor has verified field conditions, and carefully and fully compared such
field conditions, site observations and other information known to Contractor
with the Contract Documents (including the requirements thereof) and has not
found any omissions, errors or discrepancies and has satisfied and will continue
to satisfy itself as to: (a) access thereto; (b) the location of all utility
pipelines and wiring conduits which can be ascertained through site visits or by
any documents which are provided by Owner; (c) the type of equipment and
facilities needed before and during prosecution of the Work; (d) the general and
local labor and weather conditions and availability of materials and equipment
under which the Work is to be performed; (e) the presence of construction
hazards, if any; (f) the nature, location, and character of the Work and the
site, including, without limitation, all improvements and obstructions on the
site both natural and man-made; and (g) all other matters which may affect the
Contractor’s means, methods, techniques and procedures necessary to construct
the Work in strict accordance with the Contract Documents and otherwise fulfill
its obligations under the Contract Documents. Any above ground condition at the
site, whether or not consistent with conditions shown or called for on the
Contract Documents, shall not be allowed as a basis for Claims for extra
compensation or extensions of time, notwithstanding any statements or
representations by Owner or any party on behalf of Owner, oral or written, with
respect to the conditions of the site or improvements thereon, or regarding the
completeness, correctness, or adequacy of any Contract Documents.

 

  3.2.3.2   Prior to commencing its procurement and construction activities,
Contractor shall further verify at the site all measurements and levels
necessary for proper construction of the Work, including the fabrication,
assembly and installation of materials and equipment to be incorporated into the
Work and shall further carefully compare such verified field measurements and
conditions with the requirements of the Contract Documents.

 

  3.2.3.3   If the Contractor observes any failure of the Contract Documents to
conform with applicable Laws, Contractor shall immediately notify Owner and
Architect in writing and identify any such discrepancies and obtain written
instructions from Owner before proceeding with any part of the Work affected
thereby. If the Contractor performs Work that it knows or reasonably should have
known to be contrary to Laws applicable to such Work, Contractor shall assume
full responsibility for such Work and shall bear all costs (including loss and
damage due to delays) of correction, repair and replacement attributable thereto
as non-allowable Costs of the Work.

 

  3.2.3.4   If Contractor discovers or otherwise becomes aware of any errors,
discrepancies, omissions, duplications or conflicts in the Contract Documents at
any time during the course of the Work, Contractor shall immediately notify
Owner in writing and obtain written instructions from Owner before proceeding
with any part of the Work affected thereby. If the Contractor performs any Work
relating to any such errors, discrepancies, omissions, duplications in the
Contract Documents, Contractor shall bear all costs of correction and adverse
scheduling impacts attributable thereto as non-allowable Costs of the Work.

 

  3.2.3.5   Contractor will not engage in, nor commit its personnel to engage
in, any other projects while performing Work on the Project to any extent that
such other projects may materially and adversely affect the quality or
efficiency of the Work required to be performed by Contractor in connection with
this Project or which will otherwise be detrimental to the carrying on and
completion of this Project.”

 

3.2.4   The following is added as Section 3.2.4 of the General Conditions:

 

“3.2.4 General Description. Contractor covenants and agrees that Contractor’s
Work and all Work performed by any Subcontractor or Vendor shall be carried out:
(a) with a proper supply of labor,

 

5



--------------------------------------------------------------------------------

materials and equipment; (b) in full compliance with the requirements contained
in, indicated on and reasonably inferable from the Contract Documents given
Contractor’s status as a contractor experienced with construction projects
similar in size and complexity to the Work, (c) in full compliance with all
laws, consents, ordinances, mitigation measures, codes, rules, directives,
orders, permits, statutes, and regulations, whether federal, State or local, and
whether governmental or public administrative (collectively, “Laws”) applicable
to Contractor’s Work and/or performance of its obligations under the Contract
Documents; (d) diligently and in the best manner to assure completion on or
before the end of the Contract Time, (e) in full compliance with the “Technical
Studies and Reports” set forth on Exhibit A attached to these Supplementary
General Conditions, (f) by qualified design professionals where applicable, and
(g) in full compliance with insurance applicable to the Work. The term Laws
shall also include, without limitation, those specific permits, approvals and
entitlements set forth on Exhibit B attached to these Supplementary General
Conditions, as well as that certain Lease dated as of August 19, 2002, and
executed on August 23, 2003 between PNK (LAKE CHARLES), L.L.C., and Lake Charles
Harbor and Terminal District. Applicable Laws shall supersede the Contract
Documents if there is any conflict; provided, however, that if any applicable
Laws shall necessitate a Change to or deviation from the Contract Documents,
Contractor shall obtain Owner’s written consent prior to implementing that
Change. Contractor shall be responsible for failing to report any discrepancy
between the Contract Documents and applicable Laws of which Contractor knows or
should have reasonably known in the exercise of due diligence and prudent
judgement and consistent with the terms of the Contract Documents. If Contractor
performs any part of the Work in violation of any such Laws applicable to
Contractor’s Work and/or performance of its obligations under the Contract
Documents, Contractor shall bear all costs of correction and adverse scheduling
impacts as non-allowable Costs of the Work. Should any governmental authority
having jurisdiction over the Work mandate compliance with any changes to
applicable Laws or Laws that have been enacted after Work has commenced,
Contractor shall, subject to consultation with and written approval by Owner,
construct the Work in accordance with such applicable Laws, the cost of which
will be a Modification. In fulfilling its responsibilities under the Contract
Documents, Contractor shall furnish, coordinate, manage and pay for all services
and personnel, labor, machinery, tools, materials, necessary to:

 

  3.2.4.1   Cause the Work to be constructed in compliance with: (a) the latest
approved Drawings and Specifications for construction purposes; and (b) all
applicable Laws (including all changes in Laws) (with Change Orders where
required for changes);

 

  3.2.4.2   Provide at all times until Final Completion a sufficient and
competent organization, which shall include the skilled services of all senior
managers, site supervisors, qualified scheduling personnel, superintendents,
foremen, engineers, skilled and unskilled craft labor and supervisors and all
other personnel necessary or desirable to plan, prosecute and construct the Work
in accordance with the Contract Documents;

 

  3.2.4.3   Provide the skilled services of buyers, expediters and other
personnel necessary to achieve the timely delivery and use of (a) all materials,
supplies and equipment to be incorporated into the Work by Contractor,
Subcontractors and Vendors, and (b) all construction machinery and equipment,
tools and expendable construction materials and supplies necessary or desirable
for the Work;

 

 

  3.2.4.4   Coordinate the schedules and operations of all Subcontractors and
Vendors of every tier and cooperate with Owner and Owner’s other contractors and
consultants and Owner’s Lenders (as defined in Section 15.1 hereof) so that the
Contractor’s Work and the work of others will progress smoothly with a minimum
of disruptions and interference to any party;

 

  3.2.4.5   Be responsible for protection of the Work, including all materials
and equipment to be utilized during the Work, from theft or damage or other
harm, whether in transit or in storage on-site or off-site, until Final
Completion pursuant to the Contract;

 

  3.2.4.6   Enforce strict discipline and good order among the employees of
Contractor, Subcontractors and Vendors while at the site or otherwise performing
this Contract;

 

6



--------------------------------------------------------------------------------

  3.2.4.7   Give all notices and secure all required certificates of inspection,
testing or approval necessary or incidental to the prosecution of the Work, for
delivery to Owner;

 

  3.2.4.8   Provide Owner with the full benefit of all Vendor’s warranties
applicable to all equipment and materials furnished by the Contractor;

 

  3.2.4.9   Maintain at the site one record copy of all Drawings, Specifications
and revisions thereto, the “Project Schedule” (which is attached hereto as
Schedule 1 and which constitutes the construction schedule as described in
Section 3.10 of the General Conditions), all schedule updates, all Change Orders
and other Modifications, approved material lists, brochures, technical data
submissions and RFI’s, RFI responses, submittals, Construction Change
Directives, Samples, all correspondence and transmittals pertaining to the Work
and all other records relating to the status of all Work-related materials,
equipment and construction activities;

 

  3.2.4.10   Provide Owner with three (3) complete sets of operating and
maintenance manuals for all equipment installed as part of the Work;

 

  3.2.4.11   Provide Owner with as-built drawings (electronically when available
and otherwise on reproducible mylar) prior to Final Payment after the completion
by each Subcontractor of their respective portions of the Work, including at
least one printed set with each Subcontractor’s stamp and certification
statement on such Drawings, that as submitted, they are true and correct;

 

  3.2.4.12   Copy Owner on all correspondence, memoranda and bulletins by
Contractor to Architect, consultants and public agencies and deliver to Owner on
a current and up-to-date basis copies of all written communications received
from public agencies. Provide to all Subcontractors (with concurrent written
notice to Owner), and cause all Subcontractors to provide, all notices required
by applicable Laws relating to the Contract and/or Work, including but not
limited to notice of payments received. Copy Owner on all default, stop work or
termination notices sent to or received from Subcontractors at every tier, and
any others performing any Work;

 

  3.2.4.13   Contractor shall maintain records, in duplicate, of principal
building layout lines, elevations of the bottom of footings, floor levels and
key site elevations certified by a qualified surveyor or professional engineer
to Owner’s and Owner’s Lender’s satisfaction; and

 

  3.2.4.14   Duane Duffy is authorized to act on behalf of Contractor with
regard to the Work and Contract Documents, and is the individual with whom Owner
may consult at all reasonable times, and the instructions, requests and
decisions of said individual will be binding upon Contractor as to all matters
pertaining to this Contract and the performance of the parties hereunder. The
individuals who shall be responsible on behalf of Contractor for supervising the
Project are set forth on Contractor’s Personnel List attached as Exhibit C to
these Supplementary General Conditions. Except for reasons beyond its control,
Contractor shall not change the individuals designated on said Exhibit C through
Substantial Completion without the prior written approval or direction of Owner.
At least one Project Superintendent shall be at the site on a full-time basis
and at all times while any Work is being performed.”

 

3.3.4   The following is added as Section 3.3.4 of the General Conditions:

 

“Contractor shall attend project meetings on a periodic or special basis as
requested by Owner at times and in places that Owner shall reasonably determine.
Contractor shall be responsible for securing attendance of its Subcontractors at
meetings.”

 

7



--------------------------------------------------------------------------------

3.3.5   The following is added as Section 3.3.5 of the General Conditions:

 

“3.3.5 Preconstruction Services. Contractor shall as a Cost of the Work furnish,
coordinate, manage and pay for all services, personnel, labor, material,
equipment, machinery and tools for the Work, and shall:

 

  3.3.5.1   Search for and timely recommend from time to time to Owner various
value engineering and other cost savings measures during the entire progress of
the Work to reduce the Cost of the Work to the fullest extent possible while
maintaining the quality required by the Contract Documents. Owner will then
elect, in its sole discretion, whether or not to implement such measures in
connection with the Work.

 

  3.3.5.2   Timely review designs with Owner and Architect, including, but not
limited to, to the extent applicable, architectural designs, structural, HVAC,
plumbing, fire protection, power and lighting, security systems and
communications, interior designs, and vertical transportation to assure
compliance with the Guaranteed Maximum Price, and Project requirements. Advise
on the site use and improvements, selection of materials, Project and site
systems and equipment, improvements to the Project and site, call and security
systems, and methods of Project delivery. Provide recommendations on relative
feasibility of construction methods, availability of materials and labor, time
requirements for procurement, installation and construction, integration into
existing Project and site systems, and factors related to cost including, but
not limited to, costs of alternative designs or materials, preliminary budgets
and possible economics.

 

  3.3.5.3   Advise Owner in writing promptly upon discovery if, in the judgment
of Contractor, the issuance of architectural or engineering documents does not
meet schedule requirements or if the information provided on such documents is
inadequate for the current purposes intended or if requirements of such
documents conflict with other documents issued or with existing conditions on
the site. In any such event, Contractor will issue a Request for Information
(“RFI”) to the Architect (with a copy to Owner).”

 

3.3.6   The following is added as Section 3.3.6 of the General Conditions:

 

“3.3.6 At all times during performance of the Work on the Project, including
during any partial use or occupancy by Owner or others, Contractor shall, and
shall cause all Subcontractors and Vendors to, abide by each and all of the
following requirements:

 

  3.3.6.1   Access to the Project and Work area by construction personnel shall
be the most inconspicuous route available, in order that the general public and
the Owner’s personnel are not inconvenienced. Access shall be arranged with
Owner prior to commencement of Work. Access to restricted and/or limited access
areas required by Work shall be coordinated with Owner.

 

  3.3.6.2   Owner’s toilet facilities and the Project’s permanent toilet
facilities are not to be used by construction personnel.

 

  3.3.6.3   During the FF&E and finish phase of construction, construction
personnel are not permitted to eat and smoke where materials are in place nor
use tables and chairs or other furniture that are part of the Project. During
this phase of the Project, Owner will designate appropriate places for eating.

 

  3.3.6.4   Quiet and courtesy with respect to Owner’s employees and guests is
mandatory.

 

  3.3.6.5   Use all best efforts to insure that Contractor’s and all
Subcontractors’ activities do not interfere with any Project and site systems
(i.e., electric, elevator, plumbing, HVAC, etc.) necessary to maintain ongoing
operations of the Project and site.

 

8



--------------------------------------------------------------------------------

  3.3.6.6   Power outages, mechanical shutdown and so forth shall be carefully
coordinated with Owner. Contractor will provide Owner with two (2) full business
days, advance notice of any planned shutdowns of any basic Project or site
systems, and will obtain Owner’s written approval prior to commencing any such
shutdown.

 

  3.3.6.7   All life safety systems requiring shut-down or tie-ins, in
accordance with the above clause, shall be coordinated with Owner and shall be
performed at such a time to minimize any effect of the safety, health and
welfare of the building’s occupants. At the conclusion of each work-day, all
operable life safety systems shall be energized and operative.

 

  3.3.6.8   Contractor shall be responsible to Owner for acts and omissions of
Contractor’s employees and agents, Subcontractors and Vendors and their
respective agents and employees, and other persons performing portions of the
Work under a contract or arrangement with or under the direction of Contractor
or with or under the direction of any Subcontractor or Vendor. Contractor shall
not be relieved of its obligation to perform the Work in accordance with the
Contract Documents either by activities or duties of Owner or Architect (except
to the extent of an Owner Delay which allows an extension of time or increase in
the Guaranteed Maximum Price), or, by any request, approval or consent of Owner
or Architect, or by tests, inspections or approvals required or performed by
persons other than Contractor. Contractor shall require and ensure that each
Subcontractor and Vendor complies with all applicable requirements set forth in
the Contract Documents for Contractor. Except to the extent the Contract
Documents expressly provide otherwise, if any dispute arises between Owner, on
the one hand, and Contractor, on the other hand, unless Owner directs otherwise,
Contractor shall proceed with the performance of its obligations under the
Contract with reservation of all rights and remedies it may have under and
subject to the terms of the Contract Documents.”

 

3.3.7   The following is added as Section 3.3.7 of the General Conditions:

 

“3.3.7 Site Security. Owner may elect to provide and/or maintain security
(including patrol guards) of its own choosing for the whole or portions of the
Work and/or site and/or adjacent property, but Owner shall not have any
obligation, responsibility or liability of any kind to any party whether or not
Owner arranges for any security. Such Owner arranged or provided security shall
in no event release Contractor from or diminish any of Contractor’s obligations
under the Contract Documents, and solely Contractor shall be responsible for
security at and of the Work and site, regardless of any security arranged for by
Owner. Owner shall not assume or incur any responsibility or liability relating
to any security arranged by Owner. Contractor shall cooperate with Owner’s
security personnel and shall comply with all requests made by such personnel to
secure and protect the Work and the site.”

 

3.3.8   The following is added as Section 3.3.8 of the General Conditions:

 

“3.3.8 Contractor agrees to cause the Work to be performed in such a manner so
that prior to achievement of Substantial Completion (and as early as reasonably
practicable), Owner will have access to the site and the Project in order to (a)
begin installing Owner’s FF&E at the site, (b) begin training its personnel at
the site, and (c) and perform other tasks Owner deems necessary in connection
with the opening of the Project.”

 

3.3.9   The following is added as Section 3.3.9 of the General Conditions:

 

“3.3.9 Project Record Documents and As-Built Requirements. Contractor shall
maintain at the site one (1) record copy of all Specifications, Drawings,
approved Shop Drawings, Change Orders and other modifications, addenda,
Schedules and instructions, in good order.

 

  3.3.9.1  

The record Drawings shall be one (1) set of black (or blue) and white prints of
the Drawings on which it must record all “as-built” changes during the course of
construction.

 

9



--------------------------------------------------------------------------------

This record set shall be maintained separate and apart from documents used for
construction reference.

 

  3.3.9.2   All as-built documents shall be kept current and Contractor shall
not permanently conceal or cover any Work until all required information has
been recorded.

 

  3.3.9.3   Records of exterior underground utilities shall be made at the time
of installation.

 

  3.3.9.4   In marking any as-built conditions, Contractor shall ensure that
such Drawings indicate by measured dimension to building corners or other
permanent monuments the exact locations of all piping, conduit or utilities
concealed in concrete slabs, behind walls or ceilings or underground. As built
Drawings shall be made to scale and shall also include exact locations of
valves, pull boxes and similar items as required for maintenance or repair
service. Prior to Final Completion and as a condition to Final Payment,
Contractor shall be responsible for providing Owner and Owner’s Lenders with a
fully completed and accurate set of all as-built Drawings in an acceptable
electronic format, as Contract Documents for Owner’s permanent records.

 

  3.3.9.5   All documents described in this Section 3.3.9, including the
as-built Drawings, shall be readily accessible at the site for inspection upon
request by Owner, Owner’s Lenders, the Architect and/or their authorized
representatives throughout the course of the Work.”

 

3.4.1.1   The following is added as Section 3.4.1.1 of the General Conditions:

 

“Contractor shall be solely responsible for the design, transport, erection,
inspection and maintenance of all temporary supports and structures; including,
but not limited to, electricity and lighting, heat, telephone and fax, water,
sanitary facilities, fire protection, hoisting equipment and machinery, staging
and scaffolding, temporary equipment and materials, all shoring and bracing, all
cranes, hoists, derricks and supports, barriers and fencing, water control,
field office, storage facilities and all other types of temporary supports and
structures required for the Work and provided by Contractor or its
Subcontractors while performing the Work. Contractor shall provide and maintain
reasonable safety precautions to protect the public and avoid obstruction or
interference with vehicular or pedestrian traffic in public streets, alleyways
or private rights-of-way. Contractor shall, or shall cause Subcontractors to,
leave proper access to hydrants and other similar places, and shall provide
sufficient lighting during working hours and from twilight of each day until
full daylight of each following day. When work is suspended, Contractor shall,
or shall cause Subcontractors to leave roadways and sidewalks in proper
condition and restore all such to good condition on completion of the Work and
in compliance with all laws. Contractor shall, or shall cause Subcontractors to,
maintain and keep in good repair, shift and alter as conditions may require, all
guard rails, passageways and temporary structures and remove same when the Work
is completed or when the need for their use has ceased.”

 

3.4.4   The following is added as Section 3.4.4 of the General Conditions:

 

“Contractor has the responsibility to ensure that all Vendors and
Subcontractors, their agents, and employees adhere to the Contract Documents,
and that they order materials on time, taking into account the current market
and delivery conditions, and that they provide materials on time. Contractor
shall coordinate its Work with that of all others on the Project including
deliveries, storage, installations, and construction utilities. Contractor shall
be responsible for the space requirements, locations, and routing of its
equipment. In areas and locations where the proper and most effective space
requirements, locations, and routing cannot be made as indicated, Contractor
shall meet with all others involved, before installation, to plan the most
effective and efficient method of overall installation.”

 

10



--------------------------------------------------------------------------------

3.5   WARRANTY.

 

3.5.1   The following is added in lieu of Section 3.5.1 of the General
Conditions:

 

“In addition to any other warranties, Contractor guarantees and warrants to
Owner that (a) the entire Work, whether performed by Contractor’s own personnel
or by any Subcontractors or Vendors, shall be first class in quality, free from
all defects whatsoever (including, without limitation, patent, latent or
developed defects or inherent vice (except inherent vice or developed defects
resulting solely due to material specified by the Contract Documents unless
Contractor knows or should reasonably have known through the exercise of their
obligations and due care that such specified items are subject to inherent vice
or developed defects), and in strict conformance with the Contract Documents,
the prevailing standard for construction practices and quality applicable to
luxury casino resorts in the same region as the Project site, and (b) all
materials, appliances, mechanical devices, equipment and supplies incorporated
into the Work shall be new and of such quality to strictly meet or exceed the
Specifications and requirements of the Contract Documents, notwithstanding any
partial occupancy or use. If requested by Owner at any time and from time to
time, Contractor will furnish satisfactory evidence to Owner as to the kind and
quality of materials, appliances, mechanical devices, equipment and supplies.
All Work not conforming to the requirements of this Section (including, without
limitation, substitutions or deviations not properly approved and authorized by
Owner in writing), shall be considered defective. Owner shall have the benefit
of all warranties and guarantees with respect to any of the foregoing given by
the Vendor, the manufacturer, retailer, or other supplier thereof, which shall
be supplied to Owner promptly after Contractor’s receipt thereof and all
warranties and guarantees provided by Subcontractors, suppliers, and
Sub-subcontractors shall be deemed to run in favor of Owner, and Owner is hereby
expressly declared to be an intended third-party beneficiary of any agreements
between Contractor and its Subcontractors and Vendors relating to the Work or
any part of it (though Owner shall not seek enforcement directly against any
Subcontractor except upon and after any uncured default by Contractor).

 

  3.5.1.1   Each subcontract shall contain a similar guaranty as in Section
3.5.1 above, and Owner shall be the beneficiary of each such guarantee made by
any Subcontractor. Contractor will obtain guarantees and warranties, to the
fullest extent possible, from suppliers and manufacturers thereof, of all
machinery, all heating and plumbing fixtures and supplies, all electrical
motors, appliances and devices, all hardware, and all other fixtures and
equipment for which guarantees and warranties are customarily given, used in the
Work by Contractor or any Subcontractor, and Contractor shall obtain or cause to
be obtained and delivered to Owner assignments thereof to Owner, or written
confirmations from the guarantors that such guarantees and warranties run to the
benefit of Owner. In addition to the foregoing stipulations, Contractor shall
comply with all other warranties referred to in any portions of the Contract
Documents or otherwise provided by law or in equity, and if warranties overlap,
the more stringent requirement shall govern.

 

  3.5.1.2   Contractor’s warranty obligations set forth in this Section 3.5
shall apply to Work done by Subcontractors or Vendors, as well as to Work done
by direct employees of Contractor, and such provisions shall survive acceptance
of the Work and survive any termination of the Contract so long as Contractor is
paid in accordance with the Contract for all Work properly performed and
completed pursuant to the Contract through such termination, and Contractor
shall be responsible to fully indemnify and hold Owner harmless from any and all
liens, Claims, notices, privileges, lawsuits, costs and expenses which may arise
out of the failure of the Contractor to fulfill its warranty obligations
pursuant to this Contract.”

 

3.5.2   The following is added as Section 3.5.2 of the General Conditions:

 

“ALL WARRANTIES SHALL INCLUDE LABOR AND MATERIALS AND SHALL BE SIGNED BY THE
MANUFACTURER OR SUBCONTRACTOR AS THE CASE MAY BE AND COUNTERSIGNED BY
CONTRACTOR. ALL WARRANTIES SHALL BE ADDRESSED TO OWNER AND DELIVERED BY

 

11



--------------------------------------------------------------------------------

CONTRACTOR TO THE OWNER UPON COMPLETION OF THE WORK AND BEFORE OR WITH THE
SUBMISSION OF REQUEST FOR FINAL PAYMENT. OWNER SHALL, IN ADDITION TO THE
GUARANTEE AND WARRANTY PROVIDED IN THIS SECTION 3.5, ALSO HAVE THE BENEFIT OF,
AND CONTRACTOR SHALL ASSIGN TO OWNER IN FORM AND SUBSTANCE SATISFACTORY TO
OWNER, ALL WARRANTIES, SERVICE LIFE POLICIES, INDEMNITIES AND GUARANTEES WITH
RESPECT TO ANY AND ALL MATERIALS, APPLIANCES, MECHANICAL DEVICES, SUPPLIES AND
EQUIPMENT INCORPORATED INTO THE WORK AND GIVEN BY THE MANUFACTURER, RETAILER, OR
OTHER SUPPLIER, WHICH SHALL BE SUPPLIED AND ASSIGNED TO OWNER PROMPTLY AFTER
SUCH IS RECEIVED BY OR BECOMES AVAILABLE TO CONTRACTOR AND AS A CONDITION TO
FINAL PAYMENT. FURTHER, AT OWNER’S REQUEST, CONTRACTOR SHALL ASSIST OWNER IN
ENFORCING ALL SUCH WARRANTIES, GUARANTEES, POLICIES AND INDEMNITIES.”

 

3.5.3   The following is added as Section 3.5.3 of the General Conditions:

 

“Contractor shall issue in writing to Owner as a condition precedent to Final
Payment a “General Warranty” reflecting the terms and conditions of this Section
3.5 for all Work under the Contract, in form and content otherwise satisfactory
to the Owner.”

 

3.5.4   The following is added as Section 3.5.4 of the General Conditions:

 

“Contractor shall warrant for a period of one year that all buildings shall be
watertight and leakproof at every point and in every area, except where leaks
can be attributed to damage to the building by external forces beyond
Contractor’s control. Contractor shall, immediately upon notification by Owner
of water penetration, determine the source of water penetration and, at its own
expense, do any work necessary to make the building watertight. Contractor shall
also, at its own expense, repair or replace any other damaged material,
finishes, and furnishings, damaged as a result of this water penetration, to
return the building(s) to its original condition.”

 

3.7.3   Section 3.7.3 of the General Conditions is deleted and the following
paragraph is substituted in lieu thereof:

 

“Contractor shall be responsible for failing to report any discrepancy between
the Contract Documents and applicable Laws which the review of the Contract
Documents required of Contractor hereunder revealed.”

 

3.7.4   The following is added in lieu of Section 3.7.4 of the General
Conditions:

 

“If the Contractor or any Subcontractor or any other party for whom Contractor
is responsible performs Work knowing it to be contrary to Laws, the Contractor
shall assume full responsibility for such Work and shall bear all costs
attributable to the correction thereof or relating thereto (including, without
limitation, all fines and penalties).”

 

3.7.5   The following is added as Section 3.7.5 of the General Conditions:

 

“In no event shall Contractor perform any Work at the Project site until all
required permits and approvals have been obtained for the Work.”

 

3.9.2   The following is added as Section 3.9.2 of the General Conditions:

 

“Contractor shall not change or reassign the project manager and superintendent
and their assistants assigned to this Project without prior written approval of
Owner unless that individual ceases to be employed by Contractor. Owner shall
otherwise have the right to terminate for cause the Contract. Contractor shall
keep Owner continuously informed, by organization chart or other similar method,
of the identity of all Contractor’s employees performing in a supervisory,
administrative or management role with responsibility for this Project at all
times during the course of the Work. Contractor shall

 

12



--------------------------------------------------------------------------------

maintain order and discipline among the workmen at all times. Any workmen not
complying with the provisions of the Contract Documents shall be immediately
removed by the Contractor from Owner’s premises.”

 

3.10.4   The following is added as Section 3.10.4 of the General Conditions:

 

“If any schedule or revised schedule submitted by Contractor sets forth a date
for Substantial Completion for the Work or any phase of the Work beyond the
date(s) for Substantial Completion established in the Contract (as the same may
be extended as provided in the Contract Documents), then Contractor shall submit
to Architect and Owner for their review and approval a Recovery Plan pursuant to
Section 8.3.6 hereof.”

 

3.12.5   The following is added at the end of Section 3.12.5 of the General
Conditions:

 

  “1.   Sample submittal requirements:

 

  a.   Three each plus the number the Contractor requests to be returned.

 

  “1.   Submittal Procedures:

 

  a.   All submittals shall be identified with the job name, location, and
Architect’s job number. Allow space for a 5”x3” review stamp. Submittals shall
be consecutively numbered by Contractor and have been signed and dated with
approval by the Contractor prior to submission to the Architect. Both prints and
transparencies shall be so identified and signed.

 

  b.   Bound sets of brochures, catalog sheets, specifications and materials
lists shall include an index sheet, completely identifying the entire contents
of the submittal in sequential order.

 

  c.   In lieu of signing each brochure or specification sheet, Contractor may
indicate on the letter of transmittal that it has reviewed and approved all the
material included. This does not eliminate the requirement for identification
information.

 

  d.   Architect will return to Contractor one copy of the transparency of
Drawings and the number of brochures requested, stamped and signed with
observations noted, if any.

 

  e.   Handle resubmittals the same as original submittals, but identify as such
and use the original Shop Drawing number.

 

  f.   Each submittal shall be accompanied by a letter of transmittal containing
a complete itemized and numbered list of the submitted material, together with
the Subcontractor’s or Vendor’s name. Separate letters of transmittal shall
accompany each submittal from different Subcontractors or Vendors.

 

  g.   Identify each sample with a label with the following information:

 

  1)   Complete identification information in accordance with this submittal
procedure.

  2)   Name, finish, and composition of the material.

  3)   Location or intended use on the project.

 

  h.   Provide samples of sufficient size to show all salient features of the
material or item which are truly representative of the extremes of variation in
color, texture, finish, and construction to be expected in the installed work.
Samples of framing materials shall include a cornerjoint.

 

13



--------------------------------------------------------------------------------

  i.   Upon review, the requested number of the samples will be returned to
Contractor. The sample retained by Architect will constitute the minimum
standard of acceptable quality and appearance of all materials to be installed
of the type represented by the sample.

 

  2.   At the option of Owner or Architect, samples may be subject to testing.
In such event, additional samples as may be required shall be supplied by the
Contractor at no additional cost.”

 

3.13.1   The following is added in lieu of Section 3.13.1 of the General
Conditions:

 

“3.13.1 Contractor shall: (a) confine its operations at the site to areas
designated by Owner; (b) not unreasonably encumber the site or encumber areas in
the vicinity of the site with materials, equipment or debris; (c) coordinate its
activities with the Owner’s and Owner’s other contractors in advance; and (d)
not block or hinder public parking facilities without Owner’s prior written
approval. To the extent reasonably possible, Contractor shall preserve and
protect all existing vegetation on or adjacent to the site which is not to be
removed or required to be disturbed in the performance of the Work. Contractor
shall be solely responsible for all costs and expenses incurred as a result of
failure to adhere to the requirement of this Section. Contractor shall make
itself familiar with and use all best efforts to protect all existing
improvements and/or utilities at or near the site from damage. Contractor shall
be solely responsible for repairing any such damage and for the related costs
and expenses. Neither Contractor nor any Subcontractor or Vendor shall post,
erect or place on the site, the Work, Owner’s premises or the Project any sign,
banner, billboard or display for marketing, advertising, promotional or other
similar reasons, and no trade names or other identification shall appear on any
item of the Work or at any place on the Project where such name or
identification will be seen by the general public, except as approved in writing
by Owner.”

 

3.13.2   The following is added as Section 3.13.2 of the General Conditions:

 

“If it becomes necessary at any time during the progress of the Work under this
Contract to move materials and/or trailers and equipment which are to enter into
the construction, or equipment which has been temporarily placed, Contractor or
any Subcontractor furnishing said materials or equipment shall, when so directed
by Owner or Architect, move them or cause them to be moved without additional
charge to Owner.”

 

3.14.1.1   The following is added as Section 3.14.1.1 of the General Conditions:

 

  “A.   Contractor and each Subcontractor shall provide all chases and openings
in its work required by other trades and all cuttings and patching required to
complete installation of its work.

 

  B.   Cutting shall be done with tools and methods that prevent unnecessary
damage to surrounding areas or equipment. No cutting shall be done that will in
any way reduce the structural strength of the building. Should such cutting be
necessary, Contractor shall consult Architect, and shall not proceed with such
operation unless Architect’s written approval, after consultation with Owner, to
do so is given.

 

  C.   Contractor and each Subcontractor shall furnish each other with the exact
location and size of all holes and openings required for their work.

 

  D.   Patching shall match adjacent surfaces to the satisfaction of Owner and
Architect. When repainting painted surfaces, it will be necessary to repaint not
less than the entire plane surface involved.

 

  E.  

Exposed cut surfaces must be neatly and completely finished by patching,
filling, etc., as required to the satisfaction of Owner and the Architect, or at
Owner’s and Architect’s discretion covered with approved finish materials such
as metal or wood trim, adequately fastened and

 

14



--------------------------------------------------------------------------------

aligned. Paint or other suitable finish shall be applied to the satisfaction of
the Owner and Architect.

 

  F.   Patching in finish work shall be done by the trade responsible for such
finish work. The cost of such patching is to be paid by the trade responsible
for cutting.”

 

3.15.1   Add the following after Section 3.15.1 and before Section 3.15.2:

 

  3.15.1.1   At Substantial Completion of the Work, Contractor shall perform the
following:

 

  (a)   removal of all wastes and rubbish;

 

  (b)   cleaning of all walls and other surfaces including tile, wood and glass
surfaces;

 

  (c)   replacement of all broken glass (including removing labels, washing and
polishing both sides);

 

  (d)   cleaning and polishing of all plumbing fixtures and equipment;

 

  (e)   restoring existing facilities such as roads, other paved surfaces,
fencing and curbing at the site to either their pre-existing condition unless
more is required by the Contract Documents;

 

  (f)   requiring affected Subcontractors to promptly remove from the site all
temporary offices, tools, equipment, machinery and surplus materials not
required for the continued performance of the Work and otherwise leaving the
designated areas “vacuum clean;”

 

  (g)   machine-sweep and clean all drive-way surfaces;

 

  (h)   grind, smooth, and sweep clean any concrete surfaces, as necessary or
desirable;

 

  (i)   remove temporary protections;

 

  (j)   remove marks, spots, dust, stains, fingerprints and other soil or dirt
from all floors, tile, walls, finishes, marble, finished materials, fixtures,
equipment and other Work, and wash or wipe clean and leave same in undamaged,
new condition;

 

  (k)   clean tubs, toilets and other fixtures, cabinet work and equipment,
removing stains, paint, dirt and dust, and leave same in undamaged new
condition;

 

  (l)   clean all metal finished in accordance with recommendations of the
manufacturer and accepted industry standards; and

 

  (m)   clean resilient floors thoroughly with a well rinsed mop containing only
enough moisture to clean off any surface dirt or dust and buff dry by machine to
bring the surfaces to sheen.

 

  3.15.1.2   Prior to Final Completion, Contractor shall complete any and all
items described above in 3.15.1.1 which were either not required by Owner at the
time of Substantial Completion or which were not satisfactorily completed and
accepted by Owner at the time of Substantial Completion.”

 

3.15.3   The following is added as Section 3.15.3 of the General Conditions:

 

“Each Subcontractor upon completion of its division of the Work shall collect
and remove all rubbish, surplus material, tools, and scaffolding pertaining to
its work. During its work, Contractor, and each Subcontractor, shall keep the
Work neat and orderly by frequent periodic waste removal and cleanup.

 

15



--------------------------------------------------------------------------------

Crates and cartons in which materials, equipment, or fixtures are received shall
be removed daily. Contractor and each Subcontractor shall be responsible for
daily collection and disposal of rubbish created by their materials, employees,
and work. Contractor shall be responsible for the cleanup of debris, dirt, and
dust in the Work area. Contractor shall maintain grounds, streets and sidewalks
around the Project site in a clean condition. Contractor shall remove all
spillage and tracking arising from the performance of the Work from these areas,
shall repair any damage to same, and shall establish a regular maintenance
program of sweeping and hosing to minimum accumulation of dirt and dust upon
same.”

 

3.18   The following is added in lieu of Section 3.18 of the General Conditions:

 

3.18   INDEMNITY

 

3.18.1   To the fullest extent permitted by law, Contractor hereby indemnifies
and agrees to protect, defend, and hold Owner, and Owner’s Lenders, and their
respective subsidiaries, affiliates, parent companies and their respective
members, officers, directors, managers, employees, agents, shareholders,
successors and assigns, heirs, administrators, and personal representatives
(collectively, “Owner Indemnitees”) harmless from and against any and all
Claims, liabilities, obligations, losses, suits, actions, legal proceedings,
damages, costs, expenses, awards, or judgments, including, without limitation,
reasonable attorneys’ fees and costs (whether or not suit is filed)
(collectively “Actions”), any Owner Indemnitee(s) may suffer or incur or be
threatened with and whether based upon statutory, contractual, tort or other
theory, that are: (i) imposed by law, or (ii) arise by reason of or relating
directly or indirectly to (a) the death of or bodily injury to any person or
persons, including, without limitation, employees of Contractor, (b) injury to
property (including loss of use and the Work itself and including all costs for
repair or replacement of work, materials, supplies or equipment (whether on or
off site or in transit), including whether lost, stolen, damaged or destroyed),
equipment or material, including, without limitation, any of the same resulting
or arising out of the performance of the Work performed by Contractor or any
Subcontractor, or Vendor, (c) violation of or failure to comply with or abide by
any Laws, or variations from the Contract Documents in the actual construction
of the Work, (d) any infringement of the rights of any third party, including,
without limitation, copyright and patent rights (in connection with which
Contractor shall pay all royalties and license fees), and (e) any breach or
alleged breach of Contractor’s warranties, representations, obligations,
covenants or agreements set forth in the Contract, and provided in the case of
both (i) and (ii), relate to or arise out of or result from, directly or
indirectly, the negligent or wrongful performance of the Work, or from any
negligent or wrongful act or omission of Contractor, or of any Subcontractor, or
Vendor, anyone directly or indirectly employed by them, or anyone for whose acts
any of them are liable or responsible at law or under the Contract Documents,
regardless of whether or not such Action is caused by an Owner Indemnitee
(subject to Section 3.18.2 below). Owner Indemnitees shall not include the
Architect or any Consultant or Contractor retained by Owner or Owner’s
representatives.

 

3.18.2  

Other Limitations. Subject to the provisions of this Section 3.18.2, the
obligations in Section 3.18.1 above shall apply to and include those Claims,
causes of action, damages, liabilities, losses, obligations, awards, judgments,
costs and expenses arising from the negligent, tortuous, intentional or other
acts of the Owner Indemnitees, and such indemnification obligations are primary
to any insurance in the names of the Owner Indemnitees. In the event of
contributory negligence by any Owner Indemnitee, Contractor shall only be liable
for payment of such Claims and losses (including defense costs) in direct
proportion to the indemnifying party’s percentage of fault, if any, as
determined by a court of competent jurisdiction, or as may be mutually agreed
upon by Owner and Contractor. The indemnification obligations in this Section
3.18 shall not be construed to negate, abridge, or reduce other rights or
obligations of Contractor or Owner, including, but not limited to, any
obligation of indemnity which would otherwise exist at law or otherwise in favor
of an Owner Indemnitee. If any Action occurs or is threatened, Contractor shall
defend the Owner Indemnitees with counsel reasonably acceptable to such Owner
Indemnitee, at Contractor’s expense, unless such Owner Indemnitee elects to
defend itself, in which case Contractor shall pay for such Owner Indemnitee’s
reasonable defense costs. The indemnification obligation of Contractor (or any
Subcontractor) under this Section 3.18 or otherwise under the Contract
Documents, shall not be limited in any way by any

 

16



--------------------------------------------------------------------------------

limitation on the amount or type of insurance coverages carried whether pursuant
to the Contract Documents or otherwise, the amount of insurance proceeds
available or paid (except the indemnifying party shall be entitled to an offset
against their indemnity obligation to the extent of any insurance proceeds
actually received by the indemnitee, without condition or reservation, relating
to any Action for which the indemnitee seeks to be indemnified pursuant to an
indemnity in this Agreement), or any limitation on the amount or type of
damages, compensation or benefits payable by or for Contractor or any
Subcontractor or Owner or other person or entity under workmen’s compensation
acts, disability benefit acts or other employee benefit acts.

 

3.18.3   Survival of Indemnification Provisions. The Contractor’s indemnity
obligations set forth in this Section 3.18 shall apply irrespective of whether
or not any Subcontractors or Vendors obtain or fail to obtain insurance
coverages as required herein, shall apply during the performance of any Work,
and shall survive any termination of this Contract or the Final Completion of
the Work as to any event(s) and/or occurrence(s) arising, relating to or
occurring as of the earlier of any termination of the Contract and Final
Completion of the Work.

 

3.19   The following is added as Section 3.19 of the General Conditions:

 

  “3.19   LIENS.

 

  3.19.1   “Contractor agrees to and shall indemnify, defend, and hold Owner
harmless from any and against any and all liens or Claims of lien, or
privileges, Claims, notices or actions of any Subcontractor, Vendors, laborer,
mechanic, or materialman for labor performed on material or equipment supplied
in connection with the Work and from and against any and all loss, damage,
liability, and expense, including cost and attorneys fees incurred by Owner in
connection therewith. If at any time Owner at any time up through one year after
Final Completion, receives any stop notice, notice of lis pendens, mechanic’s
lien or similar Claim or privilege, whether or not meritorious pertaining to
unpaid amounts for any labor, goods, materials, equipment or services provided
as part of Contractor’s scope of Work (and provided Owner has paid all sums then
properly due and owing to Contractor pursuant to the Contract Documents),
Contractor agrees to immediately cause such notices, privileges, liens or Claims
to be removed and cancelled, or to file with the Parish recorder of mortgages a
bond in lieu thereof, in accordance with Louisiana Revised Statutes 9:4835, in
an amount satisfactory to Owner at no cost to Owner. It is expressly understood
that all of Contractor’s obligations with respect to this Section 3.19 begin
immediately at the outset of any notice or filing of a Claim or privilege,
either by correspondence or court proceeding, and without regard to any showing
of fault on the Contractor’s part. Contractor’s failure to cause such notices,
liens or privileges to be removed and cancelled or to be bonded against in
accordance with Louisiana Revised Statutes 9:4835, shall constitute a material
breach of this Contract entitling Owner to exercise all of its rights and
remedies provided hereunder and at law.

 

  3.19.2   If any such notice is received or such lien or privilege is filed and
Contractor does not cause the lien, Claim, privilege or notice to removed and
cancelled of record with the Parish recorder of mortgages (including to be
bonded against) in accordance with Louisiana Revised Statutes 9:4833 or 9:4835
within five (5) working days after receipt of notice of such lien Claim, notice
or privilege (or such lesser period in any documents relating to Owner’s
Lenders), Owner shall have the right to pay all sums necessary to obtain such
removal and cancellation of such lien, privilege, Claim or notice and deduct all
sums to be paid (including attorneys’ fees and the amount of any obligations
assumed by Owner) from the Guaranteed Maximum Price and or from the next
succeeding Applications For Payments.”

 

17



--------------------------------------------------------------------------------

3.20   The following is added as Section 3.20 of the General Conditions:

 

“3.20 Training. Prior to and as a condition to payment of the Final Payment,
Contractor shall orient and instruct the responsible maintenance personnel
designated by Owner in the operations of all equipment and shall provide the
maintenance personnel with pertinent literature and operational manuals for all
equipment designated by Owner.”

 

3.21   The following is added as Section 3.21 of the General Conditions:

 

“3.21 Construction Photographs. Contractor shall submit color construction
photographs to Owner, Owner’s Lenders and Architect with each month’s
Application For Payment during the Work. Each month, such photographs shall
consist of four (4) views of the building from ground-view points as directed by
Owner or Architect.”

 

3.22   The following is added as Section 3.22 of the General Conditions:

 

“3.22 Statement of Unpaid Claims. Whenever requested by Owner, Contractor shall
certify to Owner in writing (in a form satisfactory to Owner) the amounts then
claimed by and/or due and owing from Contractor to any person(s) for labor and
services performed and materials and supplies furnished relating to the Work,
setting forth the names of the persons whose charges or Claims for materials,
supplies, labor, or services have been paid and whose charges or Claims are
unpaid or in dispute, and the amount due to or claimed by each respectively.”

 

ARTICLE 4 - ADMINISTRATION OF THE CONTRACT

 

4.1.2   Section 4.1.2 of the General Conditions is amended by adding the
following at the end of that Paragraph:

 

“Notwithstanding the foregoing, Owner shall be entitled to modify, diminish, or
extend, or assign to others, the duties, responsibilities, and/or limitations of
authority of Architect, without consent of Contractor. Owner reserves the right
to appoint a representative empowered to act for Owner during the period of
construction.”

 

4.1.3   The following Section is added in lieu of Section 4.1.3 of the General
Conditions:

 

“Owner may at any time terminate Architect and employ or retain any licensed
architect to perform all or any part of the duties of Architect or to exercise
its rights. Owner shall promptly notify all parties of a change.”

 

4.2.4.1   The following is added as Section 4.2.4.1 of the General Conditions:

 

“Notwithstanding anything to the contrary in Section 4.2.4, Contractor and Owner
may communicate directly with each other unless Owner specifically determines
that communications or any type or class of communication shall be made through
the Architect. Contractor shall provide Owner with copies of any correspondence
requested by Owner with any person concerning the Project, including Architect,
and shall provide the Owner with accurate information concerning any oral
communications with any person or entity, including Architect, concerning the
Project. Owner considers all information (regardless of form) pertaining to the
Project to be confidential and proprietary, including information which is
prepared or developed by or through Contractor, Architect, Owner or Owner’s
other contractors, unless otherwise stated to Contractor in writing. Contractor
shall not, and shall not allow, suffer or permit any Subcontractors or Vendors
to, disclose any such information without Owner’s prior written consent. Except
as required to obtain permits and approvals from governmental agencies,
Contractor shall not divulge any such information. Contractor shall obtain
similar agreements from its employees, Subcontractors and Vendors. This
requirement shall survive the completion or termination of this Contract.”

 

18



--------------------------------------------------------------------------------

4.2.8   Section 4.2.8 of the General Conditions is amended by adding the
following at the end of that Paragraph:

 

“All Change Orders, Construction Change Directives, and field directives shall
require the approval of Owner in writing to be binding on Owner.”

 

4.2.14   The following is added as Section 4.2.14 of the General Conditions:

 

“Notwithstanding anything to the contrary elsewhere in the General Conditions or
the Agreement, nothing herein creates any duty on the part of Architect to
Contractor or any right on the part of Contractor with respect to Architect, and
nothing herein shall be construed to diminish Architect’s duties or
responsibilities to Owner under Architect’s agreements with Owner or to diminish
Contractor’s obligations under the Contract Documents.”

 

4.2.15   The following is added as Section 4.2.15 of the General Conditions:

 

“Neither the Owner nor Architect has any responsibility to assist the Contractor
in the supervision or the performance of the Work, notwithstanding any reviews
or site visits by Architect or Owner, nor shall any such site visits or reviews
relieve the Contractor from its responsibility for the performance of the Work
in strict accordance with the Contract Documents.”

 

4.3.3   Section 4.3.3 of the General Conditions is amended by adding the
following at the end of the last sentence:

 

“Notwithstanding any provision to the contrary herein or in the other Contract
Documents, in the event of any dispute, and so long as Contractor is paid
amounts due for Work properly performed and all in accordance with the Contract
Documents and not in dispute, Contractor shall not be relieved of any of its
obligations hereunder relating to such dispute or otherwise, unless and to the
extent of a final judgment resolving any such dispute, action or proceeding.
Contractor recognizes and acknowledges that the provisions of this Section and
the completion of the Work on a timely basis notwithstanding any dispute, action
or proceeding are fundamental to the contractual relationship established
pursuant to this Contract, shall be specifically enforceable, and that Owner
would not have entered into this Contract but for Contractor’s agreement set
forth herein. Contractor acknowledges that it understands and has duly
considered and consulted with counsel concerning the significance of this
provision. No Claim involving resolution of issues pertaining to the Guaranteed
Maximum Price and/or Contract Time shall be deemed final until both parties sign
a final and unconditional Change Order, or a court of competent jurisdiction
makes a binding determination. With respect to non-judicial settlements, final
and unconditional Change Orders signed by both parties shall be a condition
precedent to Owner’s duty to make payments for amounts in dispute or adjust the
Guaranteed Maximum Price or Contract Time.”

 

4.3.4.1   The following Section is added as Section 4.3.4.1 of the General
Conditions:

 

“No payment, partial or final, shall constitute a waiver of any Claim or right
by Owner.”

 

4.3.5   Section 4.3.5 of the General Conditions is amended as follows: In Line 3
after “Work.” add “Said notice shall itemize all Claims and shall contain
sufficient detail and substantiating data to permit evaluation of same by Owner
and Architect. No such Claim shall be valid unless so made.” and add the
following at the end of Section 4.3.5: “Any change in the Guaranteed Maximum
Price resulting from such Claim shall be authorized by Change Order or
Construction Change Directive, as the case may be.”

 

4.4.5   Section 4.4.5 of the General Conditions is hereby amended by adding the
following at the end thereof:

 

“Architect’s decision shall only be advisory, shall not be binding upon either
party and shall not limit in any manner either party’s rights and remedies under
the Contract Documents.”

 

19



--------------------------------------------------------------------------------

ARTICLE 5 - SUBCONTRACTS

 

5.1.1   The following Section is added in lieu of Section 5.1.1 of the General
Conditions:

 

“Subcontractor” means any person or entity (including employees, agents and
representatives thereof) (including laborers) who has an agreement with or is
engaged by Contractor, or with any other Subcontractor, at any tier to construct
or perform a portion of the Work and/or provide services for the Work at the
site, and includes any party any of them are responsible or liable for at law or
under the Contract Documents. Contractor shall be responsible for the
performance of Subcontractors and Vendors of every tier to the same extent as if
performed by Contractor on a direct basis, including coordination of those
portions of the Work performed by Subcontractors and Vendors.”

 

5.2.1   The following Sections are added in lieu of Section 5.2.1 of the General
Conditions:

 

  “5.2.1.1   To the extent practicable, Contractor shall propose a minimum of
three (3) qualified lump-sum or cost of the work plus a fee bidders for each
element of the Work to be performed by Subcontractors and Vendors (including
those who are to furnish materials or equipment fabricated to a special design).
Owner shall, within five (5) calendar days after receipt thereof, reply to
Contractor stating whether or not Owner has a reasonable objection to any such
proposed person or entity. Owner’s failure to reply in writing to Contractor’s
proposed list within five (5) calendar days after the receipt thereof shall
constitute Owner’s acceptance of such list. Owner’s consent with respect to any
Subcontractor or Vendor pursuant to this Section 5.2 shall not in any way
relieve the Contractor from its obligations to fully manage, administer and
assure that the Subcontractor complies with the requirements of the Contract
Documents, including all dates identified in the Project Schedule.

 

  5.2.1.2   Contractor shall not enter into any subcontract, contract,
agreement, purchase order, or other arrangement for the furnishing of any
portion of the materials, services, equipment, or Work with any party or entity,
including, without limitation, any party or entity that is an Affiliated Entity
(as defined hereinafter), unless such subcontract, contract, agreement, purchase
order, or other arrangement has been approved by Owner, after full disclosure in
writing by Contractor to Owner of any such affiliation or relationship and all
details relating to the affiliation or relationship and to the proposed
subcontract, contract, agreement, purchase order, or other arrangement. The term
“Affiliated Entity” means any entity related to or affiliated with the
Contractor or with respect to which Contractor has direct or indirect ownership
or control, including, without limitation, any entity owned in whole or in part
by the Contractor; any holder of more than ten percent (10%) of the issued and
outstanding shares or other equity interest in the Contractor or holder thereof;
any entity in which any officer, director, employee, partner, or shareholder (or
member of the immediate family of any of the foregoing persons) of Contractor or
any entity owned by Contractor has a direct or indirect interest, which interest
includes, but is not limited to, that of a partner, employee, agent, or
shareholder.

 

  5.2.1.3   All material purchases shall be subject to Owner’s written approval
except for isolated purchases which are not part of a series of purchases and
which do not individually exceed $25,000.00 or such other sum of money as may
reasonably be set by Owner.

 

5.2.2   Section 5.2.2 of the General Conditions is amended by adding the
following after the last line of that Paragraph:

 

“All subcontracting forms and procedures shall conform to the Contract
Documents, and Contractor shall not withhold from Owner any information
concerning same during the process of subcontracting on this Project. Contractor
shall provide Owner with full information regarding bid instructions and bid
packages to Subcontractors and suppliers and shall provide Owner with the full
review and analysis of each Subcontractor or supplier proposal or bid and shall
present to Owner its recommendations for

 

20



--------------------------------------------------------------------------------

subcontract and supply contract awards. Contractor shall provide to Owner for
Owner’s approval, Contractor’s proposed form of subcontract that Contractor
desires to use for subcontracts individually, or in aggregate in series, with a
value in excess of $50,000.00 (“Major Subcontracts”). Such approval of
Contractor’s proposed form shall not be unreasonably withheld. Once approved by
Owner, Contractor shall only use such approved subcontract form for Major
Subcontracts without material deviation, unless Owners approves such deviations,
and such approval shall not be unreasonably withheld. No approval or other
activity by Owner in this process shall be construed as creating any contractual
relationship between Owner and any Subcontractor. No approval or other activity
by Owner shall relieve Contractor of its obligations and responsibility for the
performance of the Work by Subcontractor or the coordination of such Work with
the remainder of the Work.

 

5.4.1   The following Section is added in lieu of Section 5.4.1 of the General
Conditions:

 

“Contractor hereby assigns to Owner all its interest in all subcontract
agreements and purchase orders now existing or hereafter entered into by
Contractor for performance of any part of the Work, which assignment will be
effective only upon acceptance by Owner in writing and only as to those
subcontract agreements and purchase orders that Owner designates in said
writing. Such assignment may not be withdrawn by Contractor prior to expiration
of the Warranty Period, and Owner may accept said assignment at any time prior
to expiration of the Warranty Period. Upon such acceptance by Owner: (a)
Contractor shall promptly furnish to Owner the originals or copies of the
designated subcontract agreements and purchase orders, and (b) Owner shall only
be required to compensate the designated Subcontractor(s) or Vendor(s) for
compensation accruing to same for Work done or materials delivered from and
after the date as of which Owner accepts assignment of the subcontract
agreement(s) or purchase order(s) in writing. All sums due and owing by
Contractor to the designated Subcontractor(s) or Vendor(s) for Work performed or
material supplied prior to the date as of which Owner accepts in writing the
subcontract agreement(s) or purchase order(s), and all other obligations of
Contractor accruing prior to Owner’s written acceptance of such assignment,
shall constitute a debt and an obligation solely between such Subcontractor(s)
or Vendor(s) and Contractor, and Owner shall have no liability with respect to
such sums or any other obligations of Contractor. It is further agreed that all
subcontract agreements and purchase orders shall provide that they are freely
assignable by Contractor to Owner and Owner’s assigns (including Owner’s
Lenders) under the terms and conditions stated in this Section and that all such
Subcontractors and Vendors shall continue to perform their Work for Owner (or
Owner’s Lenders as the case may be) pursuant to the terms of the respective
subcontract or purchase order.”

 

5.5   The following is added as Section 5.5 of the General Conditions:

 

“All modifications, amendments, and changes to, or terminations of, subcontracts
shall be approved in writing by Owner prior to the date on which Contractor
executes such modifications, amendments, terminations, or changes; provided,
however, Owner’s approval shall not be required for any subcontract
modification, amendment, or change that does not exceed $10,000.00, or other
figure as may be established in the Contract, and that is not part of a series
of similar amendments, modifications, or changes. Furthermore, Contractor shall
not fail to exercise any material or significant right or remedy under any
subcontract or waive any material or significant default thereunder without
Owner’s prior written approval.”

 

5.6   The following is added as Section 5.6 of the General Conditions:

 

“Contractor shall direct and supervise each of its Subcontractors fully and
shall have full and complete authority with respect to such direction and
supervision, subject to the terms of the Contract Documents.”

 

5.7   The following is added as Section 5.7 of the General Conditions:

 

“In cooperation with, and upon notice to Contractor, Owner and Owner’s Lenders
shall have the right at any time and from time to time to contact Contractor’s
Subcontractors and Vendors to discuss the

 

21



--------------------------------------------------------------------------------

progress of their portion of the Work. Contractor shall have the right to be
present at the time of any such direct communications, excepting only if
Contractor is in default under the Contract or unreasonably refuses to attend
meetings after Owner has given Contractor reasonable advance notice and
opportunity to be present. Notwithstanding the exercise of any of Owner’s and
Owner’s Lenders’ rights of direct communication in the subcontracting process or
the process of managing subcontracts, or any rights of approval or disapproval,
Contractor shall be responsible and liable to Owner for all acts or omissions of
Subcontractors and Vendors and any other person performing any of the Work under
an agreement with Contractor or any Subcontractor or Vendor.”

 

ARTICLE 6 - CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

6.1.1   Section 6.1.1 of the General Conditions is amended by adding the
following after the end of that Paragraph:

 

“Nothing in Section 6.1 shall be deemed to create any exception to the
provisions of Article 8 of the General Conditions as amended by the
Supplementary General Conditions concerning the extent of Contractor’s rights
and remedies in the event of delay and the restrictions set out therein on such
rights and remedies. Said Article 8 shall control the extent of available rights
and remedies on these matters regardless of whether or not any separate
contractor is involved in any issue of delay or additional cost.”

 

6.1.1.1   The following is added as Section 6.1.1.1 of the General Conditions:

 

“Contractor shall furnish other firms, separate contractors, or Subcontractors,
whose work is fitted into Contractor’s work, detail and erection drawings giving
full information regarding the fabrication and assembly of Contractor’s Work. If
requested by Owner, such drawings shall show checked field measurements.”

 

6.1.1.2   The following is added as Section 6.1.1.2 of the General Conditions:

 

“Whenever it is necessary to connect the Work, or any part of it, to existing
facilities, Contractor shall not interrupt Owner’s operations to make such
connections, but the connection shall be done on a scheduled time basis
reasonably convenient to Owner.”

 

6.2.4   Section 6.2.4 of the General Conditions is amended as follows:

 

In Line 3 after “10.2.5” add “or to other completed or partially completed
construction or property on the site or to property of any adjoining owner or
other party.”

 

6.2.6   The following is added as Section 6.2.6 of the General Conditions:

 

“Should Contractor cause damage to the work or property of any separate
contractor and/or in the event of any other Claim, dispute, or matter in
question between Contractor and any separate contractor, Contractor shall
promptly attempt to settle with such other contractor by agreement, or otherwise
to resolve the dispute.”

 

ARTICLE 7 - CHANGES IN THE WORK

 

7.1.1.1   The following is added as Section 7.1.1.1 of the General Conditions:

 

“A field directive or field order shall not be recognized as having any impact
upon the Guaranteed Maximum Price, Contract Sum, or the Contract Time, and
Contractor shall have no Claim therefor. Suspensions and terminations for
convenience shall be governed by Article 14 of this Agreement and shall not be
considered a change except to the extent provided therein. A change can only be
implemented by a Change Order or by Construction Change Directive. Accordingly,
no course of conduct or dealings between the parties, nor express or implied
acceptance of alterations or additions

 

22



--------------------------------------------------------------------------------

to the Work, shall be the basis for any Claim to an increase in the Guaranteed
Maximum Price or extension of the Contract Time. Changes in the Work shall be
performed under applicable provisions of the Contract Documents, and Contractor
shall proceed promptly, unless otherwise provided in the Change Order or
Construction Change Directive.”

 

7.3.1   The following is added at the end of Section 7.3.1 of the General
Conditions:

 

“Upon receipt of a Construction Change Directive, Contractor shall promptly
proceed with the change in the Work involved (including implementing any
reductions or accelerations in the Work) and advise Owner of the Contractor’s
agreement (in which case Contractor shall sign and return the Construction
Change Directive) or disagreement with the method, if any, provided in the
Construction Change Directive for determining the proper adjustment, if any, in
the Guaranteed Maximum Price or Contract Time. Contractor agrees to immediately,
when directed in writing by Owner, perform the change in Work diligently and
without delay.”

 

7.3.7   The following is added at the end of Section 7.3.7 of the General
Conditions:

 

“Architect and Contractor shall notify Owner in writing prior to commencing any
additional Work or any change in the Work, and any additional Work or change in
the Work shall be made if approved in writing by Owner.”

 

7.3.9   The following is added in lieu of Section 7.3.9 of the General
Conditions:

 

“When the adjustments in the Contract Sum and Contract Time are determined as
provided herein, such determination shall be effective immediately and shall be
recorded by preparation and execution of an appropriate Change Order.”

 

7.5   The following is added as Section 7.5 of the General Conditions:

 

“Contractor guarantees that no increase in the Guaranteed Maximum Price shall be
requested or approved on the basis of the following causes: (A) inability of
Contractor to complete any portion of the Work in accordance with the
construction procedures, techniques, and schedules anticipated by the
Contractor; or (B) any interpretation of the Drawings, Specifications or other
Contract Documents that differs from a reasonable interpretation held by Owner
which Contractor could have discovered prior to establishing the Guaranteed
Maximum Price.”

 

7.6   The following is added as Section 7.6 of the General Conditions:

 

“In the event that Contractor considers that any Construction Change Directive
may involve changes to both the Guaranteed Maximum Price and the Contract Time,
it shall be the Contractor’s fundamental duty and an essential requirement of
this Contract to make simultaneous submittals of all documents necessary to
establish both such changes in accordance with this Article 7, and to
simultaneously prove entitlement to both such changes, and without any
reservation of rights for future consideration.”

 

7.7   The following is added as Section 7.7 of the General Conditions:

 

“Notwithstanding the status of any proposed, pending or disputed change
(including any Construction Change Directive) pursuant to this Article or any
Claim or any dispute, and so long as Owner continues to timely make payment to
Contractor of amounts properly due Contractor under and subject to the terms of
the Contract Documents and not in dispute, Contractor shall not be entitled to
and will not suspend any services under the Contract Documents, but will
continue to be bound by the terms and conditions of the Contract Documents and
will continue to perform all services thereunder and proceed diligently with the
performance of its Work in accordance with the terms hereof, including
completing any Work described in any Construction Change Directive, unless Owner
directs in writing otherwise. Any statement added by the Contractor to the face
of an otherwise valid Change Order, or contained in any transmittal or separate
correspondence wherein the Contractor attempts to reserve rights to seek

 

23



--------------------------------------------------------------------------------

any further increases in the Contractor’s fee, Guaranteed Maximum Price and/or
Contract Time shall be null and void. Once the actual cost of such change and
corresponding extension, if any, in the Contract Time have been determined,
prior to using such actual cost to make any increase in the Guaranteed Maximum
Price, or extension in the Contract Time, such actual cost and/or extension, as
the case may be, shall be reduced and offset by any and all reductions or
changes in the Work which result in reduced Costs of the Work and/or advancement
of the Contract Time, as the case may be (i.e., changes in the Work shall be
netted out). Contractor shall not be entitled to rely upon, and shall not
implement any change based only on, Owner’s verbal instruction, except in
emergency situations and when necessary to prevent the imminent threat of
personal injuries or damage to the Work or Owner’s existing property.”

 

7.8   The following is added as Section 7.8 of the General Conditions:

 

“Contractor hereby confirms its willingness and ability to comply with the
requirements of this Article 7. Contractor’s failure to first comply with the
requirements of this Article 7, including the timely notice requirements (but
only to the extent Owner is in any way harmed or prejudiced), shall constitute a
waiver and release by Contractor of any and all rights to pursue a Claim.
Individual Change Orders or Construction Change Directives or any other
amendment to the Contract or change or modification to the Work or impairment of
the surety’s rights of subrogation, shall not be subject to inspection or
approval by Contractor’s surety on any performance or labor and material payment
bond, including, without limitation, on Contractor’s Payment and Performance
Bond as described in Article 11 hereof, except to the extent such change or
action is materially prejudicial to such surety, and in such event Contractor
shall notify such surety and obtain such surety’s consent to such change or
action. Contractor’s failure to obtain such surety’s consent shall be a breach
of the Contract and Contractor shall and does hereby indemnify Owner and all
Owner Indemnitees (as defined in Section 3.18.1 hereof) against any and all
damages, losses, Claims, liabilities and or actions suffered by Owner and or any
Owner Indemnitee relating to any such change or action that was not consented to
by such surety. Contractor’s indemnity obligations in this Section 7.8 shall
survive any termination of the Contract and/or Final Completion.”

 

ARTICLE 8 - TIME

 

8.3.1   Section 8.3.1 of the General Conditions is amended by deleting the
balance of such Section after the word “Work,” in line three, and adding the
following:

 

“or by fire, labor disputes affecting the Project, adverse weather conditions
not reasonably anticipatable, unavoidable casualties or other causes which,
based on Contractor’s extensive experience in constructing projects of similar
scope and complexity in the same location and Contractor’s representations
contained in the Contract Documents, are unforeseeable and beyond the
Contractor’s reasonable control (a “Force Majeure Delay”), then the Contract
Time may be extended as provided below in this Article.”

 

8.3.3   The following is added in lieu of Section 8.3.3 of the General
Conditions:

 

  “8.3.3   Extensions of Time and Guaranteed Maximum Price Increases for Delay.

 

  8.3.3.1   To the extent the Contractor or any Subcontractor is delayed at any
time in the progress of the Work by an Owner Delay, Force Majeure Delay, change
in the Work initiated by Owner through a Contractor Change Directive or Change
Order or by other causes which Owner and Contractor agree may justify delay,
then the Contract Time shall be reasonably extended by Change Order, and the
Guaranteed Maximum Price increased (or a portion of the unused Contingency
applied if available to Owner pursuant to Section 2.5 hereof), if at all, in
accordance with the procedures described this Section.

 

  8.3.3.2  

Notwithstanding any other provision of the Contract Documents, any item that
cannot be demonstrated as being on or affecting the critical path of the Work
shall not result in an

 

24



--------------------------------------------------------------------------------

extension of time to perform the Work or an increase in the Guaranteed Maximum
Price in the event such item is delayed. Further, to the extent any Owner Delay
or Force Majeure Delay could have been prevented or reduced if Contractor had,
consistent with the terms of the Contract Documents, performed its duties and
responsibilities under the Contract Documents, such delay will not entitle
Contractor to an extension of the Contract Time (except for that portion, if
any, of such Owner Delay or Force Majeure Delay which could not have been
reduced consistent with the foregoing and subject to the other requirements of
the Contract Documents, including this Section 8.3) or increase in the
Guaranteed Maximum Price.

 

  8.3.3.3   Extensions of the Contract Time for the Work or an increase in the
Guaranteed Maximum Price will be authorized by Owner only if (a) Contractor has
been necessarily delayed in meeting the date for Substantial Completion set
forth in the Agreement by a cause which constitutes an Owner Delay or Force
Majeure Delay, or a change to the Work initiated by the Owner; (b) the
completion of the Work by the date for Substantial Completion is actually and
necessarily delayed by such cause; (c) the effect of such cause cannot be
avoided or mitigated by the exercise of all reasonable precautions, efforts and
measures, including planning, scheduling and rescheduling, whether before or
after the occurrence of the cause of delay, and (d) Contractor has met any
notice requirements set forth in the Contract Documents for it to be entitled to
any extension of time or increased costs. All extensions of time and/or
increases in the Guaranteed Maximum Price to which Contractor is entitled
hereunder will be acknowledged by Change Order.

 

  8.3.3.4   The period of any extension of time for delay shall be only that
which is necessary to make up the time actually lost for a Work item or items
identifiable on the Project Schedule as being on or affecting the critical path
at the time in which the delay occurs.

 

  8.3.3.5.   The amount of increase, if any, in the Guaranteed Maximum Price due
to a delay shall be equal to the additional cost actually, reasonably and
necessarily incurred by Contractor in Cost of the Work items (a) as a result of
continuing to maintain dedicated personnel, materials and equipment at the site
at Owner’s request during such delay and (b) other reasonable and unavoidable
Costs of the Work, if any, which are directly related to any subsequent
re-mobilization of the delayed Work caused solely by such delay, but (as to both
of the foregoing (a) and (b)), only if and to the extent such delay exceeds a
period of five (5) consecutive days following commencement of the Work, and to
the extent such actions are necessary, if at all, to be performed by Contractor
to maintain the extended Contract Time and Project Schedule after taking into
account any extension of time as provided for in this Section.

 

  8.3.3.6  

Contractor shall not be entitled to receive a separate extension of time or an
increase in the Guaranteed Maximum Price for each of several causes of delay
operating concurrently but only for the actual period of delay in completion of
the Work irrespective of the number of causes contributing to produce such
delay. If one of several causes of delay operating concurrently results from any
act, fault or omission of Contractor or Subcontractor or for which Contractor or
Subcontractor is responsible, and would of itself, irrespective of the
concurrent causes, have delayed the Work, no increase in the Guaranteed Maximum
Price will be allowed for the period of delay resulting from such act, fault or
omission. Contractor shall be allowed an extension of the Contract Time as
otherwise allowed subject to and in accordance with this Article 8, if a
concurrent cause of the delay is an Owner Delay or Force Majeure Delay or change
in the work initiated by Owner through a Contractor Change Directive or Change
Order, so long as such Owner Delay or Force Majeure Delay is unrelated to any
act or omission of Contractor or any party for whom Contractor is responsible.
Subject to and in accordance with the provisions of this Article 8, Contractor
shall be allowed an increase in the Guaranteed Maximum Price based on an Owner
Delay or Force Majeure Delay unrelated to any act or omission of Contractor or
any party for whom Contractor is responsible. Further all such

 

25



--------------------------------------------------------------------------------

extensions and increases shall be netted out with any reductions in Contract
Time or Guaranteed Maximum Price, before implementing any such extension or
increase.

 

  8.3.3.7   As a condition precedent to the granting of an extension of time or
an increase in the Guaranteed Maximum Price, Contractor shall give written
notice to Owner within fifteen (15) calendar days after the time when Contractor
knows of any cause which might result in delay, for which it may Claim an
extension of time or an increase in the Guaranteed Maximum Price, including
those causes of which Owner has knowledge, specifically stating in such notice
that an extension or an increase in the Guaranteed Maximum Price is or may be
claimed, and identifying such cause and describing, as fully as practicable, at
that time, the nature and expected duration of the delay and its effect on the
completion of that part of the Work identified in the notice. Contractor shall
not be entitled to an extension of time or an increase in the Guaranteed Maximum
Price to the extent such would not be necessary, but for Contractor’s failure to
strictly comply with this Section.

 

  8.3.3.8   Since the possible necessity for an extension of time or an increase
in the Guaranteed Maximum Price may materially alter the scheduling plans, and
other actions of Owner and since, with sufficient notice, Owner may, if it
should so elect, attempt to mitigate the effect of a delay for which an
extension of time or an increase in the Guaranteed Maximum Price might be
claimed, the giving of written notice as required above is of the essence of
Contractor’s obligations hereunder and failure of Contractor to give written
notice as required above shall be a conclusive waiver of an extension of time
and/or an increase in the Guaranteed Maximum Price for the cause of delay in
question.

 

  8.3.3.9   Contractor shall maintain adequate records supporting any Claim for
an extension of time or increase in the Guaranteed Maximum Price.

 

  8.3.3.10   Notwithstanding the provisions of this Section, if pursuant to this
Section Contractor is entitled to an increase in the Guaranteed Maximum Price,
Owner shall have the right, in lieu of any increase, to apply a portion of the
unused Contingency available to Owner, if any, pursuant to Section 2.5 hereof,
to cover such increase in the Guaranteed Maximum Price due to such delay covered
by this Section. If the Contingency is not sufficient to cover the required
increase in the Guaranteed Maximum Price, the Contingency may still be utilized
by Owner but the Guaranteed Maximum Price shall be increased by the difference
between the required increase in the Guaranteed Maximum Price as provided in
this Section and the available amount of the Contingency applied by Owner.”

 

8.3.4   The following is added as Section 8.3.4 of the General Conditions:

 

“In the event Contractor is delayed at any time in the progress of the Work for
any reason, extensions of time shall be Contractor’s sole remedy for such delay,
except for Contractor’s right to terminate this Agreement pursuant to the
provisions of Article 14 and subject to Sections 8.3.3.5 and 14.3.2 hereof when
applicable. Owner’s exercise of any of its rights under the Contract Documents
including, but not limited to, rights regarding changes in the Work, regardless
of the extent or number of such changes, or Owner’s exercise of any of its
remedies, including, but not limited to, the right to take over the Work or
require correction or re-execution of any Work, shall not under any
circumstances be construed as intentional interference with Contractor’s
performance of the Work.”

 

8.3.5   The following is added as Section 8.3.5 of the General Conditions:

 

“By accepting a contract to perform work on the Project, Contractor and each
Subcontractor agrees that it will make no Claim or Claims against Owner for
damages or losses incurred as a result of delays in or to the Work of Contractor
or such Subcontractor, except to the extent as otherwise expressly provided for
and allowed in the Contract. Lost time from such delays, if claimed by the
Contractor or Subcontractor and considered justifiable by Owner and Architect
will be solely and completely

 

26



--------------------------------------------------------------------------------

compensated and balanced by an extension of time to the required completion date
of the Work concerned.”

 

8.3.6   The following is added as Section 8.3.6 of the General Conditions:

 

“Recovery Plans. The Guaranteed Maximum Price is based on Contractor working as
many hours as necessary to properly perform the Work and achieve the Project
Schedule requirements and Contract Time. In the event it is necessary for
Contractor or any Subcontractor to work additional overtime in order to maintain
the Contract Time or Project Schedule and not due to an Owner Delay or Force
Majeure Delay in accordance with the Contract Documents, Contractor shall be
responsible for all costs relating to such overtime. “Recovery Plan” means a
detailed narrative explanation clearly stating the scope and extent of any and
all resource loading, activity re-sequencing and other acceleration activities
required for all affected elements of the Work to obtain Substantial Completion
of the Work in its entirety within the Contract Time.

 

  1.   If Owner determines at any time based on reasonable evidence that
Contractor is behind schedule or is otherwise in jeopardy of failing to complete
the Work within the Contract Time, Owner shall issue a written notice to
Contractor identifying areas of concern and requiring that Contractor provide a
Recovery Plan to Owner.

 

  2.   Upon receipt of Owner’s notice, Contractor shall immediately undertake
all available steps to overcome or mitigate against the adverse effects of all
delays identified by Owner. Contractor’s failure to undertake all available
steps to mitigate the effects of such delays shall constitute a waiver of
Contractor’s right to claim relief for any schedule extensions and/or additional
compensation to the extent that Contractor’s failure to act timely contributed
to such delays.

 

  3.   Contractor shall, within fifteen (15) calendar days after receipt of
Owner’s notice, provide its Recovery Plan to Owner notwithstanding whether or
not Contractor disputes responsibility for the cause(s) of such delays.

 

  4.   Within fifteen (15) calendar days after submission of the Recovery Plan
by Contractor, Owner shall advise Contractor in writing whether or not to
proceed with the Recovery Plan as submitted, or in accordance with reasonable
revisions thereto established by Owner. Any such notice to proceed shall be by a
Construction Change Directive. As part of such notice, Owner shall have the
right to require Contractor to work its own construction crews and
Subcontractors and other personnel overtime, and to direct Contractor to take
all other necessary action, including, without limitation, increasing the number
of personnel and implementing double shifts, all at no increase to the
Guaranteed Maximum Price but as a Cost of the Work. Such overtime work and other
actions shall continue until such time as the Work has progressed so that it
complies with the stage of completion required by the then most recently Owner
approved Project Schedule. Additional costs incurred due to such overtime work
and other actions shall not result in any adjustment in the Guaranteed Maximum
Price.

 

  5.   Contractor’s failure after written notice to provide a Recovery Plan
within the time requirements and to the extent required in this Section, or to
immediately implement a Recovery Plan upon receipt of a Construction Change
Directive to do so, shall be breaches of this Contract.”

 

27



--------------------------------------------------------------------------------

8.3.7   The following is added as Section 8.3.7 of the General Conditions:

 

“Accelerations for Owner’s Convenience

 

  1.   In the event Owner desires to accelerate the Project Schedule and/or
Contract Time for reasons other than delays caused by or attributable to the
Contractor, Owner shall so notify Contractor in writing.

 

  2.   Upon receipt of such written instruction, Contractor shall require its
personnel and its Subcontractors and Vendors to work such overtime hours and/or
to increase their respective work forces as are reasonably necessary to meet
Owner’s acceleration goals.

 

  3.   In the event such an acceleration is ordered by Owner, Contractor shall
be entitled to an adjustment in the Guaranteed Maximum Price determined in
accordance with the Contract.

 

  4.   In case of disagreements or disputes regarding the schedule of Work by
other contractors or unnecessary interference to the Work caused by lack of
cooperation between other contractors and Contractor, Contractor shall fully
cooperate to resolve any disputes with or between other contractors. In case of
disagreements or disputes between two or more contractors, Owner shall be
consulted.

 

8.3.8   The following is added as Section 8.3.8 of the General Conditions:

 

Contractor acknowledges that TIME IS OF THE ESSENCE with respect to its
obligations under the Contract Documents, and that Owner’s business interests
will suffer substantial losses in the event that the Project is not completed
within the Contract Time in accordance with and subject to the terms of the
Contract. Contractor hereby accepts and confirms that, subject to the terms of
the Contract, the Contract Time is reasonable for completing the Work and hereby
agrees to dedicate such personnel and other resources as are necessary to assure
that the Work is continuously managed and performed in a diligent, skilled and
workmanlike manner.

 

8.3.9   The following is added as Section 8.3.9 of the General Conditions:

 

“Contractor further acknowledges and agrees that if Contractor fails to achieve
Substantial Completion of the Work on or before 60 days from the required date
of Substantial Completion as provided in the Agreement, as said required date
may be extended as provided in and subject to the Contract, Owner will sustain
extensive damages and serious loss as a result of such failure for which
Contractor has agreed to be liable to the extent of and as limited by this
Section. The aggregate amount of liquidated damages which Contractor shall pay
Owner (and/or Owner may offset, deduct or withhold from any amounts due or
payable to Contractor) as liquidated damages, and not as a penalty, for each
calendar day that Substantial Completion is delayed beyond the required date set
forth in the Agreement, such damages to commence upon the 61st day following
expiration of the required time for Substantial Completion (as it may be
extended as provided in the Contract) and continuing until the calendar day
(ending at midnight) that the required Substantial Completion is achieved, are
as follows:

 

$32,500.00 per calendar day for each day beyond 60 days by which Substantial
Completion is delayed beyond the required date for Substantial Completion as
provided in the Agreement, as said date may be extended as provided in and
subject to the Contract.

 

THERE IS A CAP ON THE TOTAL LIQUIDATED DAMAGES TO BE ASSESSED AND PAID BY
CONTRACTOR FOR CONTRACTOR’S FAILURE TO ACHIEVE SUBSTANTIAL COMPLETION BY THE
REQUIRED DATE AS PROVIDED IN THE AGREEMENT, OF $1,960,000.00. THIS LIMITATION OF
LIABILITY SURVIVES THE COMPLETION AND/OR TERMINATION OF THIS AGREEMENT.”

 

28



--------------------------------------------------------------------------------

ARTICLE 9 - PAYMENTS AND COMPLETION

 

9.1.2   The following is added as Section 9.1.2 of the General Conditions:

 

“Notwithstanding anything to the contrary contained in the Contract Documents,
if and for so long as Contractor fails to perform any of its obligations
hereunder or otherwise is in default under any of the Contract Documents, Owner
shall have the right to withhold such reasonable amounts and payments to
Contractor to protect Owner against and/or compensate Owner for any damage,
cost, expense and loss attributable thereto, to cure any breach, default or
failure to perform, and/or to assure the payment of Claims of such third
persons, and at Owner’s option to apply such sums in such manner as Owner may
reasonably deem necessary or proper to secure protection from and/or to satisfy
such Claims. Owner shall not be deemed in default by reason of withholding
payment under the Contract in good faith. A Certificate for Payment, a progress
payment, or partial or entire use or occupancy of the Project by the Owner shall
not constitute waiver of rights or acceptance of Work not in accordance with the
Contract Documents. Contractor shall not be entitled to receive payment on any
Application for Payment that is inaccurate or incomplete or that contains any
material misrepresentation. The rights and remedies of Owner under this Section
shall be non-exclusive and shall be in addition to all other remedies available
to Owner under the Contract Documents or at law, in equity or otherwise.”

 

9.2.1   Section 9.2.1 of the General Conditions is amended by deleting the
balance of the Section after the word “Work,” in the second line and adding the
following:

 

“which in the aggregate equals the total Contract Sum, divided so as to
facilitate payments to Subcontractors, supported by such evidence of correctness
as Architect may direct or as required by Owner. This schedule, when approved by
Architect and Owner, shall be used to monitor the progress of the Work and as a
basis for Certificates For Payment. All items with entered values will be
transferred by Contractor to the “Application for Payment,” and shall include
the latest approved Change Orders and Construction Change Directives. Change
Order values and Construction Change Directive values shall be broken down to
show the various sub-contracts. The Application for Payment shall be on a form
as provided by Architect and approved by Owner. Each item shall show its total
scheduled value, value of previous applications, value of the application,
percentage completed, value completed and value yet to be completed. All blanks
and columns must be filled in, including each percentage complete figure.”

 

9.2.1.1   The following is added as Section 9.2.1.1 of the General Conditions:

 

“The schedule of values shall be submitted before commencement of the Work or
Contractor’s first Application for Payment, whichever is earlier, and shall not
be used for payment purposes until reviewed and approved by Owner. If at any
point during the Work it appears that any aspect of the schedule of values is
incomplete or inaccurate, the schedule of values shall, with the Owner’s prior
approval, be adjusted to reflect accurately the values of the various portions
of the Work.”

 

9.3.1   The following is added to the end of Section 9.3.1 of the General
Conditions:

 

“Each Application for Payment shall be sequentially numbered, and shall clearly
identify, itemize and attribute all Costs of the Work in a manner which
facilitates review by Owner. Such Applications for Payment may only request
payment for Costs of the Work actually incurred prior to the date of such
Application for Payment and may not include requests for payment of amounts
Contractor does not intend to pay promptly to a Subcontractor or Vendor because
of a dispute or other reason. Contractor shall not submit more than one
Application for Payment per month, unless otherwise requested by Owner. In
addition, each Application for Payment shall separately identify and itemize the
following:

 

  (a)   Work performed during such preceding calendar month.

 

  (b)  

Amounts due for Contractor’s initial scope of Work satisfactorily completed
during the preceding month as measured by the Contractor’s direct and actual
costs incurred in

 

29



--------------------------------------------------------------------------------

accordance with the Cost of the Work described in the Contract, a list of all
bills for supplies, materials, equipment, and fixtures incorporated in the Work
(in detail reasonably sufficient to allow Owner to determine where each item is
incorporated) and labor performed (in detail reasonably sufficient to allow
Owner to determine where and on what portion of the Work the labor was
performed, including, but not limited to, weekly labor payrolls with names,
dates, hours and rates) in connection with the Work, together with copies of the
actual bills to be paid.

 

  (c)   For each category and portion of the Work as shown on the schedule of
values: (1) the amount requested on all previous Applications for Payment, (2)
the amount requested on the current Application for Payment, and (3) the amount
allocated to the Work yet to be completed.

 

  (d)   The percentage completion of each portion of the Work as of the end of
the period covered by the Application for Payment, shown as the percentage
obtained by dividing (a) the expense which has actually been incurred by
Contractor on account of that portion of the Work for which Contractor has made
or intends to make actual payment prior to the next Application for Payment, by
(b) the amount allocated to that portion of the Work in the Schedule of Values.

 

  (e)   Amounts due which are attributable to the Contractor’s Fee earned as a
result of the completion of Contractor’s scope of Work during such period
covered by and included in the Application for Payment and approved by Owner.

 

  (f)   For all amounts due as the result of Change Orders and Construction
Change Directives, the Contractor shall make submittals for each Change Order
and Construction Change Directive.

 

  (g)   Reflect Retainage.

 

  (h)   Such additional information and documentation regarding the progress of
the Work as Owner or Owner’s Lenders may reasonably require.

 

Contractor shall support its Applications for Payment with relevant documentary
evidence for cost verification purposes as Owner and Owner’s Lenders may
reasonably require. This obligation shall include providing Owner with such
supporting documentation as necessary to enable Owner to verify Costs of the
Work, including any Costs of the Work attributable to Change Orders or
Construction Change Directives. To the extent requested by Owner, this shall
include providing audit access to Contractor’s books and records.”

 

9.3.1.3   The following is added as Section 9.3.1.3 of the General Conditions:

 

“Each Application for Payment shall include signed and acknowledged (by a
notary) Conditional Waivers and Releases of Lien Upon Progress Payment in the
form attached hereto as Exhibit D from Contractor and each Subcontractor, and
each Vendor with regard to Work that is covered on the Application for Payment,
and signed and acknowledged (by a notary) Unconditional Waivers and Releases of
Liens Upon Progress Payment in the form attached hereto as Exhibit E from
Contractor and each Subcontractor, and each Vendor with regard to Work that was
covered by the immediately preceding Application for Payment. Owner’s receipt of
such executed and acknowledged waivers shall be a condition precedent to Owner’s
obligation to pay any amounts pertaining thereto. Notwithstanding the foregoing,
and subject to all other terms of this Agreement, to the extent Contractor fails
to provide any of the foregoing waivers and releases of lien when required
(“Outstanding Releases”), Contractor shall provide to Owner’s and Owner’s
Lenders’ title insurers, from time to time upon Owner’s request and as a
condition to any progress or other payment to Contractor, such affidavits,
indemnities, certificates, bonds, and other instruments as such title insurers
require to issue to Owner and Owner’s Lenders, as a condition to any progress or
other payment to Contractor, one or more indorsements to

 

30



--------------------------------------------------------------------------------

their respective title insurance policies insuring the lien free status of the
Work and site (Contractor’s failure to cause the title insurer to provide the
required indorsement(s) shall be a breach of the Contract); provided, however,
that at no time shall the aggregate of all Outstanding Releases represent Work
with an aggregate value in excess of $7,500,000. In addition, Owner may at any
time direct Contractor to submit an affidavit that all payrolls, invoices for
material and equipment, and other indebtedness connected with the Work and
associated with an Application For Payment have been paid.”

 

9.3.1.4   The following is added as Section 9.3.1.4 of the General Conditions:

 

Each Application for Payment (and for Final Payment) shall include a
“Contractor’s Certificate,” in form and substance identical to Exhibit F
attached to these Supplementary General Conditions, signed by Contractor.

 

9.3.3   The following is added in lieu of Section 9.3.3 of the General
Conditions:

 

“Contractor warrants and agrees that title to all Work will pass to Owner either
by incorporation in the construction or upon the receipt of payment therefor by
Contractor, whichever occurs first, free and clear of all liens, Claims,
privileges, notices, security interests, or encumbrances whatsoever; that the
vesting of such title shall not impose any obligations on Owner or relieve
Contractor of any of its obligations under the Contract; that Contractor shall
remain responsible for damage to or loss of the Work, whether completed or under
construction, until responsibility for the Work has been accepted by Owner in
the manner set forth in the Contract Documents; and that no Work covered by an
Application for Payment will have been acquired by Contractor, or by any other
person performing Work at the site or furnishing materials and equipment for the
Project, subject to an agreement under which an interest therein or an
encumbrance thereon is retained by the seller or otherwise imposed by Contractor
or such other person.”

 

9.3.4   The following is added as Section 9.3.4 of the General Conditions:

 

“Owner shall have the right at any time and from time to time upon notice to
Contractor, to issue one or more checks for portions of a progress payment and
Final Payment which are payable jointly to Contractor and its Subcontractors or
Vendors of any tier or the parties owed. This right includes, but is not limited
to, issuing jointly payable checks in circumstances where a dispute exists
between Owner and Contractor with respect to the value of any partially or fully
completed Work, including disputed Construction Change Directive and Claims, and
circumstances where Contractor has failed to provide lien waiver documents as
required herein. Without limiting the generality of the foregoing, if Contractor
fails, neglects, or refuses to pay for labor or services performed or materials
or equipment supplied in connection with the Work as payments become due, except
as are permitted under the Contract Documents, Owner shall have the right (but
not the obligation) to make payments directly for any and all such labor,
materials, or equipment and to deduct the amount of such payment from any
payments otherwise due Contractor and from the Guaranteed Maximum Price. Owner
shall have the right upon five (5) days prior written notice to stop the
performance of the Work by Contractor until payment of all amounts due and owing
has been made, provided, however, Owner shall not have any duty to stop the
Work.”

 

9.3.5   The following is added as Section 9.3.5 of the General Conditions:

 

“Materials Off-Site. In order for Contractor to receive reimbursement for
materials purchased for the Work, all materials which are the subject of an
Application for Payment (or Application for Final Payment, if applicable) shall
be stored at all times at the Project, in a bonded warehouse or such other
secured facility satisfactory to Owner and Owner’s Lenders, or at the premises
of the manufacturer or fabricator (in which event the materials shall be
appropriately marked and identified with the applicable purchase contract and
physically segregated in an area with access to a public street), until the
materials are incorporated into the Project; provided that if the materials are
stored with the manufacturer or fabricator, Owner must receive evidence
satisfactory to Owner of the creditworthiness

 

31



--------------------------------------------------------------------------------

of the manufacturer or fabricator and/or Contractor shall procure and deliver or
cause to be procured and delivered to Owner such dual obligee performance and
labor and material payment bond or bonds, in form, substance and amount
satisfactory to Owner and Owner’s Lenders, as Owner and Owner’s Lenders may
require. Furthermore, Contractor shall:

 

  9.3.5.1   use the materials only for construction of the Project, and not make
any transfer thereof or permit any lien, Claim or privilege to attach thereto
which could materially impair the ability of Owner to use the materials for such
purpose;

 

  9.3.5.2   take or cause to be taken all actions necessary to maintain,
preserve and protect the materials and keep them in good condition and repair,
and to comply with all laws, regulations and ordinances relating to the
ownership, storage or use of the materials;

 

  9.3.5.3   cause to be delivered to Owner any applicable bailee waivers where
such bailee rights exists, and the original warehouse receipt covering any
stored materials, and ensure that such stored materials have been stored in such
a way as to eliminate the possibility that they will be commingled with other
materials or projects and provide to Owner and Owner’s Lenders a written
acknowledgement of the person having custody of such materials of the existence
of Owner’s Lender’s lien on such materials and the right of access of Owner and
Owner’s Lenders to such materials and right to remove them when Owner is in
default with Owner’s Lenders; and

 

  9.3.5.4   if Contractor shall fail to perform any of its obligations under
this Section after Owner has made payment to Contractor for the materials, Owner
or Owner’s Lender may, but shall not be obligated to, take such actions and
expend such sums as are necessary in Owner’s judgment to protect and preserve
Owner’s and Owner’s Lenders’ security interest in such materials, and all such
expenditures so incurred (including, without limitation, attorneys’ fees and
disbursements) shall be repayable by Contractor promptly on demand and shall be
non-allowable Costs of the Work.

 

9.4.2   Section 9.4.2 of the General Conditions is amended as follows:

 

In Line 2 after “and” add “on all other information available to the Architect
including, without limitation,” and in Line 5 after “Documents” add “and that
all lien waivers and certificates required under the Contract Document have been
furnished to Owner and Architect in proper form.”

 

9.6.1   Section 9.6.1 of the General Conditions is amended by adding the
following at the end of that Paragraph:

 

“Such payment by Owner shall not constitute approval or acceptance of any item
of cost in the Application for Payment. No partial payment made hereunder shall
be or be construed to be final acceptance or approval of that portion of the
Work to which such partial payment relates or relieve the Contractor of any of
its obligations hereunder. Owner may refuse to make payment, in an amount
necessary, as reasonably determined by Owner, to protect and/or compensate Owner
with regard to any of the events below in Section 9.6.1.1-9.6.1.24, on any
Certificate for Payment, including Final Payment, for any of the reasons set
forth below. Owner shall not be deemed in default by reason of withholding such
payment while any of such events remain uncured.

 

  9.6.1.1   The overall percentage of Work satisfactorily completed by
Contractor and each relevant Subcontractor and/or Vendor (determined by
comparing the amount of Work satisfactorily completed to the total amount of
Work to be completed), is less than the overall percentage of payments
determined by comparing (i) the sum of (a) all amounts previously paid by Owner;
and (b) the pending invoice to be paid, to (ii) the total amount of the Cost of
the Work within the Guaranteed Maximum Price.

 

32



--------------------------------------------------------------------------------

  9.6.1.2   Contractor’s failure to perform the Work in accordance with the
Contract Documents, including, without limitation, failing to comply with any
applicable Laws, failure to submit or carry out Recovery Plans, and/or failure
to maintain insurance in compliance with the requirements of the Contract.

 

  9.6.1.3   Defective Work not remedied in a timely manner after receipt of
notice from Owner during the course of the Work or during the Warranty Period,
as applicable. If any Work inspected by Owner is not to Owner’s reasonable
satisfaction in accordance with the Contract Documents, a condition of any
additional payments to Contractor shall be the correction of any such
unsatisfactory Work to Owner’s reasonable satisfaction in accordance with the
Contract Documents.

 

  9.6.1.4   Reasonable evidence of the failure by Contractor to make timely or
properly due payments to Subcontractors or Vendors.

 

  9.6.1.5   Contractor’s failure to submit lien waivers as required pursuant to
the Contract Documents, except to the extent otherwise provided in and subject
to Section 9.3.1.3 hereof..

 

  9.6.1.6   The filing by Contractor or any Subcontractor or Vendor of any
mechanic’s lien or other Claim, notice or privilege relating to the Work,
against Owner, the premises of Owner, the Project and/or the site, or the making
or filing of any Claim, notice or privilege by any other party arising out of or
relating to the Work or acts or omissions of Contractor, any Subcontractor or
any other person for whose acts Contractor is responsible or liable, except for
those liens, Claims, notices or privileges filed as a result of Owner’s failure
to make payment when properly due to Contractor under the Contract.

 

  9.6.1.7   Contractor’s failure expeditiously to remove mechanic’s liens,
notices, Claims and or privileges filed against the premises of Owner and/or the
site and or Work by Contractor or any Subcontractor or Vendor, except for those
liens, Claims, notices or privileges filed as a result of Owner’s failure to
make payment when property due to Contractor under the Contract.

 

  9.6.1.8   The existence of Work, including punch list items, not fully
completed or corrected after either Substantial or Final Completion.

 

  9.6.1.9   Any failure by Contractor to provide timely access to the
Contractor’s books and records for audit purposes.

 

  9.6.1.10   Any failure by Contractor to provide the Project Schedule updates
as required by the Contract or failure to submit Applications For Payments
consistent with the schedule of values.

 

  9.6.1.11   Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work cannot be completed for the unpaid balance of the
Guaranteed Maximum Price, including on a line item basis.

 

  9.6.1.12   Regarding any particular portion of the Work as shown on the
schedule of values, any amount requested that is attributable to a portion of
the Work not actually completed.

 

  9.6.1.13   Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work will not be completed within the Contract Time.

 

  9.6.1.14   Damage to property or Work or injury to persons attributable to the
acts or omissions of Contractor, any Subcontractor or any person for whose acts
or omissions Contractor is responsible or liable at law or under the Contract
Documents.

 

33



--------------------------------------------------------------------------------

  9.6.1.15   Deviations from the Contract Documents other than those approved or
permitted in accordance with the Contract without an applicable Change Order or
Construction Change Directive.

 

  9.6.1.16   Any material breach or default by Contractor under the Contract
Documents, or any material inaccuracy in any of Contractor’s representations or
warranties.

 

  9.6.1.17   A determination by Owner to nullify in whole or in part a prior
approval of an Application for Payment and/or prior payment made, because of
subsequently discovered evidence or subsequent observations which otherwise
would allow Owner to withhold pursuant to this Section 9.6 or elsewhere in the
Contract Documents.

 

  9.6.1.18   Owner’s Lenders’ inability (if not the fault of Owner) to obtain
(1) one or more title insurance endorsements to the Owner’s Lender’s title
policy, showing no intervening or other liens, lien rights, Claims, notices,
privileges or encumbrances upon the site or any improvements relating to the
whole or any portion of the Work prior to any Lender Liens (as defined in
Section 13.5.8 of these Supplementary General Conditions), other than those
approved in writing by Owner’s Lenders, and insuring the full amount of the
disbursement and its priority satisfactory to Owner and Owner’s Lenders, or (2)
a satisfactory report under the Uniform Commercial Code showing no liens or
interests (other than those of Owner’s Lenders) relating to the whole or any
portion of the Work, including, without limitation, any improvements.

 

  9.6.1.19   Contractor’s failure to obtain, comply with and keep valid and in
full force, and deliver copies to Owner of, all approvals, permits,
certifications, consents and licenses of governmental authorities or other
parties having jurisdiction over the site, the Project or the Work or
contractual rights to approve or inspect any of the foregoing which are
necessary at the stage of construction and/or otherwise existing and required to
be complied with or satisfied when such disbursement to Contractor is to be made
to enable Final Completion on or before the Contract Time.

 

  9.6.1.20   It shall be a condition precedent to all payments to Contractor
following the date that certificates of occupancy (or any other equivalent
permits required for occupancy and use) are obtainable for the whole or any part
of the Project prior to Final Completion, that Contractor obtain and deliver to
Owner all such certificates when they are first available to be obtained.
(Provided, however, if Contractor has complied with and performed all of its
obligations under the Contract and is not in default, but is unable to obtain a
Certificate of Occupancy through no fault of Contractor or any party for whom
Contractor is responsible, including but not limited to any Subcontractor, such
failure to obtain a Certificate of Occupancy, shall not alone be a bar to
payment to Contractor.)

 

  9.6.1.21   Encroachments by any part of the Work being constructed on the site
outside the boundaries of the site.

 

  9.6.1.22   An order or statement shall have been made by or received from any
governmental, administrative or regulatory authority or agency stating that the
whole or any part of the Work, and/or any proposed change thereto, for which
Contractor or any Subcontractor is responsible or which relates to Contractor’s
or any Subcontractor’s activities is in violation of any Laws, unless such order
or statement has been timely corrected to the satisfaction of both the
applicable governmental agency and Owner and evidence of such timely correction
shall have been provided to Owner in form and substance satisfactory to Owner.

 

  9.6.1.23   The existence of Disputed Claim Amounts (as defined in the
Contractor’s Certificate) in excess of $250,000.00, in the aggregate on any one
Application for Payment.

 

34



--------------------------------------------------------------------------------

  9.6.1.24   Contractor’s failure to comply with the requirements of these
Supplementary General Conditions relating to off-site materials.

 

9.6.6   Section 9.6.6 of the General Conditions is amended by adding the
following after the end of that Paragraph:

 

“Any such Certificate for Payment, progress payment, Final Payment, or partial
or entire use or occupancy of the Project, by Owner, shall not constitute any
express or implied representation or determination that the Work, or any part
thereof, has been performed satisfactorily or in accordance with the Contract
Documents, unless such determination or interpretation is made expressly in
writing. Owner shall not be bound by any entries in previous Applications for
Payment and shall be permitted to make corrections for errors therein. Owner’s
final Contractor’s Fee installment payment and Final Payment shall in no way
relieve Contractor of any obligations or responsibilities under the Construction
Documents which extend beyond the date of such payment.”

 

9.7.1   Section 9.7.1 of the General Conditions is amended as follows:

 

In Line 8 after the word “Documents” add “, provided however that the Contract
Sum shall not be increased for any costs of shutdown, delay and start-up unless
otherwise permitted by these Supplementary General Conditions. Notwithstanding
the preceding sentences, Contractor shall not stop the Work during the pendency
of a bona fide dispute between the Owner and Contractor.

 

9.7.3   The following is added as Section 9.7.3 of the General Conditions:

 

Notwithstanding the breakdown or categorization of any costs in the Contract
Documents, there shall be no duplication of payment in the event any particular
items for which payment is requested can be characterized as falling into more
than one of the types of compensable or reimbursable categories.

 

9.8.5   The following is added at the end of Section 9.8.5 of the General
Conditions:

 

“Payment by Owner upon Substantial Completion shall be in consideration of
Contractor’s unconditional covenant and agreement to complete all final punch
list items. Owner may retain a sum equal to one hundred and fifty percent (150%)
of the costs estimated by Owner necessary to complete any such punch list items.
Thereafter, Owner shall pay to the Contractor monthly the amounts retained for
such punch list items to the extent that each punch list item is satisfactorily
completed by Contractor and accepted by Owner and pursuant to an approved
Application for Payment.”

 

9.8.6   The following is added at the end of Section 9.8.6 of the General
Conditions:

 

“Procedures For Substantial Completion. In addition to the other provisions of
this Article 9, procedures to be utilized to determine Substantial Completion of
the Work in its entirety, or a designated portion thereof, shall be as follows:

 

  9.8.6.1   Either party may initiate procedures for Substantial Completion of
the Work in its entirety or a designated portion thereof, but Owner shall not be
required to make a determination and accept partial Substantial Completion
unless: (a) specific areas or phases of the Work are designated for partial
Substantial Completion by Owner; or (b) Owner assumes physical possession of a
portion of the Work solely for purposes of Owner’s full use and occupancy. The
use or occupancy of a portion of the Work by Owner or its other contractors to
inspect and/or correct defective workmanship pursuant to the Contract Documents
or install FF&E or other work shall not be considered as use and occupancy.

 

  9.8.6.2   Unless waived by Owner in writing, Substantial Completion of either
the Work in its entirety or a designated portion thereof shall not occur earlier
than the date of all designated or required governmental certificates of
occupancy and other permits, inspections and certifications for the Project or
such portion thereof as the case may be,

 

35



--------------------------------------------------------------------------------

 

have been achieved and issued to Owner by the relevant governmental authority,
and posted for the Project or such portion thereof, by the relevant governmental
authority (provided that a temporary certificate of occupancy (“TCO”) rather
than a permanent certificate of occupancy may have been achieved and issued to
Owner, and posted, so long as the obtaining of a temporary, rather than a
permanent, certificate of occupancy does not prevent any aspect of the Project
from being open to the general public). Provided, however, if Contractor has
complied with and performed all of its obligations under the Contract and is not
in default, but is unable to obtain all designated or required governmental
certificates of occupancy and other permits through no fault of Contractor or
any party for whom Contractor is responsible, including but not limited to any
Subcontractor, such failure to obtain such shall not alone be a bar to
Substantial Completion.

 

  9.8.6.3   If Owner or Owner’s Lenders disagree that Substantial Completion has
been achieved, Owner shall provide the Contractor with a list of the items which
should be completed or corrected for purposes of Substantial Completion. Owner’s
failure to advise Contractor of any items specified in the Contract Documents
shall not alter the Contractor’s responsibility to complete all Work necessary
for Substantial Completion in accordance with the Contract Documents.

 

  9.8.6.4   Upon receipt of Owner’s list, Contractor shall complete and/or
correct all listed items. Contractor shall then submit its request to Owner for
another inspection to determine Substantial Completion. Such subsequent
inspection or re-inspections to determine if the Work is acceptable for purposes
of Substantial Completion shall be made jointly by Owner and Contractor.

 

  9.8.6.5   Prior to the issuance of a Certificate of Substantial Completion by
Owner, the parties shall develop a final punch list which must be completed
prior to Final Completion. The final punch list shall include the Contractor’s
punch list items and other incomplete or missing items which Owner elected in
its discretion to waive for purposes of Substantial Completion.

 

  9.8.6.6   Immediately prior to the issuance of a Certificate of Substantial
Completion, Owner and Contractor shall jointly inspect and document the
condition of the Work, or designated portion thereof, at the time of Owner’s
initial possession to determine and record its condition. Such inspection and
acceptance by Owner shall not, however, alter the Contractor’s responsibility to
complete all Work necessary for Final Completion in accordance with the Contract
Documents, including items discovered by Owner after Substantial Completion.

 

  9.8.6.7   When Owner determines that the Work in its entirety, or a designated
portion thereof, is substantially complete in accordance with the Contract
Documents, Owner shall prepare and issue a “Certificate of Substantial
Completion,” which shall certify the date of Substantial Completion.

 

9.9.1   Section 9.9.1 of the General Conditions is amended by adding the
following after the end of that paragraph:

 

“Contractor’s consent to early or partial occupancy by Owner is not required. If
Contractor has any objection or concern relating to Owner’s earlier partial
occupancy of any part of the Work, Contractor shall promptly inform Owner of
such objection or concern in writing as a Claim or request for a Change Order.”

 

36



--------------------------------------------------------------------------------

9.9.3   The following is added in lieu of Section 9.9.3 of the General
Conditions:

 

“In the event of partial occupancy before Substantial Completion as provided
above, Contractor shall cooperate with the Owner in making available for Owner’s
use and benefit building services such as heating, ventilation, security,
cooling, water, lighting, telephone, and security for the portion or portions to
be occupied, and if the Work required to furnish these services is not entirely
completed at the time Owner desires to occupy the aforesaid portion or portions,
Contractor shall make every reasonable effort to complete such Work or make
temporary provisions for such Work as soon as possible so that the
aforementioned building services may be put into operation and use.”

 

9.9.4   The following is added as Section 9.9.4 of the General Conditions:

 

“In the event of partial occupancy prior to Substantial Completion, mutually
acceptable arrangements shall be made between Owner and Contractor in respect of
the operation and cost of necessary security, maintenance, and utilities,
including, without limitation, heating, ventilating, cooling, water, lighting,
and telephone services. Owner shall assume proportionate and reasonable
responsibility for the cost of the above services reduced by any savings to
Contractor for such services realized by reason of partial occupancy. Further,
mutually acceptable arrangements shall be made between Owner and Contractor in
respect of insurance and damage to the Work. Contractor’s acceptance of
arrangements proposed by Owner in respect of these matters shall not be
unreasonably withheld, delayed, or conditioned.”

 

9.9.5   The following is added as Section 9.9.5 of the General Conditions:

 

“It shall be understood, however, that partial occupancy shall not: (1)
constitute final acceptance of any Work, (2) relieve the Contractor of
responsibility for loss or damage because of or arising out of defects in, or
malfunctioning of, any Work, material, or equipment, or from any other
unfulfilled obligations or responsibilities under the Contract Documents, or (3)
commence any warranty period under the Contract Documents; provided that
Contractor shall not be liable for ordinary wear and tear resulting from such
partial occupancy.”

 

9.9.6   The following is added as Section 9.9.6 of the General Conditions:

 

“Subject to the terms and conditions provided herein, if Contractor Claims that
delay or additional cost is involved because of partial occupancy by the Owner,
Contractor shall make Claims as provided elsewhere in the Contract Documents.”

 

9.10.2.1   The following is added as Section 9.10.2.1 of the General Conditions:

 

“Notwithstanding anything to the contrary in the Contract Documents (except
subject to Section 9.6.1 allowing Owner to holdback portions of the Final
Payment), neither Final Payment nor any retained percentage shall become due to
Contractor until the following have occurred: Owner and Owner’s Lenders
determine that the Work has been properly completed and equipped by Contractor
in accordance with the Contract Documents, including (a) completion of all punch
list items, (b) the submittal to Owner of all documentation as described in the
Contract Documents, (c) completion in compliance with all applicable Laws, and
(d) all obligations of Contractor under the Contract Documents (except for those
obligations which are intended to be satisfied after Final Completion) are fully
satisfied, and the Work is otherwise satisfactory to Owner and Owner’s Lenders.
When Contractor considers that the Work is finally complete, Contractor shall so
notify Owner in writing requesting a Certificate of Final Completion. Such
notice shall be accompanied by, and it shall be a condition to Final Payment and
Final Completion that Contractor deliver to Owner, the following:

 

  (a)  

Unconditional Final Lien Waivers from Contractor and all Subcontractors and
Vendors and all other persons providing any services, labor or materials in
relation to the Work (except from those parties that have previously filed lien
or liens and which liens have not been satisfied but have been cancelled and
released of record pursuant to a bond in accordance with the Contract

 

37



--------------------------------------------------------------------------------

 

Documents, but only to the extent of the amounts in dispute), in the form of
Exhibit G attached hereto, including certified copies of waivers of all liens
filed during the course of the Work and not previously provided to Owner, and no
liens, Claims, notices, privileges or other encumbrances have been filed or are
outstanding with respect to the whole or any part of or interest in either the
site or the Work.

 

  (b)   All final occupancy certificates obtained from any government authority
and all other required approvals and acceptances as necessary or required for
the full use and occupancy of all aspects of the Project by any city, county and
state authorities having jurisdiction and not previously provided to Owner.
Provided, however, if Contractor has complied with and performed all of its
obligations under the Contract and is not in default, but is unable to obtain a
Certificate of Occupancy through no fault of Contractor or any party for whom
Contractor is responsible, including but not limited to any Subcontractor, such
failure to obtain a Certificate of Occupancy, shall not alone be a bar to Final
Completion.

 

  (c)   All written guarantees and warranties under the Contract for Contractor
and Subcontractors and Vendors, all required operation and maintenance manuals
for major equipment required under the Contract all in form and substance
satisfactory to Owner; and assignment documentation assigning to Owner in form
and substance satisfactory to Owner any remaining warranties and guarantees
pertaining to the Work and not previously provided and assigned to Owner, and
Contractor agrees to assist Owner in the prosecution and enforcement of all such
assigned warranties and guarantees.

 

  (d)   An affidavit certifying that Contractor has timely paid all federal,
state and local taxes due arising out of the Work in a form satisfactory to
Owner.

 

  (e)   All operating, maintenance, servicing and cleaning manuals and
instructions, spare parts, maintenance stocks and spare materials provided by
Subcontractors and Vendors and/or reasonably required by Owner for beneficial
use of the Work for its intended purpose, and if requested by Owner adequate
verbal instructions in the operation of mechanical, electrical, plumbing and
other systems.

 

  (f)   A complete and accurate set of as-built Drawings, which clearly
delineate any changes made to the latest approved Drawings and Specifications.

 

  (g)   An accounting of the credits due Owner for the value of any excess items
paid for by Owner and a complete detailed statement of the Cost of the Work
showing, without limitation, all expenditures for which state or federal tax
credits or deductions may be allowed.

 

  (h)   Any documents, instruments, releases, bonds, affidavits, certificates
and indemnities reasonably required in order to permit Owner and Owner’s Lenders
to secure endorsements in form and content satisfactory to them to their
respective policies of title insurance for the site, including without
limitation that no mechanics or materialmen’s liens, Claims, notices or
privileges appear of record, that all Lender Liens are of first priority
(including prior to any unrecorded liens or other lien rights, Claims, notices
or privileges), and that there are no encroachments or violations of any
recorded covenants, conditions or restrictions affecting the site.

 

  (i)   Such documents and other items so that Owner will receive and Owner does
receive a release and complete refund without deduction or offset of all
security, bonds and/or cash amounts provided by or on behalf of Owner and held
by or for the benefit of any administrative or governmental agency.

 

  (j)  

If required by Owner or Owner’s Lenders, other data establishing payment or
satisfaction of obligations, such as receipts, releases and waivers of liens,
Claims, privileges, notices security interests or encumbrances arising out of
the Contract or the Work which may then or in the

 

38



--------------------------------------------------------------------------------

 

future affect the Project or site, and to the extent and in such form as may
reasonably be designated by Owner or Owner’s Lenders (if a Subcontractor or
Vendor refuses to furnish a release or waiver required by Owner, Contractor
shall furnish a bond pursuant to the Contract Documents (including, without
limitation, Section 3.19 hereof) satisfactory to Owner to indemnify Owner
against such lien, Claim, privilege or notice and cause it to be paid, released
and cancelled; if such lien remains unsatisfied after payments are made,
Contractor shall immediately refund to Owner and indemnify Owner against all
money that Owner may be compelled to pay in discharging such lien, Claim,
privilege or notice including all costs and reasonable attorneys’ fees).

 

  (k)   Owner and Owner’s Lenders shall have received (at Owner’s expense) an
updated survey of the site showing the Work “as built.”

 

  (l)   Master, submaster and special keys with keying schedule.

 

  (m)   Consent of any surety to Final Payment.

 

  (n)   Such other certificates, instruments and affidavits relating to the Work
as Owner or Owner’s Lenders may reasonably require.

 

9.10.2.2   The following is added as Section 9.10.2.2 of the General Conditions:

 

“Owner’s Inspection For Final Completion. Upon receipt of Contractor’s request
for a Certificate of Final Completion and all submittals that comply with
Subsection 9.10.2.1 immediately above, Owner shall promptly make appropriate
evaluations and inspections as follows:

 

  (a)   If Owner considers that the Work is fully completed in accordance with
the Contract Documents, Owner shall promptly so advise Contractor.

 

  (b)   In the event that Owner or Owner’s Lenders do not agree that Final
Completion has been achieved, Owner shall promptly so advise the Contractor in
writing of the remaining items to be completed for purposes of Final Completion.

 

  (c)   After Contractor satisfies all remaining items necessary for Final
Completion, Contractor may submit a further written notice to Owner stating that
the Work is ready for re-inspection. All re-inspections to determine if the Work
is acceptable for purposes of Final Completion shall be jointly made by Owner
and Contractor.

 

  (d)   When Owner agrees that the Work is finally complete, which agreement
Owner agrees not to unreasonably delay, Owner shall prepare and issue a
“Certificate of Final Completion,” which shall set forth the date of Final
Completion, and Owner may file a Notice of Completion.”

 

9.10.6   The following is added as Section 9.10.6 of the General Conditions:

 

Final Payment shall not be due, and Contractor’s Application for Final Payment
shall not be considered, until the Contractor completes all of the Work in
accordance with the Contract Documents including all prerequisites for a
Certificate of Final Completion pursuant to Section 9.10.2.1 of these
Supplementary General Conditions. Owner will have no obligation to make the
Final Payment as long as any unresolved mechanic’s liens, privileges, notices or
Claims exist relating to Owner’s property, Work, the site or the Project,
regardless of whether such liens, privileges, notices or Claims are filed or
made by Contractor, any Subcontractor or Vendor or any other party relating to
the Work, unless and until as directed by Owner, Contractor obtains and records
appropriate lien releases acceptable to Owner and Owner’s Lenders, or provides
Owner and Owner’s Lenders with indemnities acceptable to Owner and Owner’s
Lenders and/or bonds around any mechanic’s lien, Claim, notice or privilege in a
manner acceptable to Owner and Owner’s Lenders, all in accordance with these
Supplementary General Conditions. The Application for Final Payment shall
include a statement of all unresolved

 

39



--------------------------------------------------------------------------------

Claims (and for which payment has been and/or shall be withheld by Owner).
Contractor shall separately list by Claim number the specific dollar amounts
which have previously been submitted as Claims by Contractor in good faith and
in full compliance by Contractor with this Agreement. Except for such unresolved
Claims stated in specific dollar amounts which have been previously filed by
Contractor in good faith and in full compliance with this Agreement, the
submittal by Contractor of its Application for Final Payment shall constitute a
final and irrevocable release and waiver by Contractor of any and all other
Claims and causes of action for additional costs allowable under the Contract
Documents. This shall include, but not be limited to, any and all Claims for
additional amounts relating to the unresolved Claims so identified by Contractor
and Claims or potential Claims of Subcontractors and Vendors arising out of this
Contract, whether or not any such Claims or potential Claims arise in contract
or in tort or were known or unknown at the time of submittal of the Application
For Final Payment. Upon Owner’s concurrence that all conditions of the Contract
have been fulfilled and that the balance set forth in the Application For Final
Payment is due and payable, Owner shall make Final Payment to Contractor.

 

ARTICLE 10 - PROTECTION OF PERSONS AND PROPERTY

 

10.1.1   The following is added of the end of Section 10.1.1 of the General
Conditions:

 

Contractor shall prepare a site safety plan and submit such plan to Owner for
review and comment prior to the commencement of Work. Such plan shall identify
the location of the fire safety system, alarm system, fire-fighting apparatus
and exit routes. Safety gear shall be provided for representatives of Owner,
Owner’s Lender’s and Architect’s personnel and all others while on site.
Contractor shall designate a person responsible for job safety.

 

  10.1.1.1   Contractor shall, and shall cause Subcontractors and Vendors to,
take all precautionary measures as required by applicable laws to prevent and
correct fire causing conditions, and shall conduct all operations with due
regard for the avoidance of fire hazards. Contractor shall exercise the greatest
care to prevent fires. The following minimum precautions shall be taken by
Contractor and Contractor shall cause each Subcontractor and Vendor to take the
following actions with regard to the Work:

 

  (a)   Flammable liquids shall be stored in closed, approved, covered metal
containers, and as approved by the fire wardens. All paint and oily rags shall
be stored in approved containers and removed daily.

 

  (b)   Each gasoline or diesel powered vehicle shall carry a fire extinguisher
of adequate size and type to extinguish a fire emanating from either the vehicle
or its load.

 

  (c)   Contractor shall maintain a system of prompt detection and correction of
unsafe practices and conditions, and shall furnish and maintain all necessary
first aid equipment in a special location on the site. Contractor shall
investigate all accidents promptly to determine cause and to take necessary
corrective action, and shall file required reports.

 

  (d)   No exit, corridor, or stairwell shall be used for storage of materials
of any type.

 

  (e)   All exits, corridors and stairwells must be accessible and free of
materials of any type except as necessary for the Work. Minimum exit widths as
required by Laws shall be maintained at all times.

 

  (f)   Hard hat and construction areas shall be identified and posted. All
workmen and personnel in these areas shall wear a hard hat.

 

40



--------------------------------------------------------------------------------

  (g)   All electrical equipment and tools shall be of an adequate size to
accomplish the task at hand and shall be properly grounded.

 

  (h)   Face, eye and respiratory protection shall be available and used when
the situation requires.

 

  (i)   Provide and maintain suitable protections and enclosures around shafts,
stairs and other openings in floors.

 

The foregoing requirements are not intended to be exclusive or exhaustive, and
Owner shall not have any liability in any way relating to any of the foregoing
or the absence of other requirements from the foregoing. Contractor shall be
responsible to Owner for providing the site as a safe place to work for all
persons.

 

10.2.1   Add the following to the end of General Conditions Section 10.2.1:

 

  “4.   Parts of the Work in place which may be subject to damage because of
operations being carried out adjacent thereto shall be covered, boarded-up or
substantially enclosed with adequate protection.

 

  5.   Permanent openings used as thoroughfares for the introduction of Work and
materials to the structure shall have heads, jambs and sills well blocked and
boarded to prevent damage.

 

  6.   The intention of the Contract is that, upon completion, the entire Work
will be delivered to the Owner in proper, whole and unblemished condition.”

 

10.2.2   Section 10.2.2 of the General Conditions is amended by adding the
following at the end of that Paragraph:

 

“Contractor shall provide all facilities and shall follow all procedures
required by all Laws, including, without limitation, the Occupational Safety and
Health Act (OSHA) including, but not limited to, providing and posting all
required posters and notices, and shall otherwise be responsible for all other
mandatory safety laws.”

 

10.2.5   The following is added in lieu of Section 10.2.5 of the General
Conditions:

 

“The Contractor shall promptly remedy at its sole cost and expense damage and
loss to property referred to in Section 10.2.1 caused in whole or in part by
Contractor, a Subcontractor, or anyone for whose acts they may be liable and for
which Contractor is responsible under Section 10.2.1, except damage or loss
arising solely from the wanton and willful negligence or the malicious acts or
omissions of Owner. In addition to its other obligations pursuant to this
Article 10, the Contractor shall, at its sole cost and expense, promptly repair
any and all damage or disturbance to walls, utilities, sidewalks, curbs, and the
property of third parties resulting from the performance of the Work whether by
it or by its Subcontractors at any tier. Contractor shall protect adjoining
private or municipal property and shall provide barricades, temporary fences and
walkways as may be required to protect the safety of passersby, as required by
prudent construction practices and Laws. The foregoing obligations of Contractor
are in addition to its other obligations under these Supplementary General
Conditions and shall not be limited by any insurance.”

 

10.7   The following is added as Section 10.7 of the General Conditions:

 

“Contractor expressly assumes all liability and responsibility imposed by Laws
upon Owner in connection with the excavation of property and shoring undertaken
with respect thereto and agrees to give any required notices to adjoining
property owners.

 

41



--------------------------------------------------------------------------------

ARTICLE 11 – INSURANCE AND BONDS

 

11.1.1   The following is added to the end of Section 11.1.1: (see revised
insurance language attached and included herein)

 

The insurance required in this Section 11.1.1 of the General Conditions shall be
purchased with the following limits and deductibles, and shall include the
coverages set forth below:

 

Workers Compensation:

    

Workers Compensation:

  

Statutory

Employers Liability:

    

Bodily Injury by Accident:

  

$1,000,000 Each accident

Bodily Injury by Disease:

  

$1,000,000 Each employee

Bodily Injury by Disease:

  

$1,000,000 Policy Limit

Deductible:

  

$250,000 all losses except USL&H

    

$350,000 USL&H losses plus state surcharge

Deductible:

  

$250,000

General Liability:

    

Bodily Injury & Property Damage:

  

$2,000,000 each occurrence

    

$4,000,000 General Aggregate

    

$4,000,000 Products and Completed Operations

Coverage and Terms:

    

(i)          Occurrence Basis

(ii)        Products

(iii)       Contractual Liability specifically designating the
indemnity provision of the

              agreement as an insured contract

(iv)       Completed Operations (5 years )

(v)         Independent Contractor’s Liability

(vi)       Personal Injury

(vii)      Explosion, Collapse, and Underground (X,C,U ) exclusion deleted

(viii)     Designated Premises only

Excess Liability:

    

$50,000,000 Any one occurrence and general aggregate

$50,000,000 Products and Completed Operations

 

11.5   The following is added in lieu of Section 11.5 of the General Conditions

 

11.5   Payment and Performance Bond Requirements and Notice of Contract

 

11.5.1 Contractor’s Bond Requirements. [Not later than three (3) business days
after Contractor’s receipt of Owner’s Notice to Proceed pursuant to Section 4.1
of the Agreement, and in any event prior to commencement of any Work,]
Contractor shall furnish a fully executed Payment and Performance Bond, in a
form approved in writing by Owner and naming Owner and Owner’s Lenders (as
Owner’s Lenders may change from time to time) as obligees and beneficiaries,
covering both the Contractor’s faithful performance of the Contract Documents,
including, without limitation, all Work, and the payment of all obligations
arising thereunder. The Payment and Performance Bond shall be in the amount of $
145,000,000. Such Payment and Performance Bond shall not be increased or
decreased without Owner’s prior written approval of such increase or decrease.
The Payment and Performance Bond and all supplements shall be issued by a
solvent, legal surety having an A.M. Best Co. rating of A or better, and
licensed in Louisiana, and the Payment and Performance Bond must comply in

 

42



--------------------------------------------------------------------------------

all respect with Louisiana Revised Statutes 9:4812. By its execution and
delivery of the Contractor’s Payment and Performance Bond described herein, such
surety expressly approves of and accepts all of the terms and conditions of the
Contract, including, without limitation, Section 7.8. Further, by such execution
and delivery, such surety also consents, and shall be deemed to have consented,
to (i) any and all extensions of time for the performance of the Work grated or
to be granted in accordance with the Contract, including, without limitation,
pursuant to Articles 8 and 14 hereof, and (ii) any and all payments made to
Contractor in accordance with the Contract, even if such payments are made
earlier than otherwise provided for or required by the Contract, so long as such
payments are, other than as to timing, made in accordance with the Contract.
Notwithstanding the foregoing, if any payment by Owner to Contractor is made
before the time required by the Contract, and any surety would or might be
relieved of liability to Owner by such early payment, then Contractor shall be
deemed to hold such payment in trust for Owner so that such payment is not
deemed made to Contractor until the time provided for in the Contract.
Contractor shall be responsible to obtain the prior consent of each and every
surety relating to the Contract or Work, in each instance when without such
surety’s consent a surety may or will be relieved of liability to Owner and/or
be entitled to be indemnified by Owner for any loss or damage suffered by the
surety. Contractor shall be liable to and shall indemnify Owner and Owner
Indemnitees for any and all damages, costs, losses, Claims and liabilities Owner
or any Owner Indemnitee may suffer or incur relating to any Contractor’s failure
to obtain the prior consent of any surety as provided in this Section.
Contractor’s indemnity obligations shall survive any termination of the Contract
or completion of the Project.

 

11.5.2 Subcontractor’s Bond Requirements. On a case-by-case basis, Owner may
elect to require that Contractor’s Subcontractors provide a Payment and
Performance Bond as described in Section 11.5.1 above using a form approved by
Owner. The amount of each such Payment and Performance Bond shall be equivalent
to the full value of the relevant subcontract or such lesser amount as Owner may
approve in writing. All costs of each Payment and Performance Bond for those
Subcontractors so designated by Owner shall be quoted separately to Owner for
Owner’s prior written approval before such bond is obtained. Contractor shall
recommend to Owner whether or not to require such Payment and Performance Bonds
as to each respective Subcontractor.

 

11.5.3 Notice of Contract. Concurrent with Contractor’s execution and delivery
of the Agreement, Contractor agrees to execute and deliver to Owner a written
“Notice of Contract” pursuant to and in accordance with Louisiana Revised
Statutes, including, without limitation, 9:4811 and 9:4831 thereof, in form and
content as required by the foregoing Sections and acceptable to Owner.
Contractor shall assist Owner in filing the Notice of Contract in the registry
with the recorder of mortgages of the Parish in which the Work is to performed,
before Contractor begins any Work. The Payment and Performance Bond furnish by
Contractor pursuant to Section 11.5.1 hereinabove, shall be attached to the
Notice of Contract when the Notice of Contract is filed with the recorder of
mortgages. Contractor also agrees, as a condition to, and concurrent with
Owner’s payment of, Final Payment, to execute and deliver to Owner either a
written concurrence with Owner’s written request for cancellation of the Notice
of Contract, or a written receipt acknowledging payment in full of all amounts
due under the Contract, in form and content as necessary to cause the recorder
of mortgages to cancel the Notice of Contract.

 

ARTICLE 12 - UNCOVERING AND CORRECTION OF WORK

 

12.2.2.1   The following is added at the end of Section 12.2.2.1 of the General
Conditions:

 

While Contractor, Subcontractors and Vendors shall be responsible for strict
compliance with the requirements of Sections 3.5.1 and Article 12 throughout the
course of the Work, the “Warranty Period” shall commence upon Final Completion
and shall extend for a period of twelve (12) months from Final completion or for
such longer period as set forth in an applicable manufacturer’s warranty or as
may be required by applicable Laws. Nothing contained in this Section shall be
construed to establish a period of limitation with respect to other obligations
which Contractor might have under the Contract Documents or under applicable
law, in equity or otherwise, or reduce the period of any other similar warranty
or guaranty that may apply at law or otherwise to the Work.”

 

12.2.2.3   The following is added in lieu of Section 12.2.2.3 of the General
Conditions:

 

“All defects in material and workmanship appearing during the Warranty Period or
any longer period provided by Law, as determined by Owner, will be remedied to
the satisfaction of Owner, at no

 

43



--------------------------------------------------------------------------------

additional cost to Owner as promptly as possible. All repairs and/or
replacements of defective Work shall be made at the convenience of Owner during
such times as will not interfere with Owner’s normal use and occupancy of the
Project and premises. Contractor shall not be entitled to the extra costs, if
any, incurred in connection with performing corrective Work at non-business
hours. Additionally, the provisions of this Agreement relating to cooperation
with Owner, access, avoidance of disruption and related matters shall also apply
to the performance of any warranty related work. Upon receipt of Owner’s written
notice at any time during the course of the Work or during the Warranty Period,
and during any longer period of time as are prescribed by any applicable Laws or
other applicable terms, Contractor (at no cost to Owner) shall at Contractor’s
sole cost promptly perform all corrective services (including, without
limitation, furnishing all labor, materials, equipment and other services at the
site and elsewhere) to Owner’s satisfaction as may be necessary to remedy any
defective workmanship or omissions in the Contractor’s Work, including without
limitation, promptly correct or replace any Work rejected by Owner or which is
incomplete, defective or fails to conform to the Contract Documents, whether
observed before or after Final Completion of the Work and whether or not
fabricated, installed, or completed. Contractor shall extend its warranty to
cover repair of defective work for a period equal to that of the original
guarantee after repairs have been completed and accepted by Owner.

 

12.2.2.4   The following is added as Section 12.2.2.4 of the General Conditions:

 

All costs incurred by Contractor in fulfilling Contractor’s remedial warranty
obligations as set forth in the Contract Documents shall be non-allowable Costs
of the Work and shall be solely Contractor’s responsibility which Contractor
shall pay, including, without limitation, additional testing and inspections and
compensation for the services of any professional or consultant made necessary
thereby. Contractor shall also, as part of Contractor’s warranty and guarantee
at Contractor’s own expense, repair or replace any other damaged components,
material, finishes, furnishings and other Work or portions of the Project or
other property damaged, affected or otherwise made necessary by or resulting
from such defective, non-conforming or incomplete Work, to return the same to
their original condition. Establishment of the time period as described in these
provisions relates only to the specific obligation of Contractor to correct the
Work, and has no relationship to the time within which the obligation to comply
with the Contract Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish Contractor’s liability with
respect to Contractor’s obligations other than specifically to correct the Work.
The provisions of this Section shall survive any termination of the Agreement
and/or the completion of the Project.

 

12.2.2.5   The following is added as Section 12.2.2.5 of the General Conditions.

 

“In the event Contractor fails to timely correct incomplete, nonconforming or
defective Work following Owner’s written notice described, Owner shall have the
right to correct or arrange for the correction of any defects or omissions in
the Work at the Contractor’s sole cost and expense and not as Costs of the Work.
Contractor shall bear all costs incurred by Owner in correcting such defective
Work, including, but not limited to, additional costs for redesigns by the
Architect and other design consultants, replacement contractors, materials,
equipment and all services provided by Owner’s personnel. Owner shall be
entitled to withhold and offset all costs incurred during any such corrective
work against any funds which are otherwise due or which may become payable to
the Contractor. If payments then or thereafter due Contractor are not sufficient
to cover such amount, Contractor shall immediately upon demand pay the
difference to Owner.”

 

ARTICLE 13 - MISCELLANEOUS PROVISIONS

 

13.2.2   The following is added in lieu of Section 13.2.2 of the General
Conditions:

 

Owner may at any time and from time to time, upon notice to but without consent
of Contractor, assign the Contract or delegate its obligations to Owner’s
Lenders pursuant to Article 15 hereof, and/or to an affiliate or subsidiary of
Owner, or to an entity which acquires all or substantially all of Owner’s
interest in the Project or all or substantially all of the assets or member
interests of Owner, and/or change its name from time to time.

 

44



--------------------------------------------------------------------------------

13.4.3   The following paragraph is hereby added as Section 13.4.3 of the
General Conditions:

 

“The invalidity of any part or provision of the Contract Document shall not
impair or affect in any manner the validity, enforceability or effect of the
remaining parts or provisions of the Contract Documents.”

 

13.5.1   Section 13.5.1 of the General Conditions is amended by adding the
following at the end of that Paragraph:

 

“Architect, Owner, Owner’s Lenders and Contractor shall be afforded a reasonable
opportunity to attend, observe, and witness all inspections and tests of the
Work. Architect or Owner may at any time request and receive from Contractor
satisfactory evidence that materials, supplies, or equipment are in conformance
with the Contract Documents. The conduct of any inspection or test and the
receipt of any approval shall not operate to relieve Contractor from its
obligations under the Contract Documents unless specifically so stated by Owner
in writing.”

 

13.5.3   Section 13.5.3 of the General Conditions is amended as follows:

 

In Line 3 delete the balance of the paragraph after “Documents,” and add “or
reveal faulty or otherwise defective Work, or if the necessity of any such
testing, inspection or approval procedures arises out of the fault, neglect, or
omission of Contractor, the Contractor shall bear all costs of such testing,
inspection, and approval procedures and all other costs made necessary by
Contractor’s failures, including, without limitation, those costs of repeated
and additional procedures and compensation for Architect’s services and expenses
of Owner’s personnel and consultant fees and expenses. Such costs shall be paid
by Contractor within ten (10) days of receipt of invoice from Owner with
supporting data attached.”

 

13.5.7   The following is added as Section 13.5.7 of the General Conditions:

 

“No inspection performed or omitted to be performed by Owner or any other party
shall be the basis for any Claim of waiver or release of any of Contractors’
obligations under the Contract Documents, nor shall any such inspection or
omission to inspect constitute approval or acceptance of the Work or any part
thereof.”

 

13.5.8   The following is added as Section 13.5.8 of the General Conditions:

 

Contractor agrees that, unless otherwise expressly directed in writing by Owner,
it shall not, nor shall it allow any other party to, commence any Work
(including, without limitation, as defined in Louisiana Revised Statutes 9:4808)
relating to the Project or on or relating to the site where the Project is to be
located, at any time prior to the filing of the Notice of Contract with attached
Payment and Performance Bond pursuant to Article 11 hereof and filing of the
Lender’s Liens in the Parish recorder of mortgages records. Notwithstanding any
other provision of the Contract Documents, Contractor agrees for itself and for
every Subcontractor and Vendor and every other person performing any services or
providing any materials relating to the Work, that any and all liens, Claims,
notices, privileges and lien rights and benefits (including enforcement rights)
Contractor and or any of the other foregoing parties may or do have under
applicable law, shall at all times be subordinate and junior to any and all
liens, security interests, mortgages, deeds of trust and other encumbrances of
any kind (on the site and otherwise) in favor of any of Owner’s Lenders (“Lender
Liens”), notwithstanding that Work may be or is commenced or done on, and
materials may be or are furnished to, the site prior to any Lender Liens being
imposed upon or recorded or filed against the site or any of Owner’s assets and
before expiration of the time fixed under applicable law for filing of
mechanics, Claims, notices, privileges and materialmen’s liens. Contractor
shall, and Contractor shall cause every Subcontractor and Vendor at every tier,
and any other person performing services or providing materials relating to the
Work to, sign and deliver to Owner and Owner’s Lenders from time to time upon
request by Owner or any of Owner’s Lenders: (a) written and recordable
acknowledgments and restatements of the provisions of this Section 13.5.8 and
the subordination described herein, and (b) such affidavits, certificates,
releases, indemnities,

 

45



--------------------------------------------------------------------------------

waivers and instruments (and in form and content) as Owner’s or Owner’s Lender’s
title insurer shall require to allow such insurer to issue such title
endorsements as Owner or Owner’s Lenders require (including insuring first
priority of Lender Liens). Contractor’s or any Subcontractor’s or Vendor’s,
failure, or the failure of any party for whom the foregoing are responsible or
liable at law or under the Contract Documents, to provide the items required in
clauses (a) and (b) hereinabove upon request, or Owner’s or Owner’s Lender’s
inability to obtain at any time endorsements to Owner’s Lender’s title policies
(or issuance of initial title policies) insuring first priority of Lender Liens,
including without limitation senior to any mechanics’ or materialmen’s lien or
lien rights, Claims, notices, privileges shall constitute a material default and
breach of the Contract Documents and failure of a condition to any payment by
Owner owed to Contractor under the Contract or otherwise.

 

13.5.9   The following is added as Section 13.5.9 of the General Conditions:

 

Contractor acknowledges that Owner, and its subsidiaries and other affiliated
companies, own and operate businesses that are subject to and exist because of
privileged licenses issued by governmental authorities. If requested, Contractor
shall, and Contractor shall cause all Subcontractors and Vendors to, timely
provide Owner with such documentation and information to substantiate the fact
that it has recent experience working in the resort casino industry and if
required shall timely obtain any qualification or clearance required by any
regulatory authority having jurisdiction over Owner or any of the foregoing
entities or subsidiary or affiliate thereof. If Contractor or any Subcontractor
or Vendor fails to satisfy such requirements or if Owner or any of the foregoing
entities or any other affiliated company thereof is directed to cease doing
business with Contractor or any Subcontractor or Vendor then such event shall be
deemed a material breach of the Contract by Contractor and Owner shall have the
right to terminate the Contract and/or any subcontract or purchase order, among
all other remedies available to Owner.

 

13.5.10   The following is added as Section 13.5.10 of the General Conditions:

 

While Contractor is required to perform the Work in strict accordance with the
Contract Documents, Contractor shall at all times be an independent contractor
and responsible for and have control over all construction means, methods,
techniques, sequences and procedures for constructing, coordinating and
scheduling all portions of the Work to achieve the requirements of the Contract
Documents. Nothing in the Contract Documents shall be deemed to imply or
represent or be construed to (a) make Contractor, its supervisors, employees,
its Subcontractors or Vendors of any tier the agents, representatives or
employees of Owner, or (b) create any partnership, joint venture, or other
association or relationship between Owner and Contractor or any Subcontractor,
nor shall anything contained in the Contract Documents be deemed to give any
third party any Claim or right of action against Owner or Contractor which does
not otherwise exist without regard to the Contract Documents. Any approval,
review, inspection, supervision, direction or instruction by Owner or any party
on behalf of Owner, or by any of Owner’s Lenders, in respect to the Work or
services of Contractor shall relate to the results Owner desires to obtain from
the Work, and shall in no way affect Contractor’s independent contractor status
or obligation to perform the Work in accordance with the Contract Documents.

 

13.7   The following is added in lieu of Section 13.7 of the General Conditions:

 

“Notwithstanding any provision of the Contract Documents to the contrary and
without waiver of any statute of limitations which may provide for a longer
period of time, no applicable statute of limitations shall be deemed to have
commenced with respect to any portion of the Work which is not in accordance
with the requirements of the Contract Documents, which would not be visible or
apparent upon conducting a reasonable investigation, and which is not discovered
by Owner until after the date which would be the date of the commencement of the
applicable statute of limitations, the applicable statute of limitations instead
shall be deemed to have commenced on the date of such discovery by Owner or the
date Owner reasonably should have discovered such non-conforming Work.”

 

46



--------------------------------------------------------------------------------

13.8   The following is added as Section 13.8 of the General Conditions:

 

“The losing party shall promptly pay to the prevailing party all costs and
reasonable attorneys’ fees incurred in connection with any legal action, in
whole or in part, based on a breach of the Contract or other dispute arising out
of or in connection with the Contract.”

 

13.9   The following is added as Section 13.9 of the General Conditions:

 

“Notwithstanding any provision of the Contract Documents to the contrary, no
person or entity, whether or not mentioned or referred to in the Contract
Documents shall be, or be considered to be a third-party beneficiary of, or
entitled to assert any rights under, the Contract Documents, except Owner,
Contractor, and any permitted assignees or successors of Owner under the
Contract Documents.”

 

ARTICLE 14 - TERMINATION OF THE CONTRACT

 

Article 14 of the General Conditions is replaced with the following:

 

“ARTICLE 14 - TERMINATION

 

14.1   Default By Contractor. Owner may, following expiration of the applicable
period described in Section 14.1.2 below and subject to Section 14.1.3 below,
and without prejudice to any other rights or remedies of Owner, terminate this
Contract in its entirety, or may elect to terminate any portion of the
Contractor’s Work, for default if the Contractor, including any Subcontractor or
Vendor, fails to perform or beaches any of its material obligations under the
Contract Documents, including fails to perform the Work in a diligent,
expeditious, workmanlike and careful manner strictly in accordance with the
Contract. Upon such default, Owner may take possession of the site and of all
materials, tools, equipment and machinery thereon and may finish the Work by
whatever method Owner may in good faith deem desirable and or expedient (or may
elect not to finish the Work).

 

14.1.2   Notice Of Default By Owner. The Contractor shall promptly correct any
default to Owner’s satisfaction within fifteen (15) calendar days following
receipt of written notice of default from Owner. If correction within said
fifteen (15) days is not possible, Contractor shall commence and diligently
continue effective action to correct such default to Owner’s satisfaction, but
such correction shall be completed not later than sixty (60) days following
receipt of Owner’s notice (except for such longer period as may otherwise be
approved in writing by Owner and Owner’s Lenders). In the event that the
Contractor fails to take and diligently pursue effective corrective actions,
Owner may hold in abeyance further payments to Contractor and/or terminate the
Contract by written notice specifying the date of termination and without
prejudice to any other remedy Owner may have.

 

14.1.3   Other Defaults. Owner may also elect to declare Contractor in default
and may terminate Contractor immediately upon written notice with regard to any
of the matters in Sections 14.1.3.1 through 14.1.3.5 below, it being agreed that
the cure periods in Section 14.1.2 above do not apply to Sections 14.1.3.1
through 14.1.3.5) and/or take such other action as Owner may be allowed, in the
event of any of the following:

 

  14.1.3.1   The commencement of an action or petition by or against Contractor
under applicable bankruptcy laws, or any general assignment by Contractor for
the benefit of its creditors or the appointment of a receiver or trustee to take
charge of Contractor’s assets;

 

  14.1.3.2   Contractor’s insolvency;

 

  14.1.3.3  

The recordation or filing of a mechanics’ or materialmens’ lien, or other Claim,
privilege or notice on the site or the Work by a Subcontractor, Vendor, laborer,
materialman, or supplier or any other party providing services or material
engaged by, on behalf of, or acting under the direction of Contractor or any
Subcontractor or Vendor in connection with the Work, provided that such lien,
Claim, notice or privilege is not removed of record,

 

47



--------------------------------------------------------------------------------

 

cancelled or satisfied by bond or other security, in an amount and with a
bonding company reasonably satisfactory to Owner and Owner’s Lenders within the
time periods set forth in and pursuant to these Supplementary General
Conditions;

 

  14.1.3.4   Failure of Contractor for five successive days or an aggregate of
seven days in any thirty (30) day period (other than Sundays or national
holidays), to have an adequate number of laborers or Subcontractors at the site
who are actively and productively working on the Project, unless a Force Majeure
Delay or Owner Delay exists for such absence, unless within five (5) days after
written notice from Owner Contractor has and thereafter maintains an adequate
number of laborers and Subcontractors on site actively and productively working
on the Project;

 

  14.1.3.5   Failure of Contractor after five days following request from Owner
to provide Owner with satisfactory evidence of funds available to make up any
overage with regard to the Guaranteed Maximum Price as required under the
Contract Documents; or

 

14.1.4   Stop Work Orders. In the event of any breach or default of this
Contract, and in lieu of declaring termination for default, Owner may elect to
stop, delay, reduce or interrupt any operations of Contractor or any affected
Subcontractors or Vendors until such default or failure is remedied to Owner’s
satisfaction. No part of the time lost due to stop work orders or delay,
reduction or interruption by Owner arising out of such material breaches shall
be made the subject of a Claim for extension of time or for increased costs or
damages by Contractor. No increase or upward adjustment shall be made in the
Guaranteed Maximum Price or Contractor’s fee for, and in no event shall Owner be
liable for, or Contractor or any Subcontractor or any other party performing any
Work on the site be entitled to, any lost opportunity, lost profit or
consequential damages claimed or alleged by Contractor, any Subcontractor or any
other party performing any Work on the site and relating to any such stoppage,
reduction, suspension, delay or interruption. The issuance of a stop work order
or delay, reduction or interruption by Owner shall not prejudice Owner’s right
to subsequently terminate for default.

 

14.1.5   Owner’s Rights Upon Termination for Default. If all or a portion of the
Contractor’s Work is terminated pursuant to this Section 14.1, Contractor shall
not be entitled to receive any payment until after Final Completion by others
and after Owner has assessed its additional costs and damages arising out of
such termination, including, but not limited to, Owner’s additional costs for
completing all or the relevant portion of the Work. Upon such termination,
Contractor shall immediately undertake all necessary steps to mitigate against
Owner’s damages, and shall:

 

  14.1.5.1   Cease operations and vacate the site to the extent specified in the
notice of default;

 

  14.1.5.2   Place no further orders and enter into no further subcontracts or
purchase orders for materials, labor, services or facilities that relate to the
terminated Work;

 

  14.1.5.3   Upon Owner’s request, terminate all subcontracts and purchase
orders which relate to the terminated Work;

 

  14.1.5.4   Upon request and as directed by Owner, assign (and/or Owner may
accept the assignments made in this Agreement, as the case are) all of
Contractor’s right, title and interest to all subcontracts, purchase orders,
rental agreements, materials, supplies and equipment using forms satisfactory to
Owner and otherwise assist Owner in the orderly and expeditious transfer of such
rights;

 

  14.1.5.5   Turn over to Owner the originals of the Project Schedule and all
Schedule Updates including all computer data bases on diskettes; all Drawings,
Specifications and other construction documents; all as-built drawings,
calculations and such other Work-related documents and all items and things for
whose cost Contractor requests or has requested reimbursement or payment;

 

48



--------------------------------------------------------------------------------

  14.1.5.6   Proceed to complete the performance of all Work not terminated;

 

  14.1.5.7   Take such actions that may be necessary, or that Owner may direct,
for the protection and preservation of the terminated Work;

 

  14.1.5.8   Advise Owner of all outstanding subcontracts, rental agreements and
purchase orders which Contractor has with others pertaining to the terminated
Work and furnish Owner copies thereof;

 

  14.1.5.9   Remove all of its property from the site and Owner’s premises. Any
property not so removed may be removed by Owner at Contractor’s expense; and

 

  14.1.5.10   Allow Owner to take possession of all materials of any kind that
have been paid for, that are to be incorporated into the Work, or to which Owner
has any ownership rights or interest, and finish the Work and provide the
materials therefor or contract with others to do so by whatever method Owner
deems expedient and execute and do all such assurances, acts and things as Owner
may consider expedient to facilitate Owner’s taking of possession of the site
and materials, equipment, machinery and tools thereon, and shall give all
notices, orders and directions which Owner may think expedient for the purposes
hereof.

 

14.1.6   Payment to Contractor

 

14.1.6.1   If Owner terminates the Contract for Contractor’s breach or default,
Contractor shall thereafter only be entitled to reimbursement of such amount (if
any), by which:

 

  (a)   the (i) Cost of the Work actually and properly completed by Contractor
in accordance with the Contract Documents up to the date of such termination
(and not cancelable or refundable), plus (ii) Contractor’s fee thereon (subject
to satisfaction of the conditions applicable to progress and Final Payment
contained in the Contract Documents as the case may be), but the foregoing
amounts shall not exceed the portion of the Guaranteed Maximum Price (including
Contractor’s fee) fairly allocable to the Work so completed, exceeds

 

  (b)   the total of (i) all payments theretofore made to Contractor under the
Contract Documents, and (ii) all damages and other costs and expenses incurred
by Owner directly or indirectly, arising out of or as a result of, Contractor’s
breach or default, including, without limitation, the cost of any additional
consultants’ services, or managerial and administrative services required
thereby, any additional costs incurred in retaining another contractor or other
Subcontractors, any additional financing, interest or fees and other costs that
Owner must pay by reason of a delay in completion of the Work, Owner’s
termination of Contractor and the finishing of the Work by another method after
such termination, attorneys’ fees and expenses, and any other damages, costs,
and expenses Owner may incur in completing the Work as a result of Contractor’s
breach or default including if Owner elects to complete the Project after such
termination, the amount by which the actual cost of completing the Project
(including components of the Project that are not part of the Work) is greater
than what such actual cost (including the actual cost of components of the
Project that are not part of the Work) would have been if Contractor had
fulfilled its obligations under the Contract Documents, and if Owner elects to
not complete the Project after such termination Contractor hereby acknowledges
that Owner has the right to so elect without Owner waiving Contractor’s
liability for damages arising out of the breach by Contractor that led to its
termination, all damages suffered by Owner arising out of Contractor’s breach of
this Agreement.

 

14.1.6.2   If the amount referred to in Section 14.1.6.1(b) hereinabove exceeds
the amount referred to in Section 14.1.6.1(a) hereinabove, Contractor shall pay
the difference to Owner immediately upon Owner’s demand.

 

49



--------------------------------------------------------------------------------

14.1.6.3   Any reimbursements or payments made to Contractor under this Section
14.1.6 are conditioned on (a) Contractor previously having delivered to Owner
possession and unfettered access to the Work and site and all materials,
equipment, tools and the like (undamaged and in good condition) which Owner has
paid for and/or been billed for, (b) all the applicable items listed in, and
performance of all the applicable obligations described in these Supplementary
General Conditions relating to Final Completion Procedures and Requirements have
been satisfied, and (c) Contractor complies with such other obligations under
the Contract Documents as Owner or Owner’s Lenders reasonably requires.

 

14.2   Termination For Convenience. The parties’ rights and remedies in the
event of termination by Owner of all or a portion of the Work for Convenience
shall be as follows:

 

14.2.1   Notice of Termination For Convenience. Owner may cancel this Contract
in its entirety, or may elect to terminate any portion of the Contractor’s Work,
and take possession of the site and all materials, tools, equipment and
machinery thereon and finish or not finish the Work by whatever method Owner may
desire, at any time upon written notice to Contractor solely for Owner’s
convenience and without regard to any fault or failure to perform by Contractor
or any other party. Upon receipt of such notice of termination, Contractor shall
immediately and in accordance with instructions from Owner proceed as follows:

 

  14.2.1.1   Cease operations to the extent specified in the notice;

 

  14.2.1.2   Place no further purchase orders and enter into no further
subcontracts for materials, labor, services or facilities that relate to the
terminated Work;

 

  14.2.1.3   Cancel all subcontracts and orders that relate to the terminated
Work;

 

  14.2.1.4   Proceed to complete the performance of all Work not terminated;

 

  14.2.1.5   Take such actions that may be necessary, or that Owner may direct,
for the protection and preservation of the terminated Work; and

 

  14.2.1.6   Take such action, including those actions in Section 14.1.5 hereof,
as Owner may direct.

 

14.2.2   Payment Upon Termination For Convenience. In the event of termination
for convenience, Contractor shall be paid as follows: Owner’s sole obligation
and liability to Contractor shall be (i) to reimburse Contractor (and
Contractor’s exclusive remedy shall be to receive reimbursement) for the Cost of
the Work incurred (and not cancelable or refundable) by Contractor for Work
properly performed and completed by Contractor up to the date of termination and
approved by Owner in accordance with the Contract, plus (ii) Contractor’s fee
applicable to such completed Work (and subject to satisfaction of the conditions
applicable to payments to Contractor set forth in the Contract Documents,
including for progress payments, and Final Payment as applicable).

 

14.3   Suspensions By Owner

 

14.3.1   Owner’s Right To Suspend For Convenience. Owner may at any time, with
or without cause, suspend, delay, reduce or interrupt performance of all or any
portion of the Work for such period or periods as Owner elects by giving
Contractor written notice specifying which portion of the Work is to be
suspended and the effective date of such suspension. Such suspension, delay or
interruption shall continue until Owner terminates such suspension, delay or
interruption by written notice to Contractor. No such suspension, delay,
interruption or reduction by Owner shall constitute a breach or default by Owner
under the Contract Documents. Contractor shall continue to diligently perform
any remaining Work that is not suspended, delayed, reduced or interrupted and
shall take all actions necessary to maintain and safeguard all materials,
equipment, supplies and Work in progress affected by the suspension, delay,
reduction or interruption.

 

50



--------------------------------------------------------------------------------

14.3.2   Payment Upon Suspension For Convenience. In the event of suspension,
delay, reduction or interruption for convenience by Owner, Owner shall pay
Contractor and the Guaranteed Maximum Price shall be increased by such amounts
(subject to the payment and related requirements of the Contract Documents) as
follows:

 

  14.3.2.1   Additional Costs of the Work, if any, which are incurred by
Contractor, Subcontractors and Vendors as a result of continuing to maintain
dedicated personnel, materials and equipment at the site at Owner’s request
during any suspension, delay or interruption period, including for the purpose
of safeguarding all material, equipment, supplies and Contractor’s Work in
progress caused solely by such suspension, delay or interruption ordered by
Owner for convenience, but the Guaranteed Maximum Price shall be increased only
if and to the extent such delay, suspension or interruption exceeds a period of
thirty (30) consecutive days following commencement of the Work; and

 

  14.3.2.2   Other reasonable and unavoidable Costs of the Work, if any, which
are directly related to any subsequent re-mobilization of the suspended, delayed
or interrupted Contractor’s Work caused solely by such suspension, delay or
interruption ordered by Owner for convenience, but the Guaranteed Maximum Price
shall be increased only if and to the extent such delay, suspension or
interruption exceeds a period of thirty (30) consecutive days following
commencement of the Work.

 

  14.3.2.3   Provided, however, that no adjustment shall be made to the extent
that performance was otherwise subject to suspension, delay or interruption by
another cause for which Contractor is responsible.

 

14.4   Limitations. Except as provided in the Contract, Owner shall have no
liability to Contractor or any Subcontractor or Vendor, and Contractor nor any
Subcontractor or Vendor will make and they hereby waive any Claim for (a)
compensation, expenses, additional fees or anticipated profits for unperformed
Work, (b) delays, acceleration or disruption, (c) lost business or other
opportunities, (d) special, indirect or consequential damages or losses or loss
of use, (e) impaired bonding capacity, (f) unabsorbed, unrealized or other
overheads, or (g) general conditions costs attributable to a termination for
convenience, suspensions, reductions, delays or interruptions for convenience
(except to the extent provided in Section 14.3.2 hereof) or breach, or a
termination for default by Owner, and in no event shall there be any increase in
the Guaranteed Maximum Price (except as expressly provided in Section 14.3.2
above) or Contractor’s Fee as a result of any of the foregoing Owner elections
under Sections 14.2 or 14.3 above or due to any other delays. All amounts
payable by Owner shall be subject to Owner’s right of audit and offset.

 

14.5   Other Rights and Remedies. Other rights and remedies available to Owner
in the event of a default or breach by Contractor which is not timely cured in
accordance with Section 14.1.2 hereof, shall include, but not be limited to, the
following, and all such rights and remedies of Contractor in this Article 14
shall be non-exclusive, and shall be in addition to all other rights and
remedies available to Owner under the Contract, at law or otherwise:

 

14.5.1 A waiver by Owner of a default by Contractor shall not be considered to
be a waiver of any subsequent default by Contractor, nor be deemed to amend or
modify the terms of this Contract.

 

14.5.2 If Owner terminates this Contract in whole or in part for default and a
court of competent jurisdiction later determines that such termination was
improper or wrongful, then that portion of the improper or wrongful termination
shall automatically convert into a termination for convenience, and such
termination shall be treated as a termination for Owner’s convenience pursuant
to Section 14.2 of this Agreement.

 

14.5.3 Owner shall have the right and is authorized to cure such defaults and
offset against and deduct from amounts otherwise payable to Contractor any such
costs, damages, attorneys’ fees and

 

51



--------------------------------------------------------------------------------

any other expenses suffered by Owner and arising out of such default including
any cure or attempted cure by Owner, and all consultants and professionals
additional services.

 

14.5.4 Any termination pursuant to this Article 14 shall be without prejudice to
any other right or remedy of Owner pursuant to the terms of the Contract
Documents or at law.”

 

14.6   Contractor’s Remedies

 

14.6.1 If payment from Owner for an Application for Payment (exclusive of
amounts properly retained or withheld under the Contract), approved by Owner and
Owner’s Lenders in accordance with the Contract, has not been received by
Contractor within fifteen (15) days of the date payment is due pursuant to the
Contract, interest shall thereafter commence to accrue (from the original due
date of payment pursuant to the Contract) on such delinquent amounts at then
existing prime rate of Bank of America N.A. plus one percent (1%) as announced
in the Wall Street Journal, until paid, and Contractor may thereafter upon
written notice to Owner cease Work until such payment has been received, in
which case the date for Substantial Completion will be extended by the number of
days of the cessation of Work, subject to the provisions of Section 8.3 hereof.
If payment of undisputed amounts to which Contractor is otherwise then entitled
pursuant to the terms of the Contract are not paid by Owner to Contractor within
five (5) days after the expiration of the fifteen (15) day period hereinabove
and written notice by Contractor that the same are past due, Contractor may
terminate this Agreement upon an additional five (5) business days’ written
notice to Owner.

 

14.6.2 If Contractor terminates the Contract with cause in accordance with the
Contract and such termination is accepted by Owner or challenged by Owner but
upheld by a court of competent jurisdiction, Contractor shall be entitled, as
its exclusive remedy, to the recovery of the amounts (if any) to which
Contractor would have been entitled had Owner, pursuant to Section 14.2 hereof,
terminated the Contract for convenience effective as of the date the Contract is
so terminated by Contractor. Contractor, notwithstanding any provision of the
Contract or otherwise, shall in no event be entitled to or seek recovery of any
other amounts and shall be subject to Section 14.4 hereof (including, without
limitation, consequential damages, lost profits, overhead, or similar amounts)
in the event of any termination, including but not limited to under this Section
14.6.

 

Article 15 The following is added as Article 15 of the General Conditions:

 

ARTICLE 15 - OWNER’S LENDERS.

 

15.1   Owner’s Lenders. Contractor acknowledges and agrees that Owner has
provided notice to Contractor, and Contractor shall before entering into any
subcontract or purchase contract provide notice to every Subcontractor and
Vendor, that Owner’s funds for construction of the Project, including payment of
the Guaranteed Maximum Price, shall be borrowed and or derived substantially
from one or more lenders providing financing for the Project from time to time
(“Owner’s Lenders”), and Owner’s ability to obtain such funds shall be subject
to one or more loan documents and conditions precedent to advances thereunder.
The term “Owner’s Lenders” shall also mean and include any and all trustees,
intercreditor agents, disbursement agents, administrative agents, consultants,
architects, inspectors, construction managers, auditors and engineers appointed
or retained directly or indirectly by or on behalf of any of Owner’s Lenders.

 

15.2   Assignment. Owner shall have the right to assign the Contract to any one
or more Owner’s Lenders.

 

15.3  

Payment and Work Continuation. Notwithstanding any terms of the Contract to the
contrary, Contractor will diligently continue to perform the Work and its
obligations under the Contract notwithstanding any dispute arising with Owner,
Owner’s Lenders or any other person or entity, so long as Contractor continues
to be paid in accordance with the terms of the Contract for all Work not in
dispute and properly performed in accordance with the terms of the Contract and
not subject to a right to withhold as provided in the Contract. Nothing in the
Contract, or otherwise, shall cause or impose any obligation on Owner’s Lenders
to fund any amounts, including any loan advance, to Contractor.

 

52



--------------------------------------------------------------------------------

 

Subject to the limitations on assignment and delegations hereof, all of the
terms and provisions of the Contract shall be binding upon and shall inure to
the benefit of the parties to the Contract, and their respective permitted
transferees, successors, assigns and legal representatives.

 

15.4   Payments. Owner’s Lenders shall have the right at any time and from time
to time to make payment directly to Contractor and/or by joint payee check to
Contractor and any Subcontractor or Vendor, or directly to any Subcontractor or
Vendor for Work performed under the Contract.

 

15.5   Audit Rights. Owner’s Lenders shall have and be entitled to all of the
same audit and inspection rights, as Owner.

 

15.6   Access. Owner’s Lenders shall have and be entitled to all of the same
rights to access and inspect the site and Work, wherever located, as Owner has
under the Contract Documents, at reasonable times and upon reasonable notice and
subject to reasonable safety precautions.

 

15.7   Material Changes. Contractor and Owner acknowledge and agree that certain
changes, including increases in the Guaranteed Maximum Price and extensions of
the Contract Time, and increase in the Contingency, may be subject to the
approval of Owner’s Lenders before becoming effective.

 

15.8   General Cooperation. Contractor agrees to cooperate fully with all such
Owner’s Lenders, including Contractor agrees to (a) provide written notice to
Owner’s Lenders of any change in the Work, material change in the manner or
amounts paid to Contractor, extension or acceleration of Contract Time, or
material change in the Drawings or Specifications, (b) authorize Subcontractors
and Vendors to communicate directly with Owner’s Lenders regarding the progress
of the Work, (c) provide Owner’s Lenders with reasonable working space and
access to telephone, copying and telecopying equipment, (d) communicate with
Owner’s Lenders and, on request to execute, provide and/or deliver and/or
cooperate in the preparation of, as the case may be, such lists (including a
list of the names, addresses, and telephone numbers of each material
Subcontractor and Vendor and the dollar value and amounts paid with respect to
the related contracts), documents, schedules (including Work schedules for all
uncompleted Work), certificates (including, without limitation, certificates
that the Work constructed from time to time conforms to the Drawings and
Specifications and Laws applicable to Contractor’s Work in all material
respects), consents, budgets, invoices and instruments, copies of all executed
subcontracts and supply agreements, and other information, as Owner’s Lenders
may reasonably request with respect to the Work, the Project and/or payment of
the cost thereof and any periodic progress reports, (e) enter into such
amendments to the Contract as Owner’s Lenders may reasonably request so long as
such amendments do not materially or substantially alter Contractor’s rights,
duties or obligations under the Contract Documents, (f) enter into a consent to
assignment in favor of Owner’s Lenders consenting to the collateral assignment
of the Contract to Owner’s Lenders and (g) otherwise facilitate Owner’s Lenders
review of the construction of the Project.

 

53



--------------------------------------------------------------------------------

PNK (LAKE CHARLES), L.L.C.

 

Date: 8/29/03

 

REVISED INSURANCE LANGUAGE

 

“Notwithstanding the provisions of 11.1.1 and 11.1.2 of the General Conditions,
and 11.1.1 of the Supplementary General Conditions, Owner and Contractor agree
and acknowledge that Owner and Contractor have decided, in lieu of the
Contractor’s insurance requirements in the foregoing sections 11.1.1 and 11.1.2,
to implement a Contractor Controlled Insurance Program (“CCIP”). Owner and
Contractor have agreed upon the details, terms, coverages, and conditions of the
CCIP. Prior to the commencement of any Work, Contractor shall provide evidence
satisfactory to Owner that the CCIP as agreed upon by Owner is in place and
Contractor agrees to maintain such CCIP (unmodified) in place until the final
completion of all Work. Owner and Contractor agree to promptly amend the
Contract to set forth in more detail the agreed upon terms and conditions of the
CCIP.”

 



--------------------------------------------------------------------------------

DEPARTMENT OF THE ARMY PERMIT

 

Permittee: PNK (Lake Charles), LLC

 

Permit No. WI-20-020-1967

 

Issuing Office: New Orleans District

 

NOTE: The term “you” and its derivatives, as used in this permit, means the
permittee or any future transferee. The term “this office” refers to the
appropriate district or division office of the Corps of Engineers having
jurisdiction over the permitted activity or the appropriate official of that
office acting under the authority of the commanding officer.

 

You are authorized to perform work in accordance with the terms and conditions
specified below.

 

Project Description: Clear, grade, dredge, and deposit fill to develop a gaming
resort complex to include a slip and riverboat mooring facility, hotel, and golf
course with associated roads and utilities.

 

Project Location: Located in Section 11, Township 10 South, Range 9 West in
Calcasieu Parish in the city of Lake Charles, Louisiana.

 

Permit Conditions:

 

    General Conditions:

 

1. The time limit for completing the work authorized ends on JUNE 30, 2008. If
you find that you need more time to complete the authorized activity, submit
your request for a time extension to this office for consideration at least 1
month before the above date is reached.

 

2. You must maintain the activity authorized by this permit in good condition
and in conformance with the terms and conditions of this permit. You are not
relieved of this requirement if you abandon the permitted activity, although you
may make a good faith transfer to a third party in compliance with General
Condition 4 below. Should you wish to cease to maintain the authorized activity
or should you desire to abandon it without a good faith transfer, you must
obtain a modification of this permit from this office, which may require
restoration of the area.

 

3. If you discover any previously unknown historic or archeological remains
while accomplishing the activity authorized by this permit, you must immediately
notify this office of what you have found. We will initiate the Federal and
State coordination required to determine

 



--------------------------------------------------------------------------------

if the remains warrant a recovery effort or if the site is eligible for listing
in the National Register of Historic Places.

 

4. If you sell the property associated with this permit, you must obtain the
signature of the new owner in the space provided and forward a copy of the
permit to this office to validate the transfer of this authorization.

 

5. If a conditioned water quality certification has been issued for your
project, you must comply with the conditions specified in the certification as
special conditions to this permit. For your convenience, a copy of the
certification is attached if it contains such conditions.

 

6. You must allow representatives from this office to inspect the authorized
activity at any time deemed necessary to ensure that it is being or has been
accomplished in accordance with the terms and conditions of your permit.

 

Special Conditions: Page(s) 4-8

 

Further Information:

 

1.   Congressional Authorities: You have been authorized to undertake the
activity described above pursuant to:

 

  (X)   Section 10 of the Rivers and Harbors Act of 1899 (33 U.S.C. 403).

 

  (X)   Section 404 of the Clean Water Act (33 U.S.C. 1344).

 

  (    )   Section 103 of the Marine Protection, Research and Sanctuaries Act of
1972 (33 U.S.C. 1413).

 

2.   Limits of this authorization.

 

a. This permit does not obviate the need to obtain other Federal, State, or
local authorizations required by law.

 

b. This permit does not grant any property rights or exclusive privileges.

 

c. This permit does not authorize any injury to the property or rights of
others.

 

d. This permit does not authorize interference with any existing or proposed
Federal project.

 

3.   Limits of Federal Liability. In issuing this permit, the Federal Government
does not assume any liability for the following:

 

a. Damages to the permitted project or uses thereof as a result of other
permitted or unpermitted activities or from natural causes.

 

-115-



--------------------------------------------------------------------------------

b. Damages to the permitted project or uses thereof as a result of current or
future activities undertaken by or on behalf of the United States in the public
interest.

 

c. Damages to persons, property, or to other permitted or unpermitted activities
or structures caused by the activity authorized by this permit.

 

d. Design or construction deficiencies associated with the permitted work.

 

e. Damage claims associated with any future modification, suspension, or
revocation of this permit.

 

4. Reliance on Applicant’s Data: The determination of this office that issuance
of this permit is not contrary to the public interest was made in reliance on
the information you provided.

 

5. Reevaluation of Permit Decision. This office may reevaluate its decision on
this permit at any time the circumstances warrant. Circumstances that could
require a reevaluation include, but are not limited to, the following:

 

a. You fail to comply with the terms and conditions of this permit.

 

b. The information provided by you in support of your permit application proves
to have been false, incomplete, or inaccurate (See 4 above).

 

c. Significant new information surfaces which this office did not consider in
reaching the original public interest decision.

 

Such a reevaluation may result in a determination that it is appropriate to use
the suspension, modification, and revocation procedures contained in 33 CFR
325.7 or enforcement procedures such as those contained in 33 CFR 326.4 and
326.5. The referenced enforcement procedures provide for the issuance of an
administrative order requiring you to comply with the terms and conditions of
your permit and for the initiation of legal action where appropriate. You will
be required to pay for any corrective measures ordered by this office, and if
you fail to comply with such directive, this office may in certain situations
(such as those specified in 33 CFR 209.170) accomplish the corrective measures
by contract or otherwise and bill you for the cost.

 

6. Extensions. General condition 1 establishes a time limit for the completion
of the activity authorized by this permit. Unless there are circumstances
requiring either a prompt completion of the authorized activity or a
reevaluation of the public interest decision, the Corps will normally give
favorable consideration to a request for an extension of this time limit.

 

Your signature below, as permittee, indicates that you accept and agree to
comply with the terms and conditions of this permit.

 

X  

/s/    [ILLEGIBLE]        

--------------------------------------------------------------------------------

      X  

June 25, 2003

--------------------------------------------------------------------------------

(PERMITTEE)

          (DATE)

 

-116-



--------------------------------------------------------------------------------

This permit becomes effective when the Federal official, designated to act for
the Secretary of the Army, has signed below.

 

/s/    RONNIE W. DUKE        

--------------------------------------------------------------------------------

     

July 1, 2003

--------------------------------------------------------------------------------

Ronnie W. Duke,

Chief, Western Evaluation Section

for Peter J. Rowan, District Engineer

          (DATE)

 

When the structures or work authorized by this permit are still in existence at
the time the property is transferred, the terms and conditions of this permit
will continue to be binding on the new owner(s) of the property. To validate the
transfer of this permit and the associated liabilities associated with
compliance with its terms and conditions, have the transferee sign and date
below.

 

X  

 

--------------------------------------------------------------------------------

      X  

 

--------------------------------------------------------------------------------

(TRANSFEREE)

          (DATE)

 

-117-



--------------------------------------------------------------------------------

Special Conditions: WI-20-020-1967

 

7. Many local governing bodies have instituted laws and/or ordinances in order
to regulate dredge and/or fill activities in floodplains to assure maintenance
of floodwater storage capacity and avoid disruption of drainage patterns that
may affect surrounding properties. Your project involves dredging and/or
placement of fill, therefore, you must contact the local municipal and/or parish
governing body regarding potential impacts to floodplains and compliance of your
proposed activities with local floodplain ordinances, regulations or permits.

 

8. The permittee is aware that the discharge and/or disposal of fill material
associated with onsite industrial activities onto the permitted site must be in
compliance with Federal and State regulations. In the event of chemical spillage
or evidence of contamination in the area covered by this permit during the term
of this permit, the permittee shall submit a plan for the removal of the
contaminated material to the Corps of Engineers within 30 days of the deposition
of this material.

 

9. The permittee understands and agrees that, if future operations by the United
States require the removal, relocation, or other alteration, of the structure or
work herein authorized, or if, in the opinion of the Secretary of the Army or
his authorized representative, said structure or work shall cause unreasonable
obstruction to the free navigation of the navigable waters, the permittee will
be required, upon due notice from the Corps of Engineers, to remove, relocate,
or alter the structural work or obstructions caused thereby, without expense to
the United States. No claim shall be made against the United States on account
of any such removal or alteration.

 

10. You must install and maintain at your expense, any safety lights, signs, and
signals prescribed by the U.S. Coast Guard, through regulations or otherwise, on
any equipment utilized in your authorized activity.

 

11. Your use of the permitted activity must not interfere with the public’s
right to free navigation on all navigable waters of the United States.

 

12. If the proposed project, or future maintenance work, involves the use of
floating construction equipment (barge mounted cranes, barge mounted pile
driving equipment, floating dredge equipment, dredge discharge pipelines, etc.,)
in the waterway, you are advised to notify the Eighth Coast Guard District so
that a Notice to Mariners, if required, may be prepared. Notification, with a
copy of your permit approval and drawings, should be mailed to the Commander
(m), Eighth Coast Guard District, ATTN: Vessel Traffic Management Branch, 501
Magazine Street, New Orleans, Louisiana 70130-3396, about 1 month before you
plan to start work. Telephone inquiries can be directed to (504) 589-4686.

 

13. The permittee is aware that no work may be performed under this permit
approval until a waiver or real estate instrument and/or clearance is issued to
the permittee by the Real Estate Division of this district.

 

14. If the permittee undertakes the construction of the containment levee that
is proposed for construction to separate the western 1/3 of Area 4 from the
authorized activity, the design plans for the containment levee are to be
submitted to the New Orleans District Engineering Division for review and
approval prior to construction of this levee.

 

-118-



--------------------------------------------------------------------------------

15. Stream Property Management Mitigation Areas (Houston River)

 

1) As compensatory mitigation, the permittee has agreed to contract with Stream
Property Management, Inc., for the restoration of bottomland hardwoods on 91
acres of agricultural land at the Houston River Mitigation Area in Calcasieu
Parish. The contract shall stipulate that plantings will be conducted during the
non-growing season beginning December 15, 2003.

 

2) The permittee/contractor shall perform restoration in accordance with the
following plan:

 

a. Plantings will be completed during the non-growing season (December 15
through March 15).

 

b. One year old seedlings of nuttall oak (Quercus nuttallii), willow oak
(Quercus phellos), overcup oak (Quercus lyrata), green ash (Fraxinus
pennsylvanica) and bald cypress (Taxodium distichum) will be planted at a
maximum spacing of 12 feet by 12 feet. Soft mast-producing species shall not
comprise more than 20 percent of seedlings planted.

 

c. Application of appropriate herbicides, control burning and/or mowing shall be
conducted as necessary prior to planting activities to eradicate or reduce
competition from woody and herbaceous vegetation that could adversely affect
seedling survival and/or growth.

 

d. The permittee/contractor must obtain a seedling survival rate of at least 70
percent at the end of the first complete growing season. If this survival rate
is not achieved, subsequent plantings to replace dead and/or missing seedlings
shall be performed in accordance with the above guidelines until the required 70
percent survival rate is attained.

 

3) The permittee shall provide the Corps of Engineers, Regulatory Branch with
written verification from Stream Property Management, Inc. that the financial
arrangements needed to perform the initial plantings have been made. This
verification shall be provided by August 1 following permit issuance or prior to
commencement of the work authorized in this permit, whichever comes first.

 

4) The mitigation site must be maintained for a minimum period of 50 years
commencing with the attainment of the required 70 percent survival rate of
initial seedlings planted. Once established, the mitigation site may not be
altered to the extent that it reduces its habitat value as a forested wetland.
The deed to the property must be restricted to insure that, in the event the
property is sold, the new owner of the mitigation site will be aware of
limitations pertaining to activities within the mitigation site. The restricted
property deed must be filed in the local parish courthouse within 30 days
following attainment of the required 70 percent seedling survival rate.

 

5) If any portion of the mitigation site is destroyed or adversely impacted by
activities and/or occurrences other than by Acts of God, the
permittee/contractor will promptly notify the Corps and then restore the
affected area or implement equal alternative mitigation, as approved by the
Corps of Engineers.

 

-119-



--------------------------------------------------------------------------------

6) The permittee/contractor shall submit to the Corps a monitoring report
documenting seedling survival, growth rates and species composition. This report
shall be submitted annually for the first 3 years following the initial planting
and at least once every 5 years thereafter.

 

7) Timber stand improvement practices may be performed on the mitigation site,
however, no more than 50 percent of the initial seedlings planted may be removed
by age 25 and no more than 30 percent of the remaining stand after initial
thinning may be removed by age 40.

 

8) The permittee is advised that satisfying mitigation requirements through an
approved contractor such as Stream Property Management, Inc. does not remove or
diminish the permittee’s accountability to the Corps of Engineers as the primary
party responsible for implementing and maintaining required mitigation in
accordance with these permit conditions.

 

9) The compensatory mitigation identified above has been determined to be a
necessary part of this permit approval. Failure by the permittee to perform the
compensatory mitigation, in accordance with these permit conditions, is
considered grounds for permit suspension, permit revocation, and/or restoration
of the permit site.

 

16. Stream Property Management Mitigation Areas (Fresh Marsh)

 

1) As compensatory mitigation, the permittee has agreed to contract with Stream
Property Management, Inc. (STREAM) for the restoration of 33 acres of fresh
marsh at the Fresh Water Marsh Mitigation Site, located approximately 5.5 miles
southeasterly from Vinton, Louisiana, in Calcasieu Parish.

 

2) Revegetation and hydrologic management of the fresh marsh site shall be
performed in accordance with the Department of the Army permit, issued September
22, 1995, authorizing the installation and maintenance of structures to
implement the restoration project.

 

3) The permittee shall provide the New Orleans District Corps of Engineers,
Regulatory Branch, with written verification from STREAM that financial payment
to compensate for the required mitigation has been made. This verification shall
be provided by August 1 following permit issuance or prior to commencement of
the work authorized in this permit, whichever comes first.

 

4) The permittee/contractor shall ensure that the mitigation site is maintained
for a minimum period of 50 years. Once established, the mitigation site may not
be altered to the extent that it reduces its habitat value as an emergent marsh
complex. The permittee/contractor shall restrict the deed to the property to
ensure that, in the event the property is sold, the new owner of the mitigation
site will be aware of limitations pertaining to activities within the mitigation
site. The restricted property deed must be filed in the Calcasieu Parish
courthouse within 15 days of executing the contract for this mitigation.

 

5) The permittee is advised that satisfying mitigation requirements through an
approved contractor such as STREAM does not remove or diminish the permittee’s
accountability to the Corps of Engineers as the primary party responsible for
implementing and maintaining required mitigation in accordance with these permit
conditions.

 

-120-



--------------------------------------------------------------------------------

6) The compensatory mitigation identified above has been determined to be a
necessary part of this permit approval. Failure by the permittee to perform the
compensatory mitigation, in accordance with these permit conditions, is
considered grounds for permit suspension, permit revocation, and/or restoration
of the permit site.

 

-121-